Exhibit 10.1

 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

among

 

NOBLE ENERGY, INC.,

 

NBL ENERGY ROYALTIES, INC.

 

AND

 

NOBLE ENERGY WYCO, LLC,

 

as Seller,

 

and

 

SYNERGY RESOURCES CORPORATION,

 

as Purchaser

 

Executed May 2, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article 1

 

 

 

 

 

 

Defined Terms; Interpretation; Agency

1

1.1

Defined Terms

1

1.2

Interpretation

1

 

 

 

Article 2

 

 

 

 

 

 

Purchase and Sale

2

2.1

Purchase and Sale of Assets

2

2.2

Acquired Assets

2

2.3

First Closing Assets

2

2.4

Second Closing Assets

4

2.5

Excluded Assets

5

2.6

Assumption of Liabilities

7

2.7

Retained Liabilities

7

2.8

Effective Time

7

 

 

 

Article 3

 

 

 

 

 

 

Consideration; Purchase Price

8

3.1

Purchase Price

8

3.2

Adjustments to Base Purchase Price

8

3.3

Deposit

12

3.4

Preliminary Settlement Statements; Closing Amounts

12

3.5

Allocation

14

 

 

 

Article 4

 

 

 

 

 

 

Due Diligence Review

14

4.1

Due Diligence

14

4.2

Records

14

4.3

Access to Properties

15

 

 

 

Article 5

 

 

 

 

 

 

Title Matters

15

5.1

Defensible Title

15

5.2

Permitted Liens

16

5.3

Title Defect

19

5.4

Title Defect Value

19

5.5

Title Defects Notices

20

5.6

Waiver; Cure; Adjustment; Deductible

21

5.7

Agreement on Title Defects and Interest Additions

22

5.8

Interest Additions

23

5.9

Dispute Resolution

23

5.10

Special Warranty of Title in the Assignments

24

5.11

Changes in Prices; Well Events

25

5.12

Exclusive Remedy

25

 

 

 

Article 6

 

 

 

 

 

 

Environmental Matters

26

 

i

--------------------------------------------------------------------------------


 

6.1

Environmental Investigation

26

6.2

Environmental Defect

27

6.3

Environmental Defect Value

27

6.4

Environmental Defect Notices

28

6.5

Waiver; Remediation; Adjustment; Deductible

28

6.6

Agreement on Environmental Defects

29

6.7

Termination for Title/Environmental Defects

30

6.8

Dispute Resolution

31

6.9

Exclusive Remedy

32

 

 

 

Article 7

 

 

 

 

 

 

Representations and Warranties Regarding Seller

33

7.1

Existence and Good Standing

33

7.2

Foreign Qualification

33

7.3

Power and Authority

33

7.4

Due Authorization

33

7.5

Execution and Delivery; Enforceability

33

7.6

Liabilities for Brokers’ Fees

33

 

 

 

Article 8

 

 

 

 

 

 

Representations and Warranties Regarding Assets and Operations

33

8.1

Material Required Consents

34

8.2

Preferential Rights

34

8.3

Conflicts

34

8.4

Rentals and Royalties

34

8.5

Environmental Matters

34

8.6

Current Plugging Obligations

34

8.7

Taxes

34

8.8

Claims; Proceedings

35

8.9

Compliance with Laws

35

8.10

Material Contracts

35

8.11

Production Sales Contracts

36

8.12

Imbalances

36

8.13

Suspense Accounts

36

8.14

Financial Assurances and Guarantees

36

8.15

Certain Limitations

36

 

 

 

Article 9

 

 

 

 

 

 

Purchaser’s Representations And Warranties

36

9.1

Existence and Good Standing

36

9.2

Foreign Qualification

37

9.3

Power and Authority

37

9.4

Due Authorization

37

9.5

Execution and Delivery; Enforceability

37

9.6

Liabilities for Brokers’ Fees

37

9.7

Conflicts

37

9.8

Proceedings

38

9.9

Independent Evaluation

38

9.10

Securities Laws

39

9.11

Qualification

39

9.12

Financial Resources

39

 

ii

--------------------------------------------------------------------------------


 

Article 10

 

 

 

 

 

 

Certain Covenants and Agreements

39

10.1

Affirmative Operations Covenants

39

10.2

Restriction on Operations

40

10.3

Marketing

41

10.4

Legal Status

41

10.5

Notices of Claims

41

10.6

Compliance with Laws

41

10.7

Limitation on Seller’s Interim Obligations

41

10.8

Governmental Reviews and Filings

41

10.9

Material Required Consents

42

10.10

Preferential Purchase Rights

43

10.11

Casualty Loss

44

10.12

Change of Operator

44

10.13

Confidentiality

44

10.14

Public Announcements

46

10.15

Required Bonding

46

10.16

Consent Decree

46

10.17

Breach Before Closing

46

10.18

Fulfillment of Conditions

46

10.19

Non-Negotiation

46

10.20

Historical Financial Information

47

10.21

Gathering Agreements

47

10.22

Excluded Wellbores

47

 

 

 

Article 11

 

 

 

 

 

 

Conditions To Any Closing

48

11.1

Mutual Conditions

48

11.2

Seller’s Conditions

48

11.3

Purchaser’s Conditions

49

 

 

 

Article 12

 

 

 

 

 

 

Termination

49

12.1

Termination

49

12.2

Remedies

50

12.3

Effect of Termination

52

 

 

 

Article 13

 

 

 

 

 

 

Closings

53

13.1

Closings

53

13.2

First Closing Obligations

53

13.3

Second Closing Obligations

54

 

 

 

Article 14

 

 

 

 

 

 

Certain Post-Closing Obligations

56

14.1

Post-Closing Adjustments

56

14.2

Amounts Received After the Second Closing

59

14.3

Records

59

14.4

Suspense Accounts

60

14.5

Removal of Name

60

 

iii

--------------------------------------------------------------------------------


 

14.6

Litigation Support

60

14.7

Further Assurances

60

14.8

Post-Closing Documents

60

 

 

 

Article 15

 

 

 

 

 

 

Tax Matters

61

15.1

Apportionment of Property Taxes

61

15.2

Apportionment of Severance Taxes

62

15.3

Tax Returns

62

15.4

Transfer Taxes

62

15.5

Income Taxes

63

15.6

Form 8594

63

15.7

Section 1031 Exchange Accommodation

63

15.8

Post-Closing Tax Matters

64

 

 

 

Article 16

 

 

 

 

 

 

Assumption of Liabilities, Remedies, and Indemnification

65

16.1

Survival

65

16.2

Indemnification and Defense

66

16.3

Claim Notice

67

16.4

Third-Party Claims

67

16.5

Limitations on Losses

69

16.6

Exclusive Remedy

70

16.7

Waiver of Right to Rescission

71

16.8

Releases

71

16.9

Subrogation

71

16.10

Reservation as to Non-Parties

72

16.11

Express Negligence/Conspicuous Manner

72

 

 

 

Article 17

 

 

 

 

 

 

Miscellaneous

72

17.1

Expenses

72

17.2

Jurisdiction and Venue

72

17.3

Waiver of Jury Trial

73

17.4

Time of the Essence; Calculation of Time

73

17.5

Notices

73

17.6

Entire Agreement

74

17.7

Amendments and Waivers

74

17.8

Binding Effect; Assignment

74

17.9

Counterparts

75

17.10

Governing Law

75

17.11

Third-Party Beneficiaries

75

17.12

Limitation on Damages

76

17.13

Severability

76

17.14

DTPA

76

17.15

Headings

76

17.16

Disclaimers

77

 

iv

--------------------------------------------------------------------------------


 

Appendix

 

Appendix

Description

A

Defined Terms

 

 

 

 

Exhibit

Description

A-1

Acquired Leases

A-2

Wells

A-3

Easements

A-4

Material First Closing Assets Contracts

A-5

Acquired Real Estate

A-6

Material Second Closing Assets Contracts

A-7

Horizontal Second Closing Wells

B

Specific Excluded Assets

C

Allocated Values

D-1

Form of Omnibus First Closing Assignment

D-2

Form of Recordable First Closing Assignment

D-3

Form of Omnibus Second Closing Assignment

D-4

Form of Recordable Second Closing Assignment

E

Form of Transition Services Agreement

F-1

Form of First Closing Certificate

F-2

Form of Second Closing Certificate

G

H

Form of Joint Use Agreement

Consent Decree

I

Project Area

 

i

--------------------------------------------------------------------------------


 

Schedules

 

Seller’s Disclosure Schedule

 

Section

Description

8.1

Material Required Consents

8.2

Preferential Rights

8.3

Conflicts

8.4(a)

Royalty Proceedings

8.4(b)

Royalty Settlement Agreement

8.5

Environmental Matters

8.6

Current Plugging Obligations

8.7(a)

Asset Taxes and Tax Returns

8.7(c)

Pending Tax Audits

8.8

Claims and Proceedings

8.9

Compliance with Laws

8.10(c)

Breaches of Material Contracts

8.11(a)

Production Sales Contracts

8.11(b)

Hedging and Forward Sales Contracts

8.12

Imbalances

8.13

Suspense Accounts

10.15

Bonds

 

Purchaser’s Disclosure Schedule

 

Section

Description

9.7

Conflicts

9.8

Claims and Proceedings

 

ii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), dated as of May 2, 2016
(the “Execution Date”), is among Synergy Resources Corporation, a Colorado
corporation (“Purchaser”), and Noble Energy, Inc., a Delaware corporation, NBL
Energy Royalties, Inc., a Delaware corporation, and Noble Energy Wyco, LLC, a
Delaware limited liability company, (collectively, “Seller”). Purchaser and
Seller are sometimes referred to herein collectively as the “Parties”, and each
individually as a “Party”.

 

Recitals

 

A.            Seller owns and desires to sell certain oil and gas interests and
other assets and properties in exchange for the cash purchase price and other
consideration to be paid by Purchaser under the terms of, and subject to the
conditions in, this Agreement.

 

B.            Purchaser desires to purchase such oil and gas interests and other
assets and properties under the terms of, and subject to the conditions in, this
Agreement.

 

Agreement

 

In consideration of the mutual promises in this Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:

 

Article 1
Defined Terms; Interpretation; Agency

 

1.1          Defined Terms. Capitalized terms used in this Agreement that are
not otherwise defined in this Agreement are defined in Appendix A.

 

1.2          Interpretation. As used in this Agreement, except as otherwise
indicated in this Agreement or as the context may otherwise require:

 

(a)           the words “include,” “includes,” and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of similar import;

 

(b)           the word “or” is not exclusive;

 

(c)           references to an “Article,” “Section,” “preamble,” “recital,” or
any other subdivision, or to an “Appendix,” “Exhibit,” “Schedule,” or
“Disclosure Schedule” are to an article, section, preamble, recital, or
subdivision of this Agreement, or to an appendix, exhibit, schedule, or
disclosure schedule to this Agreement, respectively;

 

(d)           the words “this Agreement,” “hereby,” “hereof,” “herein,”
“hereunder,” and comparable words refer to all of this Agreement, including the
Appendix, Exhibits, Schedules, and Disclosure Schedule to this Agreement, and
not to any particular Article, Section, preamble, recital, or other subdivision
of this Agreement or Appendix, Exhibit, Schedule, or Disclosure Schedule to this
Agreement;

 

(e)           any pronoun in masculine, feminine, or neuter form shall include
each other gender;

 

1

--------------------------------------------------------------------------------


 

(f)            any word in the singular form includes the plural and vice versa;

 

(g)           references to any agreement or other document are to such
agreement or document as amended, modified, superseded, supplemented, and
restated now or from time to time after the Execution Date;

 

(h)           references to any Law are references to such Law as amended,
modified, supplemented, and restated now or from time to time after the
Execution Date, and to any corresponding provisions of successor Laws, and,
unless the context requires otherwise, any reference to any statute shall be
deemed also to refer to all rules and regulations promulgated and Orders issued
thereunder;

 

(i)            references to any Person include such Person’s respective
permitted successors and permitted assigns;

 

(j)            references to a “day” or number of “days” (without the explicit
qualification of “Business”) refer to a calendar day or number of calendar days;

 

(k)           if interest is to be computed under this Agreement, it shall be
computed on the basis of a 360-day year of twelve 30-day months;

 

(l)            if any action or notice is to be taken or given on or by a
particular day, and such day is not a Business Day, then such action or notice
may be taken or given on the next succeeding Business Day; and

 

(m)          any financial or accounting term that is not otherwise defined in
this Agreement shall have the meaning given such term under GAAP.

 

Article 2
Purchase and Sale

 

2.1          Purchase and Sale of Assets. At (a) the First Closing, under the
terms of, and subject to the conditions in, this Agreement Seller shall sell and
convey to Purchaser and Purchaser shall purchase and receive from Seller all of
Seller’s rights, title and interest in the First Closing Assets and (b) the
Second Closing, under the terms of, and subject to the conditions in, this
Agreement Seller shall sell and convey to Purchaser and Purchaser shall purchase
and receive from Seller all of Seller’s rights, title and interest in the Second
Closing Assets.

 

2.2          Acquired Assets. “Acquired Assets” means all of Seller’s right,
title, and interest in and to (a) the First Closing Assets and (b) in the event
that the Second Closing occurs, the Second Closing Assets.

 

2.3          First Closing Assets. “First Closing Assets” means all of Seller’s
right, title, and interest in and to the following, but excluding, reserving and
excepting the Excluded Assets and the Second Closing Assets:

 

(a)           all Hydrocarbon leases listed on Exhibit A-1 (the “Acquired
Leases”); the lands covered by the Acquired Leases and all corresponding
interest in all of the property and rights incident thereto (excluding any
Royalties included in the Excluded Assets, the “Leased Lands”); and the
production of Hydrocarbons in, on, or under the Leased Lands (collectively, the
“Acquired Interests”); in each of the foregoing save and except the wellbores of
the Second Closing Wells, any Hydrocarbons produced from the Lands through such
wellbores;

 

2

--------------------------------------------------------------------------------


 

(b)           all existing and effective unitization, pooling, and
communitization agreements, declarations, and orders covering any of the Leased
Lands (the Leased Lands, together with all other lands pooled or unitized under
such agreements, declarations, and orders to the extent located within the
Project Area, are referred to as the “Lands”);

 

(c)           the Hydrocarbon wells set forth on Exhibit A-2, Part 1, and all
water wells, disposal wells, injection wells, abandoned wells and any other
wells located on the Lands, whether producing or non-producing, but save and
except the wellbores of the Second Closing Wells, (the “First Closing Wells”)
and any associated lateral pipelines listed on Exhibit A-2, Part 1 to the
extent, and only to the extent, necessary to own, operate and produce
Hydrocarbons from the First Closing Wells (together with the First Closing
Wells, the “First Closing Properties”);

 

(d)           all Hydrocarbons (or the proceeds from the sale of Hydrocarbons
for which no adjustment is made to the First Closing Base Purchase Price under
Section 3.2) in, on, or under, or that may be produced from the Lands through
the wellbores of the First Closing Wells on or after the Effective Time, all
Hydrocarbon inventories from or attributable to the Lands through the wellbores
of the First Closing Wells (including the Acquired Leases and Leased Lands) in
storage as of the Effective Time, and all Hydrocarbons attributable to make-up
rights and obligations with respect to imbalances attributable to the First
Closing Wells;

 

(e)           all owned and leasehold interests in Equipment and Operating
Inventory located on the Lands as of the Execution Date in connection with
Operations applicable to the First Closing Properties, together with any
additional Equipment and Operating Inventory located on the Lands or held for
use as of the Closing Date in connection with Operations applicable to the First
Closing Properties (but excluding in all cases the Excluded Assets);

 

(f)            all Easements that are used or useful as of the Effective Time in
connection with the Operations applicable to the First Closing Wells, including
the Easements listed on Exhibit A-3;

 

(g)           all transferable Permits that have been granted or issued as of
the Closing Date in connection with the Operations applicable to the First
Closing Properties;

 

(h)           to the extent transferable, all Hydrocarbon sales, purchase,
gathering, and processing contracts, operating agreements, balancing agreements,
joint venture agreements, partnership agreements, farmout and farmin agreements,
area of mutual interest agreements, contribution agreements, and other contracts
and agreements in connection with the Operations of the First Closing Properties
to which Seller is a party or which bind the other First Closing Assets (to the
extent applicable to First Closing Assets, the “First Closing Assets Contracts”;
including the contracts and agreements listed on Exhibit A-4 (the “Material
First Closing Assets Contracts”); provided, however, that the First Closing
Assets Contracts shall not include any proprietary or unrecorded agreements by
which Seller acquired its interest in the First Closing Assets, in each case to
the extent, and only to the extent, such First Closing Assets Contracts do not
relate to or burden the First Closing Wells;

 

(i)            the interests in surface real property and leasehold estates in
surface real property used or held for use in connection with the ownership or
operation of the First Closing Assets, including those interests listed on
Exhibit A-5, which Exhibit A-5 indicates whether each such parcel of real estate
is owned or leased by Seller;

 

(j)            to the extent transferable without (i) payment of a transfer,
licensing or similar fee, penalty or other consideration under third party
agreements not advanced or reimbursed by

 

3

--------------------------------------------------------------------------------


 

Purchaser or (ii) Seller or Purchaser obtaining any third party consent; a
non-exclusive, non-transferable license to receive copies of all Technical Data
with respect to the First Closing Assets (the “First Closing Assets Data”);
provided, however, that Purchaser shall have the option (exercisable upon
written notice to Seller) to elect any transfer, or fees, costs, and expenses
associated with the assignment or transfer to Purchaser of any such First
Closing Assets Data;

 

(k)           except to the extent relating to the Excluded Assets or the Second
Closing Assets, and except for Claims, payments, and proceeds under insurance
policies (the proceeds of which are not transferred in connection with any
Casualty Losses that are covered under Section 10.11), all rights to payment
arising out of or attributable to the First Closing Properties accruing or
attributable to any period after the Effective Time, and all rights, Claims,
refunds, causes of action, or choses in action relating to the foregoing;

 

(l)            to the extent transferable and not related to or arising out of,
or covering any of the Excluded Assets, Second Closing Assets or relating to
matters for which Seller has agreed to indemnify, defend or hold harmless the
Indemnified Purchaser Parties hereunder, all warranties, and rights to
indemnification and defenses with respect to the First Closing Assets described
in Section 2.3(a) through 2.3(k); and

 

(m)          to the extent transferable, all Records to the extent relating to
the First Closing Assets described in Section 2.3(a) through 2.3(l) or the
Operations applicable to the First Closing Properties maintained by or in the
possession of Seller or any of its Affiliates (the “First Closing Assets
Records”).

 

2.4          Second Closing Assets. “Second Closing Assets” means all of
Seller’s right, title, and interest in and to the following, but excluding,
reserving and excepting the Excluded Assets:

 

(a)           Subject to Section 10.22, the wellbores of all Hydrocarbon wells
that are set forth on Exhibit A-2, Part 2, whether producing or non-producing,
(the “Second Closing Wells”), and any associated lateral pipelines listed on
Exhibit A-2, Part 2 to the extent, and only to the extent, necessary to own,
operate and produce Hydrocarbons from the Second Closing Wells, (together with
the Second Closing Wells, the “Second Closing Properties”);

 

(b)           all Hydrocarbons (or the proceeds from the sale of Hydrocarbons
for which no adjustment is made to the Second Closing Base Purchase Price under
Section 3.2) in, on, or under, or that may be produced from, the Lands through
the wellbores of the Second Closing Wells  on or after the Effective Time, all
Hydrocarbon inventories from or attributable to the Lands through the wellbores
of the Second Closing Wells in storage on the Effective Time, and all
Hydrocarbons attributable to make-up rights and obligations with respect to
imbalances attributable to the Second Closing Wells;

 

(c)           all owned and leasehold interests in Equipment and Operating
Inventory located on the Lands as of the Execution Date in connection with
Operations applicable to the Second Closing Properties, together with any
additional Equipment and Operating Inventory located on the Lands or held for
use as of the Second Closing Date in connection with Operations applicable to
the Second Closing Properties (but excluding in all cases the Excluded Assets);

 

(d)           all Easements that are used or useful as of the Effective Time in
connection with the Operations applicable to the Second Closing Properties,
including the Easements listed on Exhibit A-3;

 

4

--------------------------------------------------------------------------------


 

(e)           all transferable Permits that have been granted or issued as of
the Second Closing Date in connection with the Operations applicable to the
Second Closing Properties;

 

(f)            to the extent transferable, all Hydrocarbon sales, purchase,
gathering, and processing contracts, operating agreements, balancing agreements,
joint venture agreements, partnership agreements, farmout and farmin agreements,
area of mutual interest agreements, contribution agreements, and other contracts
and agreements in connection with the Operations on the Second Closing Assets to
which Seller is a party or which bind the Second Closing Assets (to the extent
applicable to Second Closing Assets, the “Second Closing Assets Contracts”);
including the contracts and agreements listed on Exhibit A-6 (the “Material
Second Closing Assets Contracts”); provided, however, that the Second Closing
Asset Contracts shall not include any proprietary or unrecorded agreements by
which Seller acquired its interest in the Second Closing Assets, in each case to
the extent, and only to the extent, such Second Closing Assets Contracts do not
relate to or burden the Second Closing Wells;

 

(g)           the interests in surface real property and leasehold estates in
surface real property used or held for use (or could be used or held for use) in
connection with the ownership or operation of the Second Closing Assets,
including those interests listed on Exhibit A-5, which Exhibit A-5 indicates
whether each such parcel of real estate is owned or leased by Seller;

 

(h)           to the extent transferable without (i) payment of a transfer,
licensing or similar fee, penalty or other consideration under third party
agreements not advanced or reimbursed by Purchaser or (ii) Seller or Purchaser
obtaining any third party consent; a non-exclusive, non-transferable license to
receive copies of all Technical Data with respect to the Second Closing Assets
(the “Second Closing Assets Data”); provided, however, that Purchaser shall have
the option (exercisable upon written notice to Seller) to elect any transfer, or
fees, costs, and expenses associated with the assignment or transfer to
Purchaser of any such Second Closing Assets Data;

 

(i)            except to the extent relating to the Excluded Assets, and except
for Claims, payments, and proceeds under insurance policies (the proceeds of
which are not transferred in connection with any Casualty Losses that are
covered under Section 10.11), all rights to payment arising out of or
attributable to the Second Closing Properties accruing or attributable to any
period after the Effective Time, and all rights, Claims, refunds, causes of
action, or choses in action relating to the foregoing;

 

(j)            to the extent transferable and not related to or arising out of,
or covering any of the Excluded Assets or relating to matters for which Seller
has agreed to indemnify, defend or hold harmless the Indemnified Purchaser
Parties hereunder, all warranties, and rights to indemnification and defenses
with respect to the Second Closing Assets described in Section 2.4(a) through
2.4(i); and

 

(k)           to the extent transferable, all Records to the extent relating to
the Second Closing Assets described in Section 2.4(a) through 2.4(j) or the
Operations applicable to the Second Closing Properties maintained by or in the
possession of Seller or any of its Affiliates (the “Second Closing Assets
Records”).

 

2.5          Excluded Assets. Notwithstanding Section 2.2, Section 2.3 or
Section 2.4, the Acquired Assets shall not include, and there is excepted,
reserved, and excluded from the Contemplated Transactions, the following Assets
and Properties of Seller (the “Excluded Assets”):

 

(a)           all accounts receivable or rights to payment, refund, or indemnity
accruing or attributable to any period before the Effective Time, including the
right to any payments with

 

5

--------------------------------------------------------------------------------


 

respect to any Royalties, the full benefit of all Liens, security for such
accounts or rights to payment accruing or attributable to any period before the
Effective Time or that include or relate to any of the Retained Liabilities, and
all rights, Claims, refunds, causes of action, or choses in action relating to
the foregoing, except in each case with respect to Asset Taxes for which
Purchaser is responsible under Section 15.1;

 

(b)           all production of Hydrocarbons from or attributable to the
Acquired Properties with respect to any period before the Effective Time, other
than Hydrocarbons in storage on the Effective Time and make-up Hydrocarbon with
respect to imbalances described in Section 2.3(d), and any proceeds attributable
to any such pre-Effective Time production for which no adjustment is made to the
Base Purchase Price under Section 3.2, and all rights, Claims, refunds, causes
of action, or choses in action relating to such production or proceeds;

 

(c)           except as contemplated in Section 10.11 in respect of Casualty
Losses, all insurance policies, and any Claims, payments, and proceeds under any
such insurance policies;

 

(d)           all Hedging Instruments and any rights under any such Hedging
Instruments;

 

(e)           all deposits, surety bonds, rights under any letters of credit,
and collateral pledged to secure any Liability or obligation of Seller in
respect of the Acquired Assets;

 

(f)            all rights or interest of Seller in any Intellectual Property;

 

(g)           all information entitled to legal privilege, including attorney
work product and attorney-client communications (excluding title opinions and
reports), and information relating to the Excluded Assets;

 

(h)           Seller’s or its Affiliates’ studies related to reserve assessments
and economic estimates and analyses;

 

(i)            records relating to the auction, marketing, acquisition or
disposition agreements (or proposed acquisition or disposition) of the Acquired
Assets, including the existence, identity and inquiries and proposals received
from or made to, and records of negotiation with, any Person, and any economic
analyses associated therewith, but excluding rights under confidentiality,
non-disclosure and similar agreements related to the foregoing (which shall be
Acquired Assets to the extent transferable);

 

(j)            any assets and properties of Seller specifically listed in
Exhibit B regardless that such assets and properties may be used or held for use
in connection with the Acquired Assets;

 

(k)           all proceeds from the settlement or disposition of any Claims,
Proceedings, or disputes to the extent such proceeds relate to the other
Excluded Assets or the Retained Liabilities;

 

(l)            to the extent relating to the other Excluded Assets or relating
to matters for which Purchaser has agreed to indemnify the Indemnified Purchaser
Parties hereunder or relating to any of the Retained Liabilities, all warranties
and rights to indemnification;

 

(m)          audit rights under operating agreements or other contracts or
agreements with respect to periods before the Effective Time or in connection
with any other Excluded Assets or matters for which Purchaser has agreed to
indemnify the Indemnified Purchaser Parties hereunder

 

6

--------------------------------------------------------------------------------


 

or relate to any of the Retained Liabilities (and Purchaser will cooperate with
Seller to facilitate Seller’s exercise of such rights);

 

(n)           all fee Hydrocarbon and mineral interests, Royalties,
non-participating royalty interests, and other interests burdening the Acquired
Properties, in each case excluding any royalties, overriding royalties, net
profit interests, productions payment or other non-cost bearing revenue
interests derived from interests in oil and gas leases or oil and gas leasehold
estates;

 

(o)           all rights, Claims, refunds, causes of action, or choses in action
of Seller (i) under the Transaction Documents, (ii) arising out of or relating
to any of the other Excluded Assets, the Retained Liabilities or any other
matters for which Seller is obligated hereunder to indemnify any Person, or
(iii) attributable to Title Defects or Environmental Defects to the extent the
Base Purchase Price has been reduced as a result of such Title Defect or
Environmental Defect;

 

(p)           corporate, financial, Tax and legal data and records of Seller
that relate primarily to Seller’s business generally (whether or not relating to
the Acquired Assets), or to businesses of each Seller and any Affiliate of any
Seller other than the exploration and production of Hydrocarbons (but excluding
any financial information or records provided by Seller to Purchaser in
accordance with Section 10.20);

 

(q)           ownership of all Technical Data and any and all interpretive data
and analysis of any of the foregoing;

 

(r)            any Tax refund (whether by payment, credit, offset or otherwise,
and together with any interest thereon) in respect of any Seller Taxes;

 

(s)            all personal property of Seller or any Affiliates of Seller that
is not included within the definition of “Acquired Assets”, including all
vehicles, personal computers and associated peripherals, licensed software, all
radio (excluding SCADA equipment), cell phones and telephone equipment;

 

(t)            all real property, personal property and leasehold interests of
Seller or any Affiliates of Seller not included in the definition of “Acquired
Assets”; and

 

(u)           all right, title and interest in any Acquired Contracts to the
extent and only to the extent such Acquired Contracts relate to any real
property, personal property and leasehold interests of Seller or any Affiliate
of Seller not included in the definition of “Acquired Assets”.

 

2.6          Assumption of Liabilities. At each Closing, solely amongst and for
the benefit of the Parties (and not for the benefit for any Persons other than
any Seller Indemnified Party), Purchaser shall assume and agree to thereafter
timely and fully pay, perform, and otherwise discharge, the applicable Assumed
Liabilities related to the Acquired Assets, under the terms of, and subject to
the conditions in, this Agreement.

 

2.7          Retained Liabilities. Purchaser shall never assume and shall never
be liable for (pursuant to this Agreement) and Seller agrees to timely and fully
pay, perform, and otherwise discharge, the applicable Retained Liabilities,
under the terms of, and subject to the conditions in, this Agreement.

 

2.8          Effective Time. Notwithstanding that the Closings may occur on
another date and at another time, the purchase and sale of the Acquired Assets
and the assumption of the Assumed Liabilities shall be effective as of the
Effective Time.

 

7

--------------------------------------------------------------------------------


 

Article 3
Consideration; Purchase Price

 

3.1          Purchase Price.

 

(a)           Subject to the other terms and provisions of this Agreement, the
aggregate purchase price payable by Purchaser to Seller for the Acquired Assets
(including the First Closing Assets and the Second Closing Assets) shall equal
the Purchase Price.

 

(i)            “Base Purchase Price” means an aggregate amount equal to (A) the
First Closing Base Purchase Price plus (B) in the event that the Second Closing
occurs, the Second Closing Base Purchase Price.

 

(ii)           “First Closing Base Purchase Price” means Four Hundred
Eighty-Seven Million Two Hundred Thirty-Eight Thousand Eight Hundred
Thirty-Three and 46/100 Dollars ($487,238,833.46).

 

(iii)          “First Closing Purchase Price” means an aggregate amount equal to
(A) the First Closing Base Purchase Price plus or minus (B) the net amount of
the adjustments under Section 3.2(a).

 

(iv)          “Purchase Price” means an aggregate amount equal to (A) the First
Closing Purchase Price plus (B) in the event that the Second Closing occurs, the
Second Closing Purchase Price.

 

(v)           “Second Closing Base Purchase Price” means Seventeen Million Seven
Hundred Sixty-One Thousand One Hundred Sixty-Six and 54/100 Dollars
($17,761,166.54).

 

(vi)          “Second Closing Purchase Price” means an aggregate amount equal to
(A) the Second Closing Base Purchase Price plus or minus (B) the net amount of
the adjustments under Section 3.2(b).

 

(b)           The adjustments under Section 3.2 shall be preliminarily
determined under Section 3.4 pursuant to the First Preliminary Settlement
Statement and Second Preliminary Settlement Statement and subject to final
adjustment after the Closing under Section 14.1 pursuant to the First Closing
Final Settlement Statement and Second Closing Final Settlement Statement.

 

3.2          Adjustments to Base Purchase Price.

 

(a)           All adjustments to the First Closing Base Purchase Price under
this Section 3.2 shall be without duplication of other adjustments under this
Section 3.2(a).

 

(i)            Upward Adjustments. The First Closing Base Purchase Price shall
be adjusted upward by the following:

 

(A)          the amount of all Property Expenses (including all prepaid Property
Expenses) and other costs and expenses attributable to the First Closing Assets
after the Effective Time and paid by Seller, and the amount of all Royalties
attributable to Hydrocarbons produced from the First Closing Assets after the
Effective Time and paid by Seller;

 

8

--------------------------------------------------------------------------------


 

(B)          the amount of Asset Taxes attributable to the First Closing Assets
allocable to Purchaser in accordance with Article 15 that are paid or otherwise
economically borne by Seller;

 

(C)          Revenues and proceeds attributable to the First Closing Assets
occurring before the Effective Time and received by Purchaser, other than
amounts held for the benefit of a third party;

 

(D)          an amount equal to all Hydrocarbons attributable to the First
Closing Assets that, at the Effective Time, constitute linefill or that are in
storage, in tanks, or above the load level connection or within processing
plants, multiplied by the applicable price for which the applicable production
from the First Closing Assets was sold most recently prior to the Effective
Time; and

 

(E)           the amount of any post-Effective Time rentals and shut-in payments
under the First Closing Wells, if any, paid by Seller.

 

(ii)           Downward Adjustments. The First Closing Base Purchase Price shall
be adjusted downward by the following:

 

(A)          Revenues and proceeds attributable to the First Closing Assets
occurring on or after the Effective Time and received by Seller;

 

(B)          the amount of all pre-Effective Time Property Expenses attributable
to the First Closing Assets prior to the Effective Time and paid by Purchaser,
and the amount of all Royalties attributable to Hydrocarbons produced from the
First Closing Properties before the Effective Time and paid by Purchaser;

 

(C)          the amount of Asset Taxes attributable to the First Closing Assets
allocable to Seller in accordance with Article 15 that are paid or otherwise
economically borne by Purchaser;

 

(D)          the amount of Royalties payable out of Hydrocarbons from the First
Closing Wells that are due to third parties but held in suspense by Seller or
its Affiliate at the First Closing, to the extent such amounts are not
transferred to Purchaser’s control at First Closing;

 

(E)           the amount of the Allocated Value of each First Closing Asset
affected by a Preferential Right that has been excluded from the First Closing
Assets at the First Closing pursuant to Section 10.10(c) and Section 10.10(d);

 

(F)           the amount of the Allocated Value of the First Closing Assets
affected by a Material Required Consent that has been excluded from the First
Closing Assets at the First Closing pursuant to Section 10.9;

 

(G)          the amount of the Defect Adjustment with respect to the First
Closing Assets, if any; and

 

9

--------------------------------------------------------------------------------


 

(H)          the amount of the Allocated Value of the First Closing Assets, if
any that have been excluded from the First Closing Assets at the First Closing
pursuant to Section 6.1(b)(ii) or Section 6.5(d).

 

(iii)          Imbalance Adjustments. The First Closing Base Purchase Price
shall be further adjusted downward or upward, as appropriate, by an amount equal
to: (i) any well imbalances in Mcf with respect to the First Closing Assets
existing as of the Effective Time; multiplied by two dollars and fifty cents
($2.50) per Mcf; and (ii) any pipeline or transportation imbalances with respect
to the First Closing Assets existing as of the Effective Time at the then
current monthly price applicable to deliveries to the pipeline.

 

(b)           All adjustments to the Second Closing Base Purchase Price under
this Section 3.2 shall be without duplication of other adjustments under this
Section 3.2.

 

(i)            Upward Adjustments. The Second Closing Base Purchase Price shall
be adjusted upward by the following:

 

(A)          the amount of all Property Expenses (including all prepaid Property
Expenses) and other costs and expenses attributable to the Second Closing Assets
after the Effective Time and paid by Seller, and the amount of all Royalties
attributable to Hydrocarbons produced from the Second Closing Properties after
the Effective Time and paid by Seller;

 

(B)          the amount of Asset Taxes attributable to the Second Closing Assets
allocable to Purchaser in accordance with Article 15 that are paid or otherwise
economically borne  by Seller;

 

(C)          Revenues and proceeds attributable to the Second Closing Assets
occurring before the Effective Time and received by Purchaser, other than
amounts held for the benefit of a third party;

 

(D)          an amount equal to all Hydrocarbons attributable to the Second
Closing Properties that, at the Effective Time, constitute linefill or that are
in storage, in tanks, or above the load level connection or within processing
plants, multiplied by the applicable price for which the applicable production
from the Second Closing Properties was sold most recently prior to the Effective
Time;

 

(E)           the amount of any post-Execution Date rentals, shut-in payments, 
bonuses, lease extensions and lease renewals under the Acquired Leases, if any,
paid by Seller that were not taken into account when determining the adjustment
in Section 3.2(a)(i)(E); and

 

(F)           the amount of any upward adjustment, if any, determined pursuant
to Section 3.2(b)(iv).

 

(ii)           Downward Adjustments. The Second Closing Base Purchase Price
shall be adjusted downward by the following:

 

(A)          Revenues and proceeds attributable to the Second Closing Properties
occurring on or after the Effective Time and received by Seller;

 

10

--------------------------------------------------------------------------------


 

(B)          the amount of all pre-Effective Time Property Expenses attributable
to the Second Closing Properties prior to the Effective Time and paid by
Purchaser, and the amount of all Royalties attributable to Hydrocarbons produced
from the Second Closing Properties before the Effective Time and paid by
Purchaser;

 

(C)          the amount of Asset Taxes attributable to the Second Closing Assets
allocable to Seller in accordance with Article 15 that are paid or otherwise
economically borne by Purchaser;

 

(D)          the amount of the Defect Adjustment with respect to the Second
Closing Assets, if any;

 

(E)           the amount of Royalties payable out of Hydrocarbons from the
Second Closing Wells that are due to third parties but held in suspense by
Seller or its Affiliate at the Second Closing, to the extent such amounts are
not transferred to Purchaser’s control at the Second Closing;

 

(F)           the amount of the Allocated Value of each Second Closing Asset
affected by a Preferential Right that has been excluded from the Second Closing
Assets at the Second Closing pursuant to Section 10.10(c) and Section 10.10(d);

 

(G)          the amount of the Allocated Value of the Second Closing Assets
affected by a Material Required Consent that has been excluded from the Second
Closing Assets at the Second Closing pursuant to Section 10.9;

 

(H)          the amount of the Allocated Value of the Second Closing Assets, if
any that have been excluded from the Second Closing Assets at the Second Closing
pursuant to Section 6.1(b)(ii) or Section 6.5(d);

 

(I)            the amount of the Allocated Value of the Excluded Wellbores that
have been excluded from the Second Closing Assets at the Second Closing pursuant
to Section 10.22; and

 

(J)            the amount of any downward adjustment, if any, determined
pursuant to Section 3.2(b)(iv).

 

(iii)          Imbalance Adjustments. The Second Closing Base Purchase Price
shall be further adjusted downward or upward, as appropriate, by an amount equal
to: (i) any well imbalances in Mcf with respect to the Second Closing Assets
existing as of the Effective Time; multiplied by two dollars and fifty cents
($2.50) per Mcf; and (ii) any pipeline or transportation imbalances with respect
to the Second Closing Assets existing as of the Effective Time at the then
current monthly price applicable to deliveries to the pipeline.

 

(iv)          Vertical Second Closing Well Adjustment. At the Second Closing,
the Parties will determine, for each vertical Second Closing Well, the average
barrels of oil equivalent per day (“BOEPD”) for such well for the most recently
ended three (3) calendar month period for which complete data is available. Such
average BOEPD for each vertical Second Closing Well will then be multiplied by
Twelve Thousand Five Hundred and 00/100 Dollars ($12,500) to obtain the value of
production from each

 

11

--------------------------------------------------------------------------------


 

vertical Second Closing Well (the “Production Values”). If the sum of the
Production Values for all vertical Second Closing Wells (the “Second Closing
Vertical Well Amount”) is greater than Six Million Nine Hundred Fifteen Thousand
Eight-One and 00/100 Dollars ($6,915,081), then the Second Closing Base Purchase
Price shall be adjusted upward by an amount equal to such discrepancy. If the
Second Closing Vertical Well Amount is less than Six Million Nine Hundred
Fifteen Thousand Eight-One and 00/100 Dollars ($6,915,081), then the Second
Closing Base Purchase Price shall be adjusted downward by such discrepancy.

 

3.3          Deposit. Concurrently with the execution by the Parties of this
Agreement, Purchaser and Seller shall establish with JPMorgan Chase Bank, N.A.
(the “Escrow Agent”), an interest-bearing joint order escrow account (the
“Deposit Escrow Account”) and Purchaser shall deposit with the Escrow Agent an
aggregate amount in cash equal to ten percent (10%) of the Base Purchase Price
(the “Deposit”), pursuant to an escrow agreement (the “Deposit Escrow
Agreement”) among the Parties and the Escrow Agent, the form of which has been
agreed by the Parties and the Escrow Agent on or prior to the execution of this
Agreement. Escrow fees charged under the Escrow Deposit Account shall be paid
one-half by Seller and one-half by Purchaser.  Interest accruing on the Deposit
shall become part of the Deposit for all purposes under this Agreement. If the
First Closing occurs, an amount equal to (i) the Deposit minus (ii) the Second
Closing Base Purchase Price (the “First Closing Deposit Amount”) shall be
released from the Deposit Escrow Account and applied toward the First Closing
Amount under Section 3.4(b)(i), and the remaining amount of the Deposit (equal
to the Second Closing Base Purchase Price) shall remain in the Deposit Escrow
Account until the Second Closing occurs or the Agreement is terminated. If the
Second Closing occurs, then the remainder of the Deposit shall be applied toward
the Second Closing Amount under Section 3.4(b)(ii)(B). If either the First
Closing or the Second Closing does not occur, the then remaining portion of the
Deposit shall be released as provided in Section 12.2.

 

3.4          Preliminary Settlement Statements; Closing Amounts.

 

(a)           Preliminary Settlement Statements.

 

(i)            The First Closing Base Purchase Price shall be preliminarily
adjusted at the First Closing pursuant to a settlement statement (the “First
Preliminary Settlement Statement”) mutually agreed upon by Seller and Purchaser
on or before the First Closing.  Seller and Purchaser shall negotiate in good
faith to agree upon such First Preliminary Settlement Statement; provided,
however, if the Parties are unable to agree upon and approve such settlement
statement prior to Closing, the settlement statement provided by Seller shall
constitute the final First Preliminary Settlement Statement used to determine
the final First Closing Amount and First Closing Payment. A draft of the First
Preliminary Settlement Statement shall be prepared by Seller and provided to
Purchaser no later than three (3) Business Day before the First Closing Date.
The First Preliminary Settlement Statement shall set forth:  (A) the First
Closing Base Purchase Price; (B) reasonable estimates of the adjustments under
Section 3.2(a); and (C) the resulting First Closing Amount and First Closing
Payment.

 

(ii)           The Second Closing Base Purchase Price shall be preliminarily
adjusted at the Second Closing pursuant to a settlement statement (the “Second
Preliminary Settlement Statement”) mutually agreed upon by Seller and Purchaser
on or before the Second Closing.  Seller and Purchaser shall negotiate in good
faith to agree upon such Second Preliminary Settlement Statement; provided,
however, if the Parties are unable to agree upon and approve such settlement
statement prior to Closing, the settlement statement provided by Seller shall
constitute the final Second Preliminary Settlement

 

12

--------------------------------------------------------------------------------


 

Statement used to determine the final Second Closing Amount and Second Closing
Payment. A draft of the Second Preliminary Settlement Statement shall be
prepared by Seller and provided to Purchaser no later than three (3) Business
Day before the Second Closing Date. The Second Preliminary Settlement Statement
shall set forth:  (A) the Second Closing Base Purchase Price; (B) reasonable
estimates of the adjustments under Section 3.2(b); and (C) the resulting Second
Closing Amount and Second Closing Payment.

 

(b)           Closing Amounts.

 

(i)            The First Closing Base Purchase Price, increased or decreased
(but not below zero) by the net amount of the estimated upward and downward
adjustments under Section 3.2(a) set forth in the First Preliminary Settlement
Statement is referred to as the “First Closing Amount.” At the First Closing:

 

(A)          an amount equal to (1) the First Closing Amount, minus (2) the
First Closing Deposit Amount (the “First Closing Payment”) shall be paid by
Purchaser to Seller by federal funds wire transfer of immediately available
funds to an account or accounts designated in writing by Seller to Purchaser;
and

 

(B)          the Parties shall issue a joint written instruction to the Escrow
Agent to release the First Closing Deposit Amount to Seller from the Deposit
Escrow Account by federal wire transfer of immediately available funds to an
account or accounts designated in writing by Seller.

 

(ii)           The Second Closing Base Purchase Price, increased or decreased
(but not below zero) by the net amount of the estimated upward and downward
adjustments under Section 3.2(b) set forth in the Second Preliminary Settlement
Statement is referred to as the “Second Closing Amount.” At the Second Closing:

 

(A)          an amount equal to the following (the “Second Closing Payment”): 
(1) the Second Closing Amount; minus (2) the then-remaining balance of the
Deposit, shall be paid by Purchaser to Seller by federal funds wire transfer of
immediately available funds to an account or accounts designated in writing by
Seller to Purchaser; and

 

(B)          the Parties shall issue a joint written instruction to the Escrow
Agent to release the remainder of the Deposit to Seller from the Deposit Escrow
Account by federal funds wire transfer of immediately available funds to an
account or accounts designated in writing by Seller to Purchaser;

 

provided, however, if the amount of the then-remaining balance of the Deposit
exceeds the Second Closing Amount, then the Parties shall issue a joint written
instruction to the Escrow Agent to (i) release an amount equal to the Second
Closing Amount to Seller from the Deposit Escrow Account by federal funds wire
transfer of immediately available funds to an account or accounts designated in
writing by Seller to Purchaser, and (ii) release the remaining funds in the
Deposit Escrow Account to Purchaser by federal funds wire transfer of
immediately available funds to an account or accounts designated in writing by
Purchaser to Seller.

 

13

--------------------------------------------------------------------------------


 

3.5          Allocation.  Purchaser and Seller shall allocate the Base Purchase
Price among the First Closing Assets as set forth on Exhibit C and among the
Second Closing Assets as set forth on Exhibit C.  Each portion of the Acquired
Assets to which a value is separately allocated on Exhibit C is referred to as
an “Asset,” and such separate value is referred to as the “Allocated Value” of
such Asset.

 

Article 4
Due Diligence Review

 

4.1          Due Diligence.

 

(a)           Seller shall provide Purchaser and its Entity Representatives with
access in accordance with this Article 4 to the Background Materials, Acquired
Records, Acquired Data, and other Acquired Assets of Seller for inspection and
review to permit Purchaser to perform its due diligence review (the “Due
Diligence Review”) as provided in this Agreement.

 

(b)           Notwithstanding Section 4.1(a) or any other provision in this
Agreement to the contrary, any obligation of Seller under this Agreement to make
any such Background Materials, Acquired Records, Acquired Data, and other
Acquired Assets or any other information available to Purchaser shall be:
(i) only to the extent that doing so does not violate any confidentiality or
other obligation under any contract or agreement of Seller or any of its
Affiliates to any third party; and (ii) only to the extent such Background
Materials, Acquired Records, Acquired Data,  or other information are not, in
the judgment of Seller or its counsel, protected by the attorney-client
privilege, the work product doctrine, or other applicable privilege or any such
privilege would be likely to be waived, voided, rendered voidable or destroyed
by disclosure to Purchaser or any of its Entity Representatives; provided,
however, that (only to the extent that doing so does not violate any
confidentiality or other obligation under any contract or agreement of Seller or
any of its Affiliates to any third party), Seller shall provide to Purchaser a
summary of the matters covered by such withheld Background Materials, Acquired
Records, Acquired Data, other Acquired Assets or any other information and,
provided further, that any information withheld by Seller pursuant to this
Section 4.1(b) shall not be deemed to be a qualification, exception or
limitation to the representations and warranties of Seller in this Agreement or
otherwise limit the remedies or indemnification rights of Purchaser under this
Agreement.

 

4.2          Records.

 

(a)           Subject to Section 4.1, Seller shall make the Background
Materials, Acquired Records, and Acquired Data available to Purchaser at the
Denver, Colorado offices of Seller during Seller’s normal business hours or as
otherwise reasonably requested by Purchaser to complete its Due Diligence
Review.

 

(b)           Except for the representations and warranties specifically
contained in this Agreement, Seller makes no warranty or representation of any
kind as to the accuracy, completeness, or materiality of any Acquired Records,
Background Materials, Acquired Data, or any other information provided by
Seller, any of its Affiliates, or any of its respective Entity Representatives
to Purchaser, its Entity Representatives, or their respective representatives,
agents, or attorneys.  Purchaser agrees that any conclusions drawn from the
Acquired Records, Acquired Data, Background Materials or any such other
information shall be the result of its own independent review and judgment.

 

14

--------------------------------------------------------------------------------


 

4.3          Access to Properties.

 

(a)           Upon reasonable advance notice to Seller, to the extent permitted
at Law or under applicable contracts, (i) with respect to all Acquired Assets
operated by Seller, Seller shall allow Purchaser to conduct, at Purchaser’s sole
risk, Liability, and expense, on-site inspections and an Environmental
Assessment of the Acquired Assets under Section 6.1(b) and (ii) with respect to
all Acquired Assets not operated by Seller, Seller shall use Commercially
Reasonable Efforts (at no cost, expense or liability to Seller) to allow
Purchaser to conduct, at Purchaser’s sole risk, Liability, and expense, on-site
inspections and an Environmental Assessment of the Acquired Assets under
Section 6.1(b).  In connection with any such permitted on-site inspections or
Environmental Assessment, Purchaser shall not interfere with the normal
Operations of any Acquired Assets in any material respect and shall comply with
all requirements and safety policies and procedures of the operator of such
Acquired Assets. If a Purchaser or any contractor or agent of Purchaser prepares
an Environmental Assessment of any Acquired Assets, Purchaser shall promptly
furnish copies thereof to Seller.  If requested by Seller and without limiting
the confidentiality obligations of the Parties hereunder (including those set
forth in Section 10.13) or in the Confidentiality Agreement, the Parties shall
enter into a letter agreement memorializing the privileged and protected status
of the Environmental Assessment and protecting the confidentiality of any such
Environmental Assessment.

 

(b)           IN CONNECTION WITH THE GRANTING OF ANY ACCESS TO THE ACQUIRED
ASSETS AND ANY SUCH ENVIRONMENTAL ASSESSMENT, PURCHASER REPRESENTS AND WARRANTS
TO SELLER THAT PURCHASER AND EACH OF ITS ENTITY REPRESENTATIVES AND CONTRACTORS
THAT CONDUCTS ANY SUCH ENVIRONMENTAL ASSESSMENT OR OTHERWISE ENTERS ONTO ANY OF
THE ACQUIRED ASSETS ARE ADEQUATELY INSURED. PURCHASER WAIVES AND RELEASES, AND
AGREES TO INDEMNIFY, DEFEND, AND SAVE AND HOLD HARMLESS THE INDEMNIFIED SELLER
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS OF ANY PERSON FOR INJURY TO, OR
DEATH OF, ANY NATURAL PERSON OR FOR LOSSES INCURRED BY ANY PERSON ARISING IN ANY
WAY FROM ANY ACCESS AFFORDED TO PURCHASER, OR ANY OF ITS ENTITY REPRESENTATIVES
OR CONTRACTORS IN CONNECTION WITH PURCHASER’S DUE DILIGENCE REVIEW, OR ANY
ACTIVITIES, INCLUDING ANY ENVIRONMENTAL ASSESSMENT, OF PURCHASER OR ANY SUCH
ENTITY REPRESENTATIVES OR CONTRACTORS IN CONNECTION THEREWITH; PROVIDED,
HOWEVER, THAT SUCH INDEMNIFICATION SHALL NOT EXTEND TO ANY CLAIMS ARISING OUT OF
SELLER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. This Section 4.3(b) shall
survive the termination of this Agreement indefinitely.

 

Article 5
Title Matters

 

5.1          Defensible Title. “Defensible Title” means, with respect to any
Asset, such title of Seller in and to such Asset as of April 1, 2016 that,
subject to and except for any Permitted Liens:

 

(a)           with respect to any Acquired Asset that constitutes an Acquired
Well or any Acquired Lease that, in each case, has an Allocated Value greater
than zero:

 

(i)            entitles Seller to receive (A) in the case of each Acquired Well,
not less than the Net Revenue Interest set forth in Exhibit C in respect of
production of Hydrocarbons through the wellbore of such Acquired Well from the
applicable Subject Formations shown on Exhibit A-2 from such Acquired Well
throughout the productive life of such Acquired Well; and (B) in the case of
each Acquired Lease (or portion

 

15

--------------------------------------------------------------------------------


 

thereof) listed on Exhibit C, not less than the Net Revenue Interest set forth
in Exhibit A-1 for each Subject Formation in such Acquired Lease (or concerned
portion thereof) throughout the productive life of such Acquired Lease; except
in each case of subparts (A) and (B) of this Section 5.1(a)(i), as such Net
Revenue Interest may be reduced from time to time due to (or in the case of
clause (4) below, incidental to): (1) the establishment after the Execution Date
of units, or changes in existing units (or the participating areas therein),
whether voluntary or by Order; (2) the exercise or reversion after the Execution
Date of non-consent rights under applicable operating agreements; (3) the entry
into of pooling, spacing, proration, communitization, unitization, or similar
agreements after the Execution Date; (4) Operations after the Execution Date as
permitted or required by the terms of this Agreement; or (5) rights of third
parties to make up past underproduction or pipelines to make up past under
deliveries; and

 

(ii)           as to each applicable Subject Formation in (A) each Acquired
Well, obligates Seller to bear not greater than the Working Interest set forth
in Exhibit C for such Subject Formation of all costs and expenses through the
plugging and abandonment of such Acquired Well as for such Acquired Well, (B) in
each Acquired Lease, obligates Seller to bear not greater than the Working
Interest set forth in Exhibit A-1 for such Subject Formation of all costs and
expenses of such Acquired Lease (in each case, except as such Working Interest
may be adjusted from time to time due to (or in the case of clause (5) below,
incidental to): (1) contribution requirements provided for under provisions
similar to those contained in an operating agreement; (2) the establishment
after the Execution Date of units, or changes in existing units (or the
participating areas therein); (3) the exercise or reversion after the Execution
Date of non-consent rights under applicable operating agreements; (4) the entry
into pooling, spacing, proration, communitization, unitization, or similar
agreements after the Execution Date; or (5) Operations after the Execution Date
as permitted or required by the terms of this Agreement; and

 

(iii)          as to any Acquired Lease (or portion thereof), entitles Seller,
in the aggregate, to the number of Net Mineral Acres in and to such Acquired
Lease (or portion thereof) as to the applicable Subject Formation set forth
therefor on Exhibit C;

 

(b)           with respect to any other Asset, is free and clear of any and all
Liens.

 

5.2          Permitted Liens. “Permitted Lien” means, with respect to any
Acquired Asset, any of the following:

 

(a)           any Royalties, back-in interests, reversionary interests, and
other burdens if the net cumulative effect of such burdens does not (i) operate
to reduce the Net Revenue Interest with respect to such Acquired Asset below the
Net Revenue Interest set forth on Exhibit A-1 or Exhibit A-2, as applicable;
(ii) operate to increase the Working Interest with respect to such Acquired
Asset above that set forth on Exhibit A-1 or Exhibit A-2, as applicable, without
a proportionate increase in the Net Revenue Interest with respect to such
Acquired Asset or (iii) operate to reduce the Net Mineral Acres in and to such
Acquired Lease (or portion thereof) as to the applicable Subject Formation to
less than the Net Mineral Acres set forth therefor on Exhibit C ((i) through
(ii) collectively referred to as a “Change-In-Interest”);

 

(b)           Liens for Taxes not yet due or not yet delinquent, or, if
delinquent, that are being contested in good faith in the Ordinary Course of
Business and with respect to which Seller shall retain responsibility for after
the Closing, but only to the extent such responsibility is allocated to Seller
pursuant to this Agreement;

 

16

--------------------------------------------------------------------------------


 

(c)           Subject to Section 10.8, Section 10.10 and Section 10.11, all
(i) consents, approvals, and authorizations of, and required notices to, filings
with, or other actions by, Governmental Authorities and third parties required
to be obtained in connection with the purchase and sale of the Acquired Assets
and the other Contemplated Transactions; (ii) Preferential Rights, and
(iii) rights or interests acquired by third parties or Governmental Authorities
in connection with a Casualty Loss;

 

(d)           rights of reassignment upon the surrender or expiration of any
Acquired Lease;

 

(e)           the Material Contracts and any effects thereof or thereunder, if
the net cumulative effect of such burdens does not result in a
Change-In-Interest;

 

(f)            Easements and other rights with respect to surface Operations,
on, over, or in respect of any of the Acquired Assets or any restriction on
access thereto, in each case that do not materially interfere with the
Operations of the affected Acquired Asset;

 

(g)           materialmens’, mechanics’, repairmen’s, employees’, contractors’,
operators’ or other similar Liens arising in the Ordinary Course of Business or
incidental to the Operations of the Acquired Assets not yet delinquent, or, if
delinquent, payment is being withheld as provided by Law or their validity or
amount is being contested in good faith in the Ordinary Course of Business and
with respect to which Seller shall retain responsibility for after the Closing,
but only to the extent such responsibility is allocated to Seller pursuant to
this Agreement;

 

(h)           all applicable Laws and rights reserved to or vested in any
Governmental Authority (i) to control or regulate any of the Acquired Assets in
any manner, and all applicable Laws and Orders of general applicability as to
any of the Acquired Assets (including the right to regulate, restrict or
prohibit any operations, site locations, or reworking, completion or fracing of
any well); (ii) by the terms of any right, power, franchise, grant, license or
permit, or by any provision of Law, to terminate such right, power, franchise
grant, license or permit or to purchase, condemn, expropriate or recapture or to
designate a purchaser of any of the Assets, (iii) to use any property in a
manner that does not materially impair the use of such property for the purposes
for which it is currently owned and operated, or (iv) to exercise or enforce any
obligations or duties affecting the Assets to any Governmental Authority, with
respect to any franchise, grant, license or permit; if and only if the net
cumulative effect of (i) through (iv) does not result in a Change-In-Interest.

 

(i)            in the case of any surface location, drilling location, well or
other operation that does not constitute an Acquired Well or has not been
commenced as of the Effective Time, the terms of, or failure to obtain, formed
or have issued, any permits, easements, rights-of-way, unit designations or
production or drilling units, with respect to any such locations, wells or other
operations;

 

(j)            Liens arising under Leases, rights-of-way, easements, operating
agreements, unitization and pooling agreements and production sales contracts
securing amounts not yet due, or, if due, being contested in good faith in the
Ordinary Course of Business and with respect to which Seller shall retain
responsibility for after the Closing, but only to the extent such responsibility
is allocated to Seller pursuant to this Agreement;

 

(k)           defects in the early chain of title consisting of the failure to
recite marital status in a document or omissions of successors or heirship or
estate proceedings;

 

17

--------------------------------------------------------------------------------


 

(l)            defects that have been cured by possession under any applicable
statutes of limitation for adverse possession or for prescription or under
marketable title or similar Laws or standards or the doctrine of laches and no
affirmative evidence shows that another Person has asserted a superior claim of
title to the Acquired Assets;

 

(m)          defects arising out of the lack of a survey, unless a survey is
required by applicable Law;

 

(n)           lis pendens with respect to Claims and Proceedings, to the extent
such Claims and Proceedings are being contested in good faith in the Ordinary
Course of Business and are listed in Section 8.8 of the Disclosure Schedule;

 

(o)           Liens released at or before the applicable Closing Date;

 

(p)           defects based on the failure to record any Acquired Leases issued
by the DOI or a state (or any department, subgroup, office or bureau thereof),
or any assignments of record title or operating rights in such Acquired Leases
in the real property or other county records, if such Acquired Leases or
assignments were properly filed in the DOI or state offices (or any department,
subgroup, office or bureau thereof) that constitute the official filing situs
for such Acquired Lease or assignment; provided, however, that this
Section 5.2(p) shall not include defects arising from the existence of an
assignment or other document filed in the county records where an Acquired Asset
is located that contradicts or diminishes the title of Seller to such Acquired
Asset, as reflected by the instruments filed only in the DOI or the applicable
state records;

 

(q)           defects based on the failure of the records of the DOI, state, or
other Governmental Authority to reflect Seller as the record owner of any
Acquired Lease if Seller is reflected as the record owner of the Acquired Lease
in the applicable county or parish real property records, if the net cumulative
effect of such defect does not result in a Change-In-Interest;

 

(r)            any preference leasing right that may exist in favor of holders
of rights-of-way across federal or state lands that burdened the lands before
issuance of the applicable Acquired Lease;

 

(s)            lack of corporate or other entity authorization unless Purchaser
provided affirmative evidence that such corporate action was not authorized and
results in another Person’s claim of superior title to the relevant Acquired
Asset from a third party;

 

(t)            the receipt of proceeds with respect to an Acquired Asset in an
amount less than the Net Revenue Interest therefor pending finalization of a
division order or other title opinion;

 

(u)           unreleased instruments (including oil and gas leases), absent
reasonable evidence that such instruments continue in force and effect and
constitute a superior claim of title to an Acquired Asset;

 

(v)           Liens created under deeds of trust, mortgages and similar
instruments by the lessor under a Lease covering the lessor’s surface and
mineral interests in the land covered thereby that would customarily be accepted
in taking or purchasing such Leases and for which the lessee would not
customarily seek a subordination of such Lien to the oil and gas leasehold
estate prior to conducting drilling activities on the Lease;

 

18

--------------------------------------------------------------------------------


 

(w)          any gap in the chain of title, unless affirmative evidence shows
that there is a superior chain of title by an abstract of title, title opinion
or landman’s title chain or runsheet;

 

(x)           any defect that affects only which Person has the right to receive
royalty payments (rather than the amount of such royalty) and that does not
affect the validity of the underlying Acquired Asset, and does not result in a
Change-In-Interest;

 

(y)           defects as are accepted by the purchasers of production from the
Acquired Assets in paying the proceeds of such production to the concerned
interest owner without suspense, subject only to customary division order
warranties and indemnities in favor of such production purchaser; and

 

(z)           the failure to obtain any permits, easements, rights-of-way,
pooling agreements or authorizations, unit designations or production or
drilling units not yet obtained, formed or created with respect to undeveloped
locations that have not been spudded.

 

5.3          Title Defect. “Title Defect” means any Lien, encroachment,
irregularity, defect in, or objection to real property title of the Seller to an
Asset that renders title to such Asset less than Defensible Title as of 5:00
p.m., Denver, Colorado, time on the Business Day immediately before (i) the
Defect Notice Deadline or (ii) the Second Defect Notice Deadline, as
applicable.  Pursuant to part (ii) above, a Title Defect may only be raised
after the Defect Notice Deadline and during the Second Defect Review Period if
such Title Defect (A) relates to a Second Closing Asset, and (B) arises by,
through and under Seller after the Defect Notice Deadline and before the Second
Defect Notice Deadline.

 

5.4          Title Defect Value. “Title Defect Value” means, with respect to an
Asset, the reduction in such Asset’s Allocated Value as of 5:00 p.m., Denver,
Colorado, time on the Business Day immediately before the Defect Notice Deadline
or the Second Defect Notice Deadline, as applicable, caused by an uncured Title
Defect with respect to such Asset, taking into account the nature of the Title
Defect, and any subsequent cure of such Title Defect by the Seller; provided,
however, that:

 

(a)           in determining the Title Defect Value, the reduction in the
Asset’s value shall be based on the Allocated Value as of the Execution Date;

 

(b)           the Title Defect Value shall not exceed the cost to cure the
related Title Defect (if the cost to cure is reasonably determinable);

 

(c)           the aggregate amount of Title Defect Values attributable to all
Title Defects affecting an Asset shall not exceed the Allocated Value of such
Asset;

 

(d)           subject to the foregoing, if a Title Defect is a lien,
encumbrance, or other charge which is undisputed and liquidated in amount, the
Title Defect Value shall be the amount necessary to be paid to remove the lien;

 

(e)           if a Title Defect affects an Asset for less than its full
productive life, the Title Defect Value shall be reduced to take into account
only the applicable time period, using generally accepted engineering analysis
and present value calculations;

 

(f)            the Title Defect Value attributable to any Title Defect shall not
include any amount with respect to which Purchaser receives credit in the
calculation of the Purchase Price attributable to any other Title Defect;

 

19

--------------------------------------------------------------------------------


 

(g)           in determining any Title Defect Value as to any individual Title
Defect or Acquired Asset, such Title Defect Value shall be without duplication
of any other Title Defect Value calculated hereunder with respect to such
Acquired Asset based on or arising out of the same underlying objections to
title of Seller; and

 

(h)           Subject to Sections 5.4(a) through (g) above, if a Title Defect as
to any Acquired Asset represents:

 

(i)            a negative discrepancy between the actual Net Revenue Interest
for any Acquired Lease and the “Net Revenue Interest” percentage stated on
Exhibit A-1 for such Acquired Lease, then the Title Defect Value shall be equal
to the product of (A) the Net Mineral Acre Price thereof, multiplied by (B) the
number of Net Mineral Acres of such Acquired Lease subject to such Title Defect,
multiplied by (C) a fraction, the numerator of which is (1) the remainder of
(x) the Net Revenue Interest stated in Exhibit A-1 for such Acquired Lease minus
(y) the actual Net Revenue Interest for such Acquired Lease after giving effect
to such Title Defect and the denominator of which is (2) the Net Revenue
Interest stated in Exhibit A-1 for such Acquired Lease;

 

(ii)           a negative discrepancy between the actual Net Revenue Interest
for any First Closing Well or Second Closing Well and the “Net Revenue Interest”
percentage stated on Exhibit A-2 for such well, then the Title Defect Value
shall be equal to the product of (A) the Allocated Value of such well,
multiplied by (B) a fraction, the numerator of which is (1) the remainder of
(x) the Net Revenue Interest stated in Exhibit A-2 for such well minus (y) the
actual Net Revenue Interest for such well after giving effect to such Title
Defect, and the denominator of which is (2) the Net Revenue Interest stated in
Exhibit A-2 for such well; and

 

(iii)          a reduction in the number of Net Mineral Acres as to any Acquired
Lease (or portion thereof), then the Title Defect Value for such Title Defect
shall be equal to the product of (A) the Net Mineral Acre Price therefore
multiplied by (B) the remainder of (1) the number of Net Mineral Acres purported
to be included in such Acquired Lease as set forth on Exhibit A-1 minus (2) the
actual number of Net Mineral Acres included in such Acquired Lease after giving
effect to such Title Defect.

 

5.5  Title Defects Notices.

 

(a)           As a condition to asserting any claim with respect to any alleged
Title Defect, Purchaser must deliver to Seller one or more valid written notices
as to alleged Title Defects (each, a “Notice of Title Defects”) no later than
(i) 5:00 p.m., Denver, Colorado time, on June 1, 2016, (the “Defect Notice
Deadline”) with respect to First Closing Assets, and (ii) the Second Defect
Notice Deadline, with respect to Second Closing Assets; provided that Purchaser
agrees to provide Seller with periodic (but in no event less frequently than
once every week) updates in writing concerning the progress of Purchaser’s title
due diligence. Other than with respect to Purchaser’s title due diligence prior
to the Defect Notice Deadline, Purchaser’s title due diligence with respect to
the Second Closing Assets shall only take place during the Second Defect Review
Period.

 

(b)           Such Notices of Title Defects, when considered together, set forth
all Title Defects affecting the Assets that Purchaser desires to assert under
this Agreement and all Interest Additions discovered by Purchaser or of which
Purchaser has been notified under Section 5.8.  Each Notice of Title Defects
shall, to the extent reasonably practicable, with respect to each such Title
Defect or Interest Addition set forth therein: (i) describe such Title Defect or
Interest

 

20

--------------------------------------------------------------------------------


 

Addition and the Assets affected thereby; (ii) describe the basis of such Title
Defect or Interest Addition; (iii) include documentation supporting the basis of
such Title Defect or Interest Addition; (iv) in the case of a Title Defect,
describe in general terms the curative actions that Purchaser reasonably
anticipates are required to cure such Title Defect; (v) in the case of each
Title Defect, describe Purchaser’s good faith estimate of the Title Defect Value
with respect to each Asset affected by such Title Defect in accordance with and
subject to the limitations in Section 5.4 (“Purchaser’s Title Defect Value”);
and (vi) in the case of each Interest Addition, describe Purchaser’s good faith
estimate of the value of such Interest Addition.

 

5.6          Waiver; Cure; Adjustment; Deductible.

 

(a)           Waiver. Without limitation of Purchaser’s rights under the special
warranty of title in the Assignment, a Title Defect shall be and is hereby
conclusively waived by Purchaser, Purchaser shall not be entitled to any
adjustment for such Title Defect or to exclude the Asset affected by such Title
Defect, and Seller shall not be obligated to cure such Title Defect, if:
(i) Purchaser fails to provide a valid Notice of Title Defect to Seller of such
Title Defect in accordance with Section 5.5(a) on or before the Defect Notice
Deadline or the Second Defect Notice Deadline, as applicable; (ii) the Title
Defect Value with respect to such Title Defect is less than the Title Defect
Threshold; or (iii) the Allocated Value of the Asset affected by such Title
Defect is less than the Title Defect Threshold.

 

(b)           Cure. Seller shall have the right and option, but not the
obligation, to attempt to cure and to cure any Title Defects that are not waived
under Section 5.6(a) (i) with respect to the First Closing Assets on or before
the date thirty (30) days after the First Closing Date, and (ii) with respect to
the Second Closing Assets on or before the Second Closing Date. Except in the
case that Seller and Purchaser agree under Section 5.7 on the Title Defect
Values for all Open Title Defects (excluding those that have been waived or
previously cured under this Section 5.6), then Seller shall have an additional
period from until (x) the First Closing Settlement Date to attempt to cure and
to cure any such Title Defects with respect to the First Closing Assets and
(y) the Second Closing Settlement Date to attempt to cure and to cure any such
Title Defects with respect to the Second Closing Assets. A Title Defect that is
not waived under Section 5.6(a) or cured under this Section 5.6(b) in accordance
with the time limitations set forth in this Section 5.6(b) is referred to in
this Agreement as a “Surviving Title Defect.” With respect to any Title Defect
occurring as a result of Seller being entitled to less than the Net Revenue
Interest set forth in Exhibit C for a specific Asset, the Parties agree that NBL
Energy Royalties, Inc. may cure such Title Defect by conveying an valid override
to Purchaser in an amount equal to the Net Revenue Interest discrepancy for such
Asset.

 

(c)           Adjustment; Deductible. Purchaser shall be entitled to a downward
adjustment to (i) the First Closing Base Purchase Price by the Defect
Adjustment, if any, with respect to the First Closing Assets and (ii) the Second
Closing Base Purchase Price by the Defect Adjustment, if any, with respect to
the Second Closing Assets. The “Defect Adjustment” shall be the amount by
which:  (x) the difference of the following (the “Net Aggregate Defect Value”):
(A) the sum of the Title Defect Values with respect to all Surviving Title
Defects minus the sum of the value of all Interest Additions (in the event the
amount of (A) is less than zero, then (A) shall be deemed to be zero), plus
(B) the sum of all Environmental Defect Values with respect to all Surviving
Environmental Defects; exceeds (y) the Defect Deductible. If, after taking into
account the provisions of this Article 5 and Article 6, the Defect Deductible is
equal to or greater than the Net Aggregate Defect Value, then Purchaser shall
not be entitled to a Defect Adjustment. For the avoidance of doubt, the Net
Aggregate Defect Value shall be determined by taking into account Title Defects
and Environmental Defects related to both the First Closing Assets and Second

 

21

--------------------------------------------------------------------------------


 

Closing Assets on a cumulative basis. In no event shall any Acquired Assets be
excluded from the Contemplated Transactions arising out of or relating to any
Title Defects

 

5.7          Agreement on Title Defects and Interest Additions.

 

(a)           Attempt to Agree. With respect to each Title Defect that the
Parties do not agree has been waived or cured under Section 5.6 (each, an “Open
Title Defect”) and each Interest Addition, from the receipt by Seller of
Purchaser’s Notice of Title Defects until (i) the First Closing Settlement Date
with respect to the First Closing Assets and (ii) the Second Closing Settlement
Date with respect to the Second Closing Assets, or the earlier acknowledgement
of Purchaser in writing that it is not entitled to a Defect Adjustment,
Purchaser and Seller shall attempt in good faith to agree on the existence and
associated Title Defect Value of each such Open Title Defect, and the existence
and associated value of each such Interest Addition.

 

(b)           Agreement. If Seller and Purchaser agree on the existence and
Title Defect Value of any such Open Title Defect, then the Title Defect Value
for such Open Title Defect shall be the agreed Title Defect Value for purposes
of determining the Defect Adjustment, if any. If Seller and Purchaser agree on
the existence and value of any Interest Addition, then the value of such
Interest Addition shall be the agreed upon value for purposes of determining the
Defect Adjustment, if any. Upon any such agreement, Seller and Purchaser shall
execute a written instrument reflecting such agreement.

 

(c)           Agreement Before Closing. If, before the First Closing Date,
Seller and Purchaser agree on (i) the existence and Title Defect Values of all
Open Title Defects with respect to the First Closing Assets, (ii) the existence
and value of all Interest Additions with respect to the First Closing Assets and
(iii) the existence and Environmental Defect Values of all Open Environmental
Defects with respect to the First Closing Assets, then the amount of the Defect
Adjustment, if any, shall be deducted from the First Closing Base Purchase Price
at the First Closing, and shall be reflected in the First Closing Amount. If,
before the Second Closing Date, Seller and Purchaser agree on (i) the existence
and Title Defect Values of all Open Title Defects with respect to the Second
Closing Assets, (ii) the existence and value of all Interest Additions with
respect to the Second Closing Assets and (iii) the existence and Environmental
Defect Values of all Open Environmental Defects with respect to the Second
Closing Assets, then the amount of the Defect Adjustment, if any, shall be
deducted from the Second Closing Base Purchase Price at the Second Closing, and
shall be reflected in the Second Closing Amount.

 

(d)           Failure to Agree. If, (i) before the First Closing Date, Seller
and Purchaser do not agree on the existence and Title Defect Values of all Open
Title Defects with respect to the First Closing Assets, and the existence and
value of all Interest Additions with respect to the First Closing Assets, or
(ii) before the Second Closing Date, Seller and Purchaser do not agree on the
existence and Title Defect Values of all Open Title Defects with respect to the
Second Closing Assets, and the existence and value of all Interest Additions
with respect to the Second Closing Assets then:  (x) the existence and Title
Defect Value of those Open Title Defects that are not agreed (but only those
that are not agreed), and the existence and value of those Interest Additions
that are not agreed (but only those that are not agreed), shall be Title
Disputed Matters settled by the Title Expert under Section 5.9; (y) there shall
be no adjustment to the First Closing Amount or Second Closing Amount, as
applicable, or exclusion of Assets for any such Open Title Defects or Interest
Additions; and (z) the First Closing Base Purchase Price or Second Closing Base
Purchase Price, as applicable, shall be adjusted downward pursuant to the final
settlement under Section 14.1 by the amount of the Defect Adjustment, if any,
based on the Title Defect Values of any Surviving Title Defects, and the values
of any Interest Additions, in each case

 

22

--------------------------------------------------------------------------------


 

determined under this Section 5.7 or Section 5.9, as applicable; provided,
however, that any such Surviving Title Defects that are cured by Seller under
Section 5.6(b), as applicable, shall not be considered Surviving Title Defects
and shall be and are hereby waived.

 

5.8          Interest Additions.

 

(a)           Notice of Interest Additions. If Purchaser or Seller discovers any
additional interests in the Assets that are not listed in Exhibit A, including
any interest that entitles Seller to receive more than the Net Revenue Interest
with respect to any such Asset set forth in Exhibit A-2, or obligates Seller to
bear costs and expenses in an amount less than the Working Interest with respect
to any such Asset set forth in Exhibit A-2, and assuming no corresponding
reduction in the Net Revenue Interest (each an “Interest Addition”), the
discovering Party shall promptly after discovery (but in any event before the
Defect Notice Deadline or the Second Defect Notice Deadline, as applicable),
provide written notice to the other Party of such Interest Addition. Such notice
shall be in writing and shall include:  (i) a description of each such Interest
Addition; (ii) the basis for each such Interest Addition, and supporting
documentation with respect thereto; (iii) the Assets and the Allocated Value of
the Assets affected by each such Interest Addition; and (iv) the value of the
Interest Addition or the amount by which the notifying Party reasonably believes
the Allocated Value of the affected Assets should be increased by the Interest
Addition, and the computations upon which and Party belief is based.

 

(b)           Effect of Interest Additions. There shall be no increase to the
First Base Purchase Price or Second Base Purchase Price as a result of any
Interest Additions. Interest Additions shall be offset against Title Defect
Values in determining the Defect Adjustment, if any, as provided in
Section 5.6(c). An Interest Addition need not be contained in Purchaser’s Notice
of Title Defects to be taken into account; provided, however, that an Interest
Addition shall only be taken into account if Purchaser has notice or actual
knowledge of such Interest Addition before the Defect Notice Deadline or the
Second Defect Notice Deadline, as applicable.

 

5.9          Dispute Resolution. If (1) any Open Title Defects, including the
existence, waiver, cure, and Title Defect Values thereof, or any Interest
Additions, including the existence and values thereof (collectively, “Title
Disputed Matters”), are not agreed upon under Section 5.7 and neither Party has
elected to terminate under Section 6.7, then any such Title Disputed Matters or
(2) Purchaser timely delivers a Purchaser Defect Termination Notice and Seller
delivers a Termination Dispute Notice, then any Unagreed Termination Title
Matters, shall, in each case be resolved by a single Title Expert under the
dispute resolution procedure in this Section 5.9.

 

(a)           Selection of Expert. Seller and Purchaser shall act in good faith
to promptly execute such engagement letters and other documents as shall be
necessary to engage the Title Expert within thirty (30) Business Days after the
First Closing or Second Closing, as applicable, (or in the case of a Termination
Dispute Notice, within thirty (30) Business Days after the delivery by Seller of
such Termination Dispute Notice). After the Title Expert has been engaged, if
the Title Expert withdraws after a challenge, dies, or otherwise resigns or is
removed, then such Title Expert shall be replaced within five (5) Business Days
thereafter by Purchaser and Seller in accordance with this Section 5.9, and the
time periods in this Section 5.9 shall be extended as necessary or appropriate.
The fees and expenses of the Title Expert shall be paid fifty percent (50%) by
Seller and fifty percent (50%) by Purchaser.

 

(b)           Materials to Title Expert. Within forty five (45) Business Days
after the First Closing Date or Second Closing Date, as applicable, (or in the
case of a Termination Dispute Notice, within twenty (20) Business Days after the
delivery by Seller of such Termination Dispute Notice), the Parties shall
provide to the Title Expert the following materials:

 

23

--------------------------------------------------------------------------------


 

(i)            Purchaser’s Notice of Title Defects and all documentation
provided therewith and such evidence as Purchaser deems appropriate to validate
the existence, and alleged Title Defect Values with respect to all Open Title
Defects, and the Interest Additions and values with respect thereto (or in the
case of a Termination Dispute Notice, Unagreed Termination Title Matters), in
each case assigned thereto by Purchaser in its Notice of Title Defects, together
with Purchaser’s good faith estimate of the values with respect to all such
Interest Additions identified by Seller, if any (or in the case of a Termination
Dispute Notice, Unagreed Termination Title Matters);

 

(ii)           such evidence as Seller deems appropriate to dispute the
existence, waiver, cure, and alleged Title Defect Values with respect to all
Open Title Defects, and the Interest Additions and values with respect thereto
(or in the case of a Termination Dispute Notice, Unagreed Termination Title
Matters), in each case assigned thereto by Purchaser in its Notice of Title
Defects, together with Seller’s good faith estimate of the Title Defect Values
with respect to all such Open Title Defects, if any, and the values with respect
to all such Interest Additions identified by Purchaser, if any (or in the case
of a Termination Dispute Notice, Unagreed Termination Title Matters); and

 

(iii)          this Article 5, and Exhibits A-1, A-2, A-3, A-4, A-5, and C to
this Agreement, together with any definitions of terms used in this Article 5
and such Exhibits, but no other provisions of this Agreement.

 

(c)           Decisions of Title Expert. The Title Expert shall make his or her
determination and provide to the Parties written findings within twenty (20)
Business Days after he has received the materials under Section 5.9(b). The
decision of the Title Expert shall be final and non-appealable and shall be
limited to awarding only Seller’s position or Purchaser’s position with respect
to the Title Disputed Matters associated with each Open Title Defect and
Interest Addition (or in the case of a Termination Dispute Notice, each Unagreed
Termination Title Matter), in each case that are not agreed upon by the Parties
under Section 5.7 or Section 6.7, as applicable. The Title Expert shall make a
separate determination with respect to each Open Title Defect and Interest
Addition (or in the case of a Termination Dispute Notice, each Unagreed
Termination Title Matter). The written finding of the Title Expert shall only
set forth the Title Expert’s decision with respect to each applicable Open Title
Defect and Interest Addition (or in the case of a Termination Dispute Notice,
each Unagreed Termination Title Matter), and not the Title Expert’s rationale
for the decision. The Title Expert shall not make any other award or grant any
other remedy, whether or not prohibited or contemplated by this Agreement, and
shall certify, as necessary, the resolution of such Title Disputed Matters (or
in the case of a Termination Dispute Notice, such Unagreed Termination Title
Matters), as applicable, to the Accounting Referee under Section 14.1.

 

5.10        Special Warranty of Title in the Assignments.

 

(a)           Each Assignment delivered at each applicable Closing will contain
a special warranty of Defensible Title whereby Seller shall warrant Defensible
Title to its interest in the applicable Acquired Properties assigned thereunder
unto Purchaser against every Person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Seller but not otherwise, subject,
however, to the Permitted Liens.  The special warranty of Defensible Title
contained in each Assignment shall be subject to the further limitations and
provisions of this Article 5, mutatis mutandis, including the Title Defect
Threshold and the Defect Deductible.

 

24

--------------------------------------------------------------------------------


 

(b)           No later than the date twelve (12) months after the applicable
Closing Date, Purchaser may furnish Seller a Notice of Title Defect meeting the
requirements of Section 5.5(a) setting forth any matters which Purchaser asserts
as a breach of the special warranty of Defensible Title set forth in the
Assignment delivered at such Closing.  Seller shall have a reasonable
opportunity, but not the obligation, to cure prior to the Final Settlement Date
any alleged breach of such special warranty of Defensible Title pursuant to
Section 5.6(b).  Purchaser shall be deemed to have waived all breaches of
Seller’s special warranty of Defensible Title set forth in any Assignment for
which Seller has not received on or before the date twelve (12) months after the
applicable Closing Date such Assignment was delivered a valid Notice of Title
Defects that satisfies the requirements set forth in Section 5.5(a).

 

(c)           For purposes of the special warranty of Defensible Title contained
in any Assignment, the value of the Acquired Assets set forth in the exhibits
thereto, as applicable, shall be deemed to be the Allocated Value thereof, as
adjusted herein.  Recovery on the special warranty of Defensible Title contained
in any Assignment shall be limited to an amount (without any interest accruing
thereon) equal to the reduction in the Second Closing Base Purchase Price to
which Purchaser would have been entitled had Purchaser asserted the Title Defect
giving rise to such breach of the special warranty of Defensible Title contained
in such Assignment, as a Title Defect prior to the Defect Notice Deadline or the
Second Defect Notice Deadline, as applicable, pursuant to Section 5.5, in each
case without regard to the Title Defect Threshold or the Defect Deductible.

 

5.11        Changes in Prices; Well Events. Purchaser shall assume all risk of
Loss with respect to: (a) changes in commodity or product prices and any other
market factors or conditions from and after April 1, 2016; (b) production
declines or any adverse change in the production characteristics or downhole
condition of an Acquired Well, including any Acquired Well watering out, or
experiencing a collapse in the casing or sand infiltration, from and after
April 1, 2016; and (c) depreciation of any Acquired Assets that constitute
personal property through ordinary wear and tear, and none of the foregoing
shall constitute Title Defects or otherwise give rise to any Claims by Purchaser
before, on, or after any Closing.

 

5.12        Exclusive Remedy. EXCEPT FOR THE SPECIAL WARRANTY OF TITLE IN THE
ASSIGNMENTS, THIS Article 5 SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, BE THE EXCLUSIVE RIGHT AND REMEDY OF PURCHASER WITH RESPECT TO TITLE
DEFECTS AND OTHER DEFICIENCIES IN TITLE WITH RESPECT TO THE ACQUIRED ASSETS. 
EXCEPT FOR THE SPECIAL WARRANTY OF TITLE IN THE ASSIGNMENTS AND AS PROVIDED IN
THIS Article 5, PURCHASER RELEASES, REMISES, AND FOREVER DISCHARGES SELLER AND
ITS AFFILIATES AND ITS AND THEIR RESPECTIVE STOCKHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS, AND REPRESENTATIVES FROM ANY AND ALL SUITS, LEGAL
OR ADMINISTRATIVE PROCEEDINGS, CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS,
LIABILITIES, INTEREST, OR CAUSES OF ACTION WHATSOEVER, IN LAW OR IN EQUITY,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT NOW OR SUBSEQUENTLY MAY HAVE, BASED ON,
RELATING TO OR ARISING OUT OF, ANY TITLE DEFECT OR OTHER DEFICIENCY IN TITLE TO
ANY ASSET.  NOTWITHSTANDING ANYTHING HEREIN OR ANY TRANSACTION DOCUMENT TO THE
CONTRARY, IN NO EVENT DOES SELLER MAKE ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO THE EASEMENTS EXCEPT FOR THE SPECIAL WARRANTY OF DEFENSIBLE TITLE SET
FORTH IN THE ASSIGNMENTS.

 

25

--------------------------------------------------------------------------------


 

Article 6
Environmental Matters

 

6.1          Environmental Investigation.

 

(a)           Environmental Reports and Personnel. Subject to Section 4.1(b),
and (i) until the Defect Notice Deadline, with respect to Purchaser’s
environmental due diligence regarding the First Closing Assets, and (ii) during
the Second Defect Review Period with respect to Purchaser’s environmental due
diligence regarding the Second Closing Assets, Seller shall provide Purchaser
with access during the regular business hours of Seller to all information in
Seller’s possession or control pertaining to the Environmental Condition of the
Acquired Assets, including any environmental reports, Permits, Records, notices
of violation from the Governmental Authorities,  and assessments, and shall use
Commercially Reasonable Efforts (but in no event required to make any payments
or incur any material obligations owed to any Person) to make available to
Purchaser those Entity Representatives of Seller who would reasonably be
expected to have material knowledge or material information regarding the
environmental status or condition of the Acquired Assets.

 

(b)           Environmental Assessment.

 

(i)            Purchaser may, or may engage a qualified environmental contractor
to, conduct Phase I Environmental Site Assessments in accordance with the
American Society for Testing and Materials (A.S.T.M.) Standard Practice
Environmental Site Assessments: Phase I Environmental Site Assessment Process
(Publication Designation: E1527-05) of the Acquired Assets (an “Environmental
Assessment”) at Purchaser’s sole risk, Liability, and expense; provided,
however, that:  (i) Purchaser shall provide Seller with prior written notice of
any activities with respect to any such Environmental Assessment, and shall
provide Seller the opportunity to participate in all such activities; (ii) any
contractor engaged to perform all or any portion of such Environmental
Assessment shall execute and deliver to Seller a confidentiality agreement in a
form acceptable to Seller acting reasonably; (iii) Purchaser shall not conduct,
authorize, or permit any test drilling, sampling, or other on-site activities
without prior written notice to Seller, and the prior written consent of Seller,
which consent may be granted, conditioned or withheld at the sole discretion of
Seller; and (iv) Purchaser shall provide to Seller promptly (and in any event,
within three Business Days) after receipt, at no cost to Seller, all draft and
final reports, results, data, analyses of site visits, Remediation cost
estimates, and any other portion of such Environmental Assessment, all of which
shall be subject to the confidentiality provisions in Section 10.13.  If the
First Closing does not occur, Purchaser shall promptly return to Seller or
destroy all copies of the records, reports, summaries, evaluations, due
diligence memos and derivative materials related thereto in the possession or
control of Purchaser or any of Purchaser’s Entity Representatives. If the Second
Closing does not occur, Purchaser shall promptly return to Seller or destroy all
copies of the records, reports, summaries, evaluations, due diligence memos and
derivative materials related to the Second Closing Assets in the possession or
control of Purchaser or any of Purchaser’s Entity Representatives. Any
disturbance to the Assets (including the leasehold associated therewith)
resulting from Purchaser’s due diligence will be promptly corrected by
Purchaser.

 

(ii)           In the event that Purchaser’s Environmental Assessment identifies
actual or potential “recognized environmental conditions” with respect to any
Asset, then Purchaser may request in writing (“Phase II Request”) Seller’s
permission to conduct a

 

26

--------------------------------------------------------------------------------


 

Phase II Environmental Site Assessment to further assess such conditions.  Such
Phase II Request will state with reasonable specificity (i) the actual or
potential “recognized environmental conditions” identified and (ii) the proposed
scope of the Phase II assessment, including a description of the activities to
be conducted, and a description of the approximate location and expected timing
of such activities.  Seller may, in its sole discretion, approve said Phase II
assessment plan, in whole or in part, and Purchaser shall not have the right to
conduct any activities set forth in such plan until such time that Seller has
approved such plan in writing. Any such approved Phase II assessment plan shall
be conducted by a reputable environmental consulting or engineering firm. 
Seller shall have the right to (x) condition any approval of the Phase II
assessment plan on the provision of proof of satisfactory insurance and (y) if
said plan is approved by Seller, have its representatives witness all on-site
activities set forth in such Phase II assessment plan and split any samples
collected in connection therewith.  If Seller does not provide its consent to
any Phase II Request delivered in accordance with the above terms within two
(2) Business Days of Purchaser’s delivery of such request, then the affected
Asset (or portion thereof) for which consent is not provided shall be excluded
from the Assets to be conveyed at Closing, in which case, such Asset (or portion
thereof so affected) shall become an Excluded Asset, and at Closing, the
Allocated Value of all Assets excluded pursuant to this Section 6.1(b) shall be
deducted from the Base Purchase Price and the Asset shall be deemed deleted from
the Exhibits and Schedules hereto; provided, however that the removal of any
such Asset pursuant to this Section 6.1(b) shall not be taken into account in
determining whether the Title/Environmental Termination Threshold has been met
or exceeded.

 

6.2          Environmental Defect. “Environmental Defect” means the failure of
Seller’s ownership and operation of the Acquired Assets to be in material
compliance as of 5:00 p.m., Denver, Colorado, time on April 1, 2016 with
applicable Environmental Laws in effect as of the Execution Date, but excluding
the following (which shall not constitute Environmental Defects): (x) any
Plugging and Abandonment Obligations; (y) the presence or absence of naturally
occurring radioactive material, radon gas and asbestos (“NORM”) in or on the
Acquired Assets; and (z) any matter that is subject to or covered by the Consent
Decree. An Environmental Defect may only be raised after the Defect Notice
Deadline and during the Second Defect Review Period if such Environmental Defect
relates to a Second Closing Asset. An Environmental Defect may only be alleged
after the Defect Notice Deadline and during the Second Defect Review Period if
such Environmental Defect relates to a Second Closing Asset. Environmental
Defects relating to Second Closing Assets may only be alleged during the Second
Defect Review Period.

 

6.3          Environmental Defect Value. “Environmental Defect Value” means,
with respect to an Environmental Defect, the amount equal to the estimated costs
and expenses of Seller (based on the reasonable proportionate cost to Seller)
that would be incurred by Seller to Remediate or otherwise cure such
Environmental Defect in the lowest cost manner reasonably available,
(x) consistent with applicable Environmental Laws, taking into account (i) the
nature of the Environmental Defect, (ii) the likelihood that such Environmental
Defect actually will result in a Claim or Liability by any Governmental
Authority or any other third-party, (iii) any subsequent Remediation or cure of
the Environmental Defect by Seller within the time frames permitted under this
Agreement and (iv) that non-permanent remedies (including without limitation,
mechanisms to contain or stabilize Hazardous Materials, including monitoring
site conditions, natural attenuation, risk-based corrective action,
institutional controls, or other appropriate restrictions on the industrial use
of the property, caps, dikes, encapsulation, lechate collection systems, and the
like) may be the lowest cost manner reasonably available and, (y) where
applicable, to the satisfaction of the applicable Governmental Authorities.

 

27

--------------------------------------------------------------------------------


 

6.4          Environmental Defect Notices.

 

(a)           As a condition to asserting any claim with respect to any alleged
Environmental Defect, Purchaser must deliver to Seller a valid written Notice of
Environmental Defect as to any alleged Environmental Defect no later than
(i) the Defect Notice Deadline, with respect to First Closing Assets, and
(ii) the Second Defect Notice Deadline, with respect to Second Closing Assets.

 

(b)           On or before the Defect Notice Deadline or Second Defect Notice
Deadline, as applicable, for any alleged Environmental Defect, Purchaser shall
deliver to Seller a valid written notice (a “Notice of Environmental Defects”)
that sets forth all Environmental Defects affecting the Acquired Assets that
Purchaser desires to assert under this Agreement.  In order to be valid, the
Notice of Environmental Defects shall, with respect to each Environmental Defect
set forth therein:  (i) describe the nature of and basis for such Environmental
Defect; (ii) describe the specific Assets affected by such Environmental Defect;
(iii) references to the specific provisions and sections of Environmental Laws
that Seller or the Acquired Assets are in violation of or non-compliance with
that forms the basis of such Environmental Defect; (iv) describe the Remediation
or other curative action that Purchaser reasonably anticipates is required to
Remediate or otherwise cure such Environmental Defect; (v) describe Purchaser’s
good-faith estimate of the Environmental Defect Value with respect to each
Acquired Asset affected by such Environmental Defect; and (vi) include all
documentation supporting the nature and basis of such Environmental Defect and
the estimate of its Environmental Defect Value.

 

6.5          Waiver; Remediation; Adjustment; Deductible.

 

(a)           Waiver. An Environmental Defect shall be and is hereby
conclusively waived by Purchaser, Purchaser shall not be entitled to any
remedies or adjustment for such Environmental Defect or to exclude the Acquired
Asset affected by such Environmental Defect, and Seller shall not be obligated
to cure such Environmental Defect, if: (i) Purchaser fails to provide written
notice to Seller of such Environmental Defect in accordance with
Section 6.4(b) on or before the Defect Notice Deadline or Second Defect Notice
Deadline, as applicable, or (ii) the Environmental Defect Value with respect to
such Environmental Defect is less than the Environmental Defect Threshold. 
Except as specifically set forth in Section 6.1(b)(ii) and Section 6.5(d), in no
event shall any Acquired Assets be excluded from the Contemplated Transactions
arising out of or relating to any Environmental Defects.

 

(b)           Remediation. Seller shall have the right and option, but not the
obligation, to attempt to Remediate or otherwise cure, and to Remediate or
otherwise cure, any Environmental Defects that are not waived under Section 
6.5(a) (i) with respect to the First Closing Assets on or before the date thirty
(30) days after the First Closing Date, and (ii) with respect to the Second
Closing Assets on or before the Second Closing Date. Except in the case that
Seller and Purchaser agree under Section 6.6 on the Environmental Defect Values
for all Open Environmental Defects (excluding those that have been waived or
previously cured under this Section 6.5), then Seller shall have an additional
period until the First Closing Settlement Date, with respect to First Closing
Assets, and until the Second Closing Settlement Date, with respect to Second
Closing Assets, to attempt to Remediate or otherwise cure, and to Remediate or
otherwise cure, any such Environmental Defects. An Environmental Defect that is
not waived under Section 6.5(a) or Remediated or otherwise cured under this
Section 6.5(b) is referred to in this Agreement as a “Surviving Environmental
Defect.”

 

(c)           Adjustment; Deductible. Purchaser shall be entitled to a downward
adjustment to (i) the First Closing Base Purchase Price by the Defect
Adjustment, if any, with respect to the

 

28

--------------------------------------------------------------------------------


 

First Closing Assets and (ii) the Second Closing Base Purchase Price by the
Defect Adjustment, if any, with respect to the Second Closing Assets as provided
in Section 5.6(c). For the avoidance of doubt, the Defect Adjustment shall be
determined by taking into account Environmental Defects related to both the
First Closing Assets and Second Closing Assets on a cumulative basis.

 

(d)           Exclusion of Assets. In the event the Environmental Defect Value
as determined by Purchaser in good faith and included in the applicable Notice
of Environmental Defects for any Asset is equal to or exceeds the Allocated
Value of such Asset, then either Party shall have the option to elect by written
notice to the other Party no later than three (3) Business Days after the Defect
Notice Deadline or Second Defect Notice Deadline, as applicable, to have the
affected Asset (or portion thereof subject to the Environmental Defect) excluded
from the Assets to be conveyed at Closing, in which case, such Asset (or portion
thereof so affected) shall become an Excluded Asset, and at Closing, the
Allocated Value of all Assets excluded pursuant to this Section 6.1(b) shall be
deducted from the Base Purchase Price and the Asset shall be deemed deleted from
the Exhibits and Schedules hereto; provided, however that the removal of any
such Asset pursuant to this Section 6.5(d) shall not be taken into account in
determining whether the Title/Environmental Termination Threshold has been met
or exceeded.

 

6.6          Agreement on Environmental Defects.

 

(a)           Attempt to Agree. With respect to each Environmental Defect that
the Parties do not agree has been waived or Remediated or otherwise cured under
Section 6.5 (each, an “Open Environmental Defect”), from the receipt by Seller
of Purchaser’s Notice of Environmental Defects until (i) the First Closing
Settlement Date with respect to the First Closing Assets and (ii) the Second
Closing Settlement Date with respect to the Second Closing Assets, or the
earlier acknowledgement of Purchaser in writing that it is not entitled to a
Defect Adjustment, Purchaser and Seller shall attempt in good faith to agree on
the existence and associated Environmental Defect Value of each such Open
Environmental Defect.

 

(b)           Agreement. If Seller and Purchaser agree on the existence and
Environmental Defect Value of any such Open Environmental Defect, then the
Environmental Defect Value for such Open Environmental Defect shall be the
agreed Environmental Defect Value for purposes of determining the Defect
Adjustment, if any. Upon any such agreement, Seller and Purchaser shall execute
a written instrument reflecting such agreement.

 

(c)           Agreement Before Closing. If, before the First Closing Date,
Seller and Purchaser agree on (i) the existence and Title Defect Values of all
Open Title Defects with respect to the First Closing Assets, (ii) the existence
and value of all Interest Additions with respect to the First Closing Assets and
(iii) the existence and Environmental Defect Values of all Open Environmental
Defects with respect to the First Closing Assets, then the amount of the Defect
Adjustment, if any, shall be deducted from the First Closing Base Purchase Price
at the First Closing, and shall be reflected in the First Closing Amount. If,
before the Second Closing Date, Seller and Purchaser agree on (i) the existence
and Title Defect Values of all Open Title Defects with respect to the Second
Closing Assets, (ii) the existence and value of all Interest Additions with
respect to the Second Closing Assets and (iii) the existence and Environmental
Defect Values of all Open Environmental Defects with respect to the Second
Closing Assets, then the amount of the Defect Adjustment, if any, shall be
deducted from the Second Closing Base Purchase Price at the Second Closing, and
shall be reflected in the Second Closing Amount.

 

(d)           Failure to Agree. If, (i) before the First Closing Date, Seller
and Purchaser do not agree on the existence and Environmental Defect Values of
all Open Environmental Defects with respect to the First Closing Assets, or
(ii) before the Second Closing Date, Seller and Purchaser

 

29

--------------------------------------------------------------------------------


 

do not agree on the existence and Environmental Defect Values of all Open
Environmental Defects with respect to the Second Closing Assets, then: (x) the
existence and Environmental Defect Value of those Open Environmental Defects
that are not agreed (but only those that are not agreed), shall be Environmental
Disputed Matters settled by the Environmental Expert under Section 6.8;
(y) there shall be no adjustment to the First Closing Amount or Second Closing
Amount, as applicable, or exclusion of any Acquired Assets for any such Open
Environmental Defects; and (z) the First Closing Base Purchase Price or Second
Closing Base Purchase Price, as applicable, shall be adjusted downward pursuant
to the final settlement under Section 14.1 by the amount of the Defect
Adjustment, if any, based on the Environmental Defect Values of any Surviving
Environmental Defects, in each case determined under this Section 6.6 or
Section 6.8, as applicable; provided, however, that any such Surviving
Environmental Defects that are Remediated or otherwise cured by Seller under
Section 6.5(b) before the First Closing Settlement Date or Second Closing
Settlement Date, as applicable, shall not be considered Surviving Environmental
Defects and shall be and are hereby waived.

 

6.7          Termination for Title/Environmental Defects.

 

(a)           If, (i) the sum of:  (A) the aggregate Title Defect Values alleged
by Purchaser in good faith in all of its Notices of Title Defects with respect
to all Title Defects alleged by Purchaser in good faith in such Notices of Title
Defects; minus (B) the aggregate value of all Interest Additions alleged by
Purchaser or Seller, in each case in good faith, in either Party’s notice of
Interest Additions; plus (C) the aggregate Environmental Defect Values
(affecting the First Closing Assets only) alleged by Purchaser in good faith in
all of its Notices of Environmental Defects with respect to all Environmental
Defects (affecting the First Closing Assets only) alleged by Purchaser in good
faith in such Notices of Environmental Defects; exceeds (ii) an amount equal to
twenty percent (20%) of the Base Purchase Price  (the amount in this clause
(ii), the “Title/Environmental Termination Threshold”), then (x) Seller may send
a written notice to Purchaser within five (5) Business Days after the Defect
Notice Deadline indicating that Seller desires to terminate this Agreement, in
which case this Agreement shall immediately terminate and the Deposit shall be
released in accordance with Section 12.2, and (y) Purchaser may send a written
notice to Seller (a “Purchaser Defect Termination Notice”) no later than three
(3) Business Days after the Defect Notice Deadline that Purchaser desires to
terminate this Agreement.  If no Party elects to terminate this Agreement under
this Section 6.7, then all Title Defects and Environmental Defects shall be
addressed in accordance with Section 5.9 or Section 6.8, as applicable. Any
Purchaser Defect Termination Notice shall be based on alleged Title Defects,
alleged Title Defect Values, alleged Interest Additions, alleged values of
Interest Additions, alleged Environmental Defects, and alleged Environmental
Defect Values that are reasonably determined in good faith by Purchaser or
Seller, as applicable, at the time of such notice. For the avoidance of doubt,
this Section 6.7 shall not apply to Title Defects or Environmental Defects
alleged with respect to the Second Closing Assets and neither Seller nor
Purchaser shall have any termination right with respect to such alleged Title
Defects or Environmental Defects.

 

(b)           Within four (4) Business Days after the receipt by Seller of a
Purchaser Defect Termination Notice, Seller shall send a written notice to
Purchaser (a “Termination Response Notice”) indicating Seller’s election in its
sole discretion to either:  (i) terminate this Agreement, in which case this
Agreement shall immediately terminate and the Deposit shall be released in
accordance with Section 12.2; or (ii) proceed to have any Title Defects alleged
by Purchaser in its Notice of Title Defects, the existence, waiver, cure, or
Title Defect Value of which are not agreed in good faith by Seller, and any
Interest Additions, the existence or value of which are not agreed in good faith
by Seller (collectively, “Unagreed Termination Title Matters”) determined under

 

30

--------------------------------------------------------------------------------


 

Section 5.9, and any Environmental Defects alleged by Purchaser in its Notice of
Environmental Defects, the existence, waiver, Remediation, or Environmental
Defect Value of which are not agreed in good faith by Seller (“Unagreed
Termination Environmental Matters”) determined under Section 6.8, as applicable.
If Seller delivers a Termination Response Notice under clause (ii) of this
Section 6.7(b) (a “Termination Dispute Notice”), then the Parties shall
immediately proceed to have any Unagreed Termination Title Matters determined
under Section 5.9, and any Unagreed Termination Environmental Matters determined
under Section 6.8, as applicable, and the First Closing, Second Closing or
termination, as applicable, of this Agreement shall be stayed (and the First
Closing Date and the Second Closing Date shall be extended) pending the outcome
of such dispute resolution procedures.

 

(c)           If Seller delivers a Termination Dispute Notice and after the
determination under Section 5.9 of any such Unagreed Termination Title Matters,
and the determination under Section 6.8 of any such Unagreed Termination
Environmental Matters, as applicable, the sum of the Surviving Defects and the
Surviving Environmental Defects exceeds the Title/Environmental Termination
Threshold, then this Agreement shall immediately terminate and the Deposit shall
be released in accordance with Section 12.2.

 

(d)           If Seller delivers a Termination Dispute Notice and after the
determination under Section 5.9 of any Unagreed Termination Title Matters, and
the determination under Section 6.8 of any Unagreed Termination Environmental
Matters, as applicable, the sum of the Surviving Defects and the Surviving
Environmental Defects does not exceed the Title/Environmental Termination
Threshold, then the Parties shall, subject to the satisfaction or waiver of the
other conditions to applicable Closings in this Agreement, immediately proceed
to the applicable Closing(s).

 

6.8          Dispute Resolution. If (1) any Open Environmental Defects,
including the existence, waiver, Remediation, and Environmental Defect Values
thereof (collectively, “Environmental Disputed Matters”), are not agreed upon
under Section 6.6, then any such Environmental Disputed Matters or (2) Purchaser
timely delivers a Purchaser Defect Termination Notice and Seller delivers a
Termination Dispute Notice, then any Unagreed Termination Environmental Matters,
shall, in each case, be resolved by a single Environmental Expert under the
dispute resolution procedure in this Section 6.8.

 

(a)           Selection of Expert. Seller and Purchaser shall act in good faith
to promptly execute such engagement letters and other documents as shall be
necessary to engage the Environmental Expert within five (5) Business Days after
the First Closing or Second Closing, as applicable, (or in the case of a
Termination Dispute Notice, within five (5) Business Days after the delivery by
Seller of such Termination Dispute Notice). After the Environmental Expert has
been engaged, if the Environmental Expert withdraws after a challenge, dies, or
otherwise resigns or is removed, then such Environmental Expert shall be
replaced within five (5) Business Days thereafter by Purchaser and Seller in
accordance with this Section 6.8, and the time periods in this Section 6.8 shall
be extended as necessary or appropriate. The fees and expenses of the
Environmental Expert shall be paid fifty percent (50%) by Seller and fifty
percent (50%) by Purchaser.

 

(b)           Materials to Environmental Expert. Within twenty (20) Business
Days after the First Closing Date or Second Closing Date, as applicable, (or in
the case of a Termination Dispute Notice, within twenty (20) Business Days after
the delivery by Seller of such Termination Dispute Notice), the Parties shall
provide to the Environmental Expert the following materials:

 

(i)            Purchaser’s Notice of Environmental Defects and all documentation
provided to Seller prior to the Defect Notice Deadline or Second Defect Notice
Deadline,

 

31

--------------------------------------------------------------------------------


 

as applicable and such evidence as Purchaser deems appropriate to validate the
existence and alleged Environmental Defect Values with respect to all Open
Environmental Defects (or in the case of a Termination Dispute Notice, Unagreed
Termination Environmental Matters), in each case assigned thereto by Purchaser
in its Notice of Environmental Defects;

 

(ii)           such evidence as Seller deems appropriate to dispute the
existence, waiver, Remediation, and alleged Environmental Defect Values with
respect to all Open Environmental Defects (or in the case of a Termination
Dispute Notice, Unagreed Termination Environmental Matters), in each case
assigned thereto by Purchaser in its Notice of Environmental Defects, together
with Seller’s good faith estimate of the Environmental Defect Values with
respect to all such Open Environmental Defects, if any (or in the case of a
Termination Dispute Notice, Unagreed Termination Environmental Matters); and

 

(iii)          this Article 6, and Exhibits A-1, A-2, A-3, A-4 A-5, and C to
this Agreement, together with any definitions of terms used in this Article 6
and such Exhibits, but no other provisions of this Agreement.

 

(c)           Decisions of Environmental Expert. The Environmental Expert shall
make his or her determination and provide to the Parties written findings within
twenty (20) Business Days after he has received the materials under Section 
6.8(b). The decision of the Environmental Expert shall be final and
non-appealable and shall be limited to awarding only Seller’s position or
Purchaser’s position with respect to the Environmental Disputed Matters
associated with each Open Environmental Defect (or in the case of a Termination
Dispute Notice, each Unagreed Termination Environmental Matter) that is not
agreed upon by the Parties under Section 6.6 or 6.7, as applicable. The
Environmental Expert shall make a separate determination with respect to each
Open Environmental Defect. The written finding of the Environmental Expert shall
only set forth the Environmental Expert’s decision with respect to each
applicable Open Environmental Defect (or in the case of a Termination Dispute
Notice, each Unagreed Termination Environmental Matter), and not the
Environmental Expert’s rationale for the decision. The Environmental Expert
shall not make any other award or grant any other remedy, whether or not
prohibited or contemplated by this Agreement, and shall certify, as necessary,
the resolution of such Environmental Disputed Matters (or in the case of a
Termination Dispute Notice, such Unagreed Termination Environmental Matters, as
applicable) to the Accounting Referee under Section 14.1.

 

6.9          Exclusive Remedy. Purchaser acknowledges that the Acquired Assets
have been used to explore for, develop, and produce oil and gas, and that in the
past there (i) may have been Releases of wastes, crude oil, condensate, produced
water, or other materials, including Hazardous Materials, above, in, on, or
under the Acquired Assets and (ii) may exist other conditions that may
constitute an Environmental Defect or result in Liabilities under Environmental
Laws. Notwithstanding anything to the contrary in this Agreement, this Article 6
and the indemnifications provided for under Section 16.2(a)(iii) constitute the
entire and exclusive remedies of Purchaser with respect to any conditions,
events, circumstances, acts, or omissions of, or relating to, the Environment,
any Hazardous Materials, any Releases, or any Assumed Environmental Liabilities
(collectively, “Environmental Matters”).  Subject to Article 16, Purchaser
hereby waives, for itself and its successors and assigns, any other Claims,
Losses, or rights against any of the Indemnified Seller Parties relating to any
Environmental Matters, whether arising under Environmental Laws, any other Laws
(whether in contract, tort, equity, or otherwise), or any other legal theory.

 

32

--------------------------------------------------------------------------------


 

Article 7
Representations and Warranties Regarding Seller

 

Seller represents and warrants to Purchaser as of the Execution Date and as of
the applicable Closing Date as follows:

 

7.1          Existence and Good Standing. Noble Energy, Inc. is a corporation
that is validly existing and in good standing under the Laws of the State of
Delaware. NBL Energy Royalties, Inc. is a corporation that is validly existing
and in good standing under the Laws of the State of Delaware. Noble Energy Wyco,
LLC is a limited liability company that is validly existing and in good standing
under the Laws of the State of Delaware.

 

7.2          Foreign Qualification. Seller is duly qualified, authorized,
registered, or licensed and in good standing to do business as a foreign entity
in each jurisdiction where the failure to be so qualified, authorized,
registered, or licensed, or in good standing, would have a Material Adverse
Effect.

 

7.3          Power and Authority. Seller has the full power and authority to
(a) carry on its business as presently conducted, to own, lease, or otherwise
hold the Acquired Assets, (b) to execute and deliver the Transaction Documents
to which Seller is or will become a party, to perform its obligations under such
Transaction Documents, and (c) upon the satisfaction of the condition set forth
in Section 11.1(d), to consummate the Contemplated Transactions.

 

7.4          Due Authorization. Upon the satisfaction of the condition set forth
in Section 11.1(d), the execution and delivery by Seller of the Transaction
Documents to which Seller is or will become a party, the performance by Seller
of its respective obligations under such Transaction Documents, and the
consummation by Seller of the Contemplated Transactions, have been duly
authorized by all necessary action of Seller, including any required board of
director, stockholder, and other authorizations or approvals under the Entity
Law applicable to, or the Organizational Documents of, Seller.

 

7.5          Execution and Delivery; Enforceability.

 

(a)           This Agreement has been duly executed and delivered by Seller, and
constitutes the legal, valid, and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except to the extent that such
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar Laws affecting the enforcement of
creditors’ rights generally and to general equitable principles.

 

(b)           Each Transaction Document to which Seller will become a party,
when executed and delivered by Seller, will have been duly executed and
delivered by Seller, and will constitute the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except to the extent that such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar Laws
affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

7.6          Liabilities for Brokers’ Fees. Seller has incurred no Liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Contemplated Transactions for which Purchaser shall have any Liability or
responsibility whatsoever.

 

Article 8
Representations and Warranties Regarding Assets and Operations

 

Seller represents and warrants to Purchaser as of the Execution Date as follows:

 

33

--------------------------------------------------------------------------------


 

8.1          Material Required Consents. The Material Required Consents set
forth on Section 8.1 of the Disclosure Schedule constitute all of the Material
Required Consents to which the Acquired Assets are subject or that are required
to be obtained by Seller in connection with the transfer and conveyance of the
Acquired Assets to Purchaser under this Agreement.

 

8.2          Preferential Rights. The Preferential Rights set forth on
Section 8.2 of the Disclosure Schedule constitute all of the rights of first
refusal or other preferential purchase right provisions to which the Acquired
Assets are subject that are or will be triggered in connection with the transfer
and conveyance of the Acquired Assets to Purchaser under this Agreement.

 

8.3          Conflicts. Except for consents, approvals, and authorizations of
Governmental Authorities and third parties (which are covered by Sections 8.1,
10.7 and 10.8) and Preferential Rights (which are covered by Sections 8.2 and
10.9), and except as set forth on Section 8.3 of the Disclosure Schedule, the
execution, delivery, and performance by Seller of this Agreement does not, and
the execution, delivery, and performance by Seller of the Transaction Documents
to which Seller will become a party, will not: (a) result in a violation or
breach of any Law or Order that is binding on Seller or any of the Acquired
Assets of Seller, except as would not have a Material Adverse Effect; or
(b) contravene or result in a violation of any provision of the Organizational
Documents of Seller.

 

8.4          Rentals and Royalties.

 

(a)           Except for the Proceedings listed in Section 8.4(a) of the
Disclosure Schedule, there is no Proceeding pending, or, to the Knowledge of
Seller, threatened in writing, against Seller or any of the Acquired Assets
before any Governmental Authority, arbitrator, or arbitration panel relating to
rentals or Royalties payable by Seller with respect to Seller’s interest in the
Acquired Assets or Hydrocarbons produced from such interest in the Acquired
Assets.

 

(b)           Except for any settlement agreement listed in Section 8.4(b) of
the Disclosure Schedule, a true and complete copy of which has been provided by
Seller to Purchaser, Seller is not a party to any contract, agreement or Order
entered into to settle any Claims or Proceeding relating to rentals or Royalties
paid or payable by Seller with respect to Seller’s interest in the Acquired
Assets or Hydrocarbons produced from such interest in the Acquired Assets.

 

8.5          Environmental Matters. Except as to those matters set forth in
Section 8.5 of the Disclosure Schedule (collectively, “Disclosed Environmental
Matters”), Seller has not received any written notice from any Governmental
Authority alleging a material violation of Environmental Laws by Seller during
the period of Seller’s ownership of the Acquired Assets that has not been
Remediated or otherwise cured in all material respects.

 

8.6          Current Plugging Obligations. Except as set forth in Section 8.6 of
the Disclosure Schedule, to the Knowledge of Seller, Seller has not received any
written notice or demand from any Governmental Authorities or other third
parties to plug any Acquired Wells.

 

8.7          Taxes. Except to the extent an inaccuracy would not result in a
Lien on the Acquired Assets nor a Tax Liability on Buyer:

 

(a)           Except as set forth in Section 8.7(a) of the Disclosure Schedule,
to the Knowledge of Seller, and subject to valid extensions, Seller has filed
all Tax Returns with respect to Taxes relating to the Acquired Assets that
Seller was required to file, and has paid all Taxes shown on such Tax Returns as
owing, in each case with respect to all Taxes relating to the Acquired Assets
imposed or based on Seller’s interest in the Acquired Assets or Hydrocarbons

 

34

--------------------------------------------------------------------------------


 

produced from such interest in the Acquired Assets for all taxable periods
ending before the Execution Date.

 

(b)           Except for the audits and investigations listed in
Section 8.7(b) of the Disclosure Schedule, there are no audits or investigations
pending, or, to the Knowledge of Seller, threatened, against Seller before any
Governmental Authority relating to the payment of any Asset Taxes imposed or
based on Seller’s interest in the Acquired Assets or Hydrocarbons produced from
such interest in the Acquired Assets.

 

(c)           There are no federal, state or local governmental liens for Taxes
on the Acquired Assets except for Permitted Liens.

 

(d)           None of the Acquired Assets is subject to any tax partnership as
defined in Section 761 of the Code.

 

(e)           Seller has not received written notice of any pending claim
against or audit of Seller from any Governmental Authority regarding the
assessment of any Tax pertaining to the Acquired Assets that, if unpaid, could
give rise to a lien or other claim against any of the Acquired Assets.

 

(f)            During Seller’s period of ownership of the Acquired Assets, for
all taxable periods during Seller’s period of ownership through the taxable
period in which this Agreement is executed, all  Taxes have been paid by Seller
when due, unless contested in good faith by appropriate proceedings.  To the
best Knowledge of Seller, all Taxes pertaining to the Acquired Assets,
including, without limitation, the ownership and operation of the Acquired
Assets, for all periods prior to Seller’s period of ownership of the Acquired
Assets have been paid, except as would not result in a Material Adverse Effect.

 

8.8          Claims; Proceedings. Except to the extent relating to any
environmental matters (which are covered by Section 8.5), any rentals or
Royalties (which are covered by Section 8.4), and any Taxes (which are covered
by Section 8.7), and except for those Claims and Proceedings set forth in
Section 8.8 of the Disclosure Schedule, there are no material Claims or
Proceedings pending, asserted in writing, or, to the Knowledge of Seller,
threatened, against Seller in respect of any of the Acquired Assets before any
Governmental Authority, arbitrator, or arbitration panel. No condemnation or
eminent domain Proceeding is pending, asserted in writing, or, to the Knowledge
of Seller, threatened by any Governmental Authority affecting the Acquired
Assets.

 

8.9          Compliance with Laws. Except to the extent relating to (a) any
Environmental Laws (which are covered by Section 8.5); (b) any rentals or
Royalties (which are covered by Section 8.4); and any Taxes (which are covered
by Section 8.7), and except as set forth in Section 8.9 of the Disclosure
Schedule, Seller has not received written notice of any material continuing or
uncured violation on the part of Seller of any Laws applicable to the Acquired
Assets.

 

8.10        Material Contracts.

 

(a)           Other than the Acquired Leases and the unitization, pooling, and
communitization agreements, declarations, and orders described in
Section 2.3(b), the Material Contracts constitute all of the contracts and
agreements that materially affect the Acquired Assets.

 

(b)           Except for the Material Contracts, Seller is not a party to any
contract or agreement with any Affiliate of Seller that cannot be terminated by
Purchaser upon sixty (60)

 

35

--------------------------------------------------------------------------------


 

days or less prior written notice after the Closing without penalty, cost, or
Liability arising out or relating to such termination.

 

(c)           Except as set forth in Section 8.10(c) of the Disclosure Schedule,
(i) to Seller’s Knowledge, Seller has not committed any continuing or uncured
material breach or default under any Material Contract to which Seller is a
party, and (ii) Seller has not received written notice of any such material
breach or default.

 

8.11        Production Sales Contracts.

 

(a)           Except as set forth in Section 8.11(a) of the Disclosure Schedule,
the Acquired Assets are not subject to any contract or agreement for the sale of
Hydrocarbons attributable to periods after the Effective Time, other than
contracts and agreements that can be terminated on not more than sixty (60)
days’ notice.

 

(b)           Except as set forth in Section 8.11(b) of the Disclosure Schedule,
to the Knowledge of Seller, the Acquired Assets are not subject to any
obligation under a Hedging Instrument, take-or-pay clause, or similar contract
to deliver Hydrocarbons produced from the Acquired Assets without receiving
payment at the time, or after delivery, of such Hydrocarbons, or to deliver
Hydrocarbons in the future for which payment has already been received.

 

8.12        Imbalances. To the Knowledge of Seller, except as set forth in
Section 8.12 of the Disclosure Schedule, there are no gas, production, sales,
processing, pipeline, or transportation imbalances with respect to the Acquired
Assets as of the date set forth therein.

 

8.13        Suspense Accounts. To the Knowledge of Seller, except as set forth
in Section 8.13 of the Disclosure Schedule, Seller does not hold any third-party
funds in suspense with respect to production of Hydrocarbons from any of the
Acquired Assets.

 

8.14        Financial Assurances and Guarantees. Section 10.15 of the Disclosure
Schedule provides a complete and accurate description of all guarantees, letters
of credit, letters of comfort, surety bonds, self-bonds, performance bonds,
reclamation bonds and other similar financial assurances obtained or issued by
Seller or its Affiliates relating to the Acquired Assets.

 

8.15        Certain Limitations. Any representation of Seller in this Article 8
that relates to Acquired Assets in which Seller is a non-operator under a joint
operating agreement or similar agreement is limited to the Knowledge of Seller.
Inclusion of a matter on a schedule attached hereto with respect to a
representation or warranty that addresses matters having a Material Adverse
Effect shall not be deemed an indication that such matter does, or may, have a
Material Adverse Effect.

 

Article 9
Purchaser’s Representations And Warranties

 

Purchaser represents and warrants to Seller as of the Execution Date and as of
each Closing as follows:

 

9.1          Existence and Good Standing. Purchaser is a corporation that is
validly existing and in good standing under the Laws of the State of Colorado.

 

36

--------------------------------------------------------------------------------


 

9.2                               Foreign Qualification.

 

(a)                                 Purchaser is duly qualified, authorized,
registered, or licensed and in good standing to do business as a foreign
corporation in each jurisdiction where the failure to be so qualified,
authorized, registered, or licensed, or in good standing, would have a material
adverse effect on Purchaser’s ability to execute and deliver this Agreement and
to perform its obligations under this Agreement to be performed by Purchaser
before each Closing.

 

(b)                                 At each Closing, Purchaser will be duly
qualified, authorized, registered, or licensed and in good standing to do
business as a foreign organization in each jurisdiction where Purchaser is
required to be so qualified, authorized, registered, or licensed, and in good
standing, to own (or, with respect to any Acquired Assets operated by Seller, to
operate) the Acquired Assets, or where the failure to be so qualified,
authorized, registered, or licensed, or in good standing, would have a material
adverse effect on Purchaser’s ability to execute and deliver the Transaction
Documents to which Purchaser will be a party, to perform its obligations under
such Transaction Documents, or to consummate the Contemplated Transactions.

 

9.3                               Power and Authority. Purchaser has the full
organizational power and authority to carry on its business as presently
conducted, to own, lease, or otherwise acquire the Acquired Assets, to execute
and deliver the Transaction Documents to which Purchaser is or will become a
party, to perform its obligations under such Transaction Documents, and to
consummate the Contemplated Transactions.

 

9.4                               Due Authorization. The execution and delivery
by Purchaser of the Transaction Documents to which Purchaser is or will become a
party, the performance by Purchaser of its obligations under such Transaction
Documents, and the consummation by Purchaser of the Contemplated Transactions,
have been duly authorized by all necessary organizational action of Purchaser,
including any required board of director, stockholder, and other authorizations
or approvals under the Entity Law applicable to, or the Organizational Documents
of, Purchaser.

 

9.5                               Execution and Delivery; Enforceability.

 

(a)                                 This Agreement has been duly executed and
delivered by Purchaser, and constitutes the legal, valid, and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except
to the extent that such enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws affecting the
enforcement of creditors’ rights generally, and to general equitable principles.

 

(b)                                 Each Transaction Document to which Purchaser
will become a party, when executed and delivered by Purchaser, will have been
duly executed and delivered by Purchaser, and will constitute the legal, valid,
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except to the extent that such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
Laws affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

9.6                               Liabilities for Brokers’ Fees. Neither
Purchaser nor any Affiliate of Purchaser has incurred any Liability, contingent
or otherwise, for brokers’ or finders’ fees relating to the Contemplated
Transactions for which Seller shall have any Liability or responsibility
whatsoever.

 

9.7                               Conflicts. Except as would not reasonably be
expected to have a material adverse effect on the acquisition, ownership, or
operation by Purchaser of the Acquired Assets after any Closing or the ability
of Purchaser to consummate the Contemplated Transactions, and except as set
forth on Section 9.7 of the Disclosure Schedule, the execution, delivery, and
performance by Purchaser of this Agreement does not, and the execution,
delivery, and performance by Purchaser of the Transaction Documents to which
Purchaser will become a party will not: (a) result in a violation or breach of
any Law or Order that

 

37

--------------------------------------------------------------------------------


 

is binding on Purchaser or any of Purchaser’s material assets or properties;
(b) contravene or result in a violation of any provision of the Organizational
Documents of Purchaser; or (c) constitute a default or an event of default
under, require any filing, notice, waiver, consent, authorization, or approval
under, or result in or give any third party any right of termination,
cancellation, or acceleration of the obligations under, any material contract or
agreement to which Purchaser is a party or to which its assets are bound.

 

9.8                               Proceedings. Except as set forth in
Section 9.8 of the Disclosure Schedule, there are no Claims or Proceedings
pending, or to the Knowledge of Purchaser, threatened, against Purchaser before
any Governmental Authority, arbitrator, or arbitration panel, that would
reasonably be expected to: (a) have a material adverse effect on the ability of
Purchaser to consummate the Contemplated Transactions; or (b) materially delay
or make illegal the Contemplated Transactions.

 

9.9                               Independent Evaluation.

 

(a)                                 Purchaser is knowledgeable about the oil and
gas business and aware of its risks, and has retained and taken advice
concerning the Acquired Assets, the Assumed Liabilities, and the Contemplated
Transactions from attorneys, advisors, and consultants that are knowledgeable
about the oil and gas business and the Laws applicable to the Acquired Assets,
the Assumed Liabilities, and the Contemplated Transactions. Purchaser has been
afforded a reasonable and appropriate opportunity to visit the offices of Seller
and to examine the Acquired Data, the Acquired Records, and all other documents
and materials requested by Purchaser or its authorized representatives or
advisors (except those related to Excluded Assets) with respect to the Acquired
Assets and the Assumed Liabilities (such requested materials, the “Background
Materials”). Purchaser has made all such reviews and inspections of the Acquired
Assets and Background Materials as Purchaser has deemed necessary or appropriate
to enter into this Agreement and that, at each Closing, Purchaser shall be
deemed to have knowledge of all facts contained in such Background Materials
that Seller has provided access as required by the terms hereof.

 

(b)                                 The Background Materials include files and
records, or copies of files and records, that Seller has used in its normal
course of business and other information regarding the Acquired Assets and the
Assumed Liabilities that Seller and its authorized representatives and advisors
have compiled or generated; provided, however, that Purchaser acknowledges and
agrees that the Indemnified Seller Parties have not made any representations or
warranties, express or implied, written or oral, as to the accuracy or
completeness of the Background Materials, or, except for the representations and
warranties of Seller contained in this Agreement, as to any other information
relating to the Acquired Assets or the Assumed Liabilities furnished or to be
furnished to Purchaser or its representatives or advisors by or on behalf of
Seller, including any estimates with respect to the value of the Acquired Assets
or reserves, the financial condition, physical condition, Environmental
Conditions, liabilities, operations, business, or prospects of the Assets, the
requirements for the reporting of production and the payment and reporting of
Royalties and Taxes, the ability to develop the Acquired Assets, to obtain any
Permits required to develop the Acquired Assets, or to sell any Hydrocarbons
attributable to production from the Acquired Assets, or of any projections as to
events that could or could not occur.

 

(c)                                  In entering into this Agreement, Purchaser
acknowledges and affirms that it has relied and will rely solely on the terms of
this Agreement and upon its independent analysis, evaluation, and investigation
of, and judgment with respect to, the business, economic, legal, tax,
environmental, and other consequences of the Contemplated Transactions,
including its own estimate and appraisal of the extent and value of the
Hydrocarbon and other reserves attributable to the Acquired Assets and the
prices that may be received for Hydrocarbons produced from the Acquired Assets.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Except as expressly provided in this
Agreement, the Indemnified Seller Parties shall not have any Liability to
Purchaser, its Affiliates, any Indemnified Purchaser Parties, or their
respective Entity Representatives, arising out of or resulting from any
authorized or unauthorized use, disclosure, or reliance on the Background
Materials or other information and data relating to the Acquired Assets or the
Assumed Liabilities provided by or on behalf of Seller or any other Indemnified
Seller Party.

 

9.10                        Securities Laws. Purchaser has such knowledge,
sophistication, and experience in business and financial matters and in the
ownership and operation of oil and gas properties and assets that Purchaser is
capable of evaluating the merits and risks of the acquisition of the Acquired
Assets, and has so evaluated the merits and risks of such acquisition. Purchaser
is able to bear the economic risk of its acquisition of the Acquired Assets,
and, at the present time, is able to afford a complete loss of such investment.
The Acquired Assets are being acquired by Purchaser for Purchaser’s own account
for the purpose of investment or consumption and not with a view to reselling or
distributing the Acquired Assets in violation of any registration or
qualification requirements of any securities Laws.  Purchaser understands and
acknowledges that neither the United States Securities and Exchange Commission
nor any federal, state or foreign agency has passed upon the Acquired Assets or
made any finding or determination as to the fairness of an investment in the
Acquired Assets or the accuracy or adequacy of the disclosures made to
Purchaser, and, except as expressly set forth in Article 12, Purchaser waives
its right of rescission and is not entitled to cancel, terminate, or revoke this
Agreement.

 

9.11                        Qualification. Purchaser is now or at the applicable
Closing will be and thereafter will continue to be qualified to own and operate
the Acquired Assets assigned to Purchaser at such Closing, including the
federal, state, and fee Acquired Leases, including meeting all Permit, bonding,
and other surety requirements. Consummation of the Contemplated Transactions by
Purchaser will not cause Purchaser to be disqualified or to exceed any acreage
limitations imposed by Law.

 

9.12                        Financial Resources. Purchaser will, at each
applicable Closing, have the financial resources necessary to close the
Contemplated Transaction and perform all obligations of Purchaser hereunder and
under the Agreements executed by Purchaser in connection with the Contemplated
Transaction.

 

Article 10
Certain Covenants and Agreements

 

10.1                        Affirmative Operations Covenants.

 

(a)                                 Before any Closing. Except as consented to
in writing by Purchaser, which consent shall not be unreasonably withheld,
delayed or conditioned, or as otherwise provided in this Agreement, from the
Execution Date to the Second Closing Date, Seller shall: (i) use its
Commercially Reasonable Efforts to operate and maintain the Acquired Assets that
are operated by Seller, in the ordinary course of business and consistent with
Seller’s past practice; (ii) except as provided in clause (iii) below and in
Section 3.2, pay or cause to be paid its proportionate share of all operating
costs and expenses that become due and payable in connection with the operation
and maintenance of the Acquired Assets; (iii) notify Purchaser of any AFE’s
(authorizations for expenditures) received by Seller or of which Seller obtains
actual notice that pertain to Operations or capital projects to be conducted
after the Effective Time with respect to the Acquired Assets and that provide
for an amount that exceeds either (A) $50,000 per activity for any Acquired
Well, net to Seller’s interest or (B) $100,000 per any other activity, net to
Seller’s interest (the “Interim Operation Approval Threshold”), and consult with
Purchaser before consenting or not consenting to pay Seller’s proportionate
share of any such AFE; and (iv) keep Purchaser

 

39

--------------------------------------------------------------------------------


 

reasonably informed of ongoing Operations and capital projects with respect to
the Acquired Assets; provided, however, from and after the occurrence of the
First Closing, (1) the covenant set forth in this Section 10.1(a) to be
performed after the First Closing shall be construed and deemed limited to only
the Second Closing Assets and not any First Closing Assets and (2) all
references to “Acquired Assets” in this Section 10.1(a) shall automatically be
deemed to be deleted and replaced with the term “Second Closing Assets”.

 

(b)                                 Upon Closing. Upon each Closing, Purchaser
shall assume full Liability and responsibility for all Operations of Seller with
respect to the Acquired Assets transferred to Purchaser at such Closing;
provided, however, that notwithstanding anything in this Agreement to the
contrary, Seller does not warrant or guarantee that Purchaser will become the
operator of all or any portion of the Acquired Assets under any applicable joint
operating agreements, as such will be controlled by the applicable joint
operating agreements.

 

10.2                        Restriction on Operations. Subject to Section 10.1
and to the provisions of applicable operating agreements and other applicable
contracts and agreements to the contrary, from the Execution Date to the Second
Closing Date, without the prior written consent of Purchaser to act otherwise,
which consent shall not be unreasonably withheld, delayed or conditioned, Seller
shall not:  (a) abandon any part of the Acquired Assets, other than in the
ordinary course of business, consistent with past practice; (b) fail to approve
any capital projects or Operations on the Acquired Assets anticipated in any
instance to cost more than the Interim Operation Approval Threshold and that are
attributable to periods after the Effective Time; (c) convey or dispose of any
part of the Acquired Assets (other than the sale of oil, gas, and other
Hydrocarbons produced from the Acquired Assets in the Ordinary Course of
Business), or enter into any farmout, farmin, or other similar contract
affecting the Acquired Assets; or (d) other than as permitted by Section 10.21
materially amend, modify, or terminate, or waive any material provision under,
any Acquired Lease or Material Contract (other than a termination or waiver
pursuant to the terms of such Acquired Lease or Material Contract without any
further affirmative action or conduct by Seller).  Requests for approval of any
action restricted by this Section 10.2 (and Section 10.1(a)(iii)) shall be
delivered to either of the following individuals, each of whom shall have full
authority to grant or deny such requests for approval on behalf of Purchaser:

 

Nick Spence, Vice President

nspence@syrginfo.com

 

Purchaser’s approval of any action restricted by this Section 10.2 (and
Section 10.1(a)(iii)) shall not be unreasonably withheld, delayed or conditioned
and shall be considered granted in full within ten (10) days (unless a shorter
time is reasonably required by the circumstances and such shorter time is
specified in Seller’s notice) of Seller’s notice to Purchaser requesting such
consent unless Purchaser notifies Seller to the contrary during that period.
Purchaser acknowledges that Seller owns undivided interests in the Acquired
Assets, and Purchaser agrees that the acts or omissions of third parties
(including the applicable operators of the Acquired Assets) who are not
Affiliates of Seller shall not constitute a violation of the provisions of this
Section 10.2 (or Section 10.1(a)(iii)), nor shall any action required by a vote
of working interest owners constitute such a violation so long as Seller and its
Affiliates have voted their respective interests in a manner consistent with the
provisions of this Section 10.2.  Notwithstanding anything herein to the
contrary, from and after the occurrence of the First Closing, (1) the covenant
set forth in this Section 10.2 to be performed after the First Closing shall be
construed and deemed limited to only the Second Closing Assets and not any First
Closing Assets and (2) all references to “Acquired Assets” in this Section 10.2
shall automatically be deemed to be deleted and replaced with the term “Second
Closing Assets”.

 

40

--------------------------------------------------------------------------------


 

10.3                        Marketing. From the Execution Date until the Second
Closing, without the prior written consent of Purchaser to act otherwise, which
consent shall not be unreasonably withheld, delayed or conditioned, Seller shall
not materially amend or materially modify, or terminate, or waive any material
provision under, any existing marketing contracts with respect to the Acquired
Assets, or enter into any new marketing contracts with respect to the Acquired
Assets providing for the sale of Hydrocarbons for a term in excess of one month
that cannot be cancelled or terminated on sixty (60) days or less notice.

 

10.4                        Legal Status. From the Execution Date until the
Final Settlement Date, Seller and Purchaser shall use its Commercially
Reasonable Efforts to preserve and maintain its legal status and to assure that,
as of the Closing Date, it will not be subject to any material Entity, legal, or
contractual restriction that would prohibit or delay the timely consummation of
the Contemplated Transactions.

 

10.5                        Notices of Claims. Seller shall promptly notify
Purchaser, and Purchaser shall promptly notify Seller, if, at any time from the
Execution Date until the applicable Closing, Seller or Purchaser, as the case
may be, receives notice of any Claim or Proceeding of the type described in
Section 8.8 with respect to the Acquired Assets that have not assigned to Seller
in connection with an earlier Closing or Section 9.8.

 

10.6                        Compliance with Laws. From the Execution Date until
the applicable Closing, Seller shall comply in all material respects with all
applicable Laws, Permits, and Orders relating to the ownership of the Acquired
Assets, and, to the extent that Seller is the operator of any such Acquired
Assets, the operation of such Acquired Assets provided, however, from and after
the occurrence of the First Closing, (a) the covenant set forth in this
Section 10.6 to be performed after the First Closing shall be construed and
deemed limited to only the Second Closing Assets and not any First Closing
Assets and (b) all references to “Acquired Assets” in this Section 10.6 shall
automatically be deemed to be deleted and replaced with the term “Second Closing
Assets”.

 

10.7                        Limitation on Seller’s Interim Obligations. 
Notwithstanding anything herein to the contrary or otherwise expanding any
obligations that Seller may have to Purchaser, Seller shall not have any
Liability, obligation or responsibility to Purchaser for any Claims, Losses or
Liabilities, including Claims, Liabilities or Losses attributable to or arising
out of personal injury, death, or property damage, relating to, attributable to
or resulting from any breach of any of covenant of Seller set forth in
Section 10.1(a), Section 10.2 or Section 10.6 except to the extent any such
claims, damages, liabilities, losses, costs and expenses, including claims,
liabilities, losses, costs and expenses attributable to personal injury, death,
or property damage, are the direct result of the bad faith, gross negligence or
willful misconduct of Seller.

 

10.8                        Governmental Reviews and Filings.

 

(a)                                 Before Closing. From and after the Execution
Date until the Second Closing, the Parties shall cooperate to provide all
information requested by, make all required filings with, prepare and submit all
required applications to, and conduct all negotiations required or requested by,
any Governmental Authority as may be required to consummate the Contemplated
Transactions.

 

(b)                                 After Closing. Except as otherwise provided
in Section 10.9, after the applicable Closing, Purchaser shall, at is sole cost
and expense, make all required filings with, obtain all required consents,
approvals, authorizations, and Permits from, and prepare and submit all
applications to, any Governmental Authorities as may be required to transfer
title to the Acquired Assets transferred at such Closing to Purchaser, to comply
with Laws, and to further consummate the Contemplated Transactions, and shall
indemnify, defend, save, and hold harmless the Indemnified Seller Parties from
and against all Claims arising out of Purchaser’s holding of title

 

41

--------------------------------------------------------------------------------


 

to the Acquired Assets assigned to Purchaser at such Closing and before the
securing of any necessary Permits, bonds, other surety arrangements, consents,
approvals, and authorizations required under Law with respect to such transfer.
After each Closing, Seller shall reasonably cooperate with Purchaser in making,
preparing, submitting, and obtaining the filings, consents, approvals,
authorizations, Permits, and applications to be made, prepared, submitted, or
obtained by Purchaser under this Section 10.8(b).

 

10.9                        Material Required Consents.

 

(a)                                 From and after the Execution Date until the
applicable Closing, Seller shall use its Commercially Reasonable Efforts (but in
no event required to make any payments or incur any material obligations owed to
any Person), with reasonable assistance from Purchaser (including Purchaser
providing required assurances of financial condition and operator
qualifications), to obtain all Material Required Consents before such Closing. 
Purchaser shall bear and be liable for, and the Assumed Liabilities shall
include, any payments or obligations required under the terms of the concerned
contract that are owed by any Party or Indemnified Seller Party to any Person
other than a Party in connection with obtaining any Material Required Consents
or other consents.

 

(b)                                 If, during the course of Purchaser’s Due
Diligence Review, Purchaser discovers any Material Required Consent that is not
listed in Section 8.1 of the Disclosure Schedule, Purchaser shall promptly after
discovery give written notice to Seller of such Material Required Consent, and
Section 8.1 of the Disclosure Schedule shall be deemed updated by the Material
Required Consent. Notwithstanding anything to the contrary in this Agreement,
the failure to obtain a Material Required Consent before the applicable Closing
shall not constitute a breach of any representation, warranty, or covenant in
this Agreement.

 

(c)                                  If a Material Required Consent is not
obtained before the applicable Closing: (i) until the Final Settlement Date,
Seller and Purchaser shall work together in good faith to obtain such Material
Required Consent (including, in the case of Purchaser, providing reasonable or
required assurance of financial condition and operator qualifications);
(ii) neither this Agreement nor any other Transaction Document shall constitute
an actual or attempted sale, assignment, assumption, transfer, conveyance, or
delivery of the Acquired Assets or Assumed Liabilities subject to the Material
Required Consent; (iii) until any such Material Required Consent is obtained,
the Parties shall cooperate with each other in any reasonable and lawful
arrangements designed to provide to Purchaser the benefits of the Acquired
Assets and the burdens of the Assumed Liabilities subject to the Material
Required Consent; and (iv) the First Closing Base Purchase Price or Second
Closing Base Purchase Price, as applicable, shall be adjusted downward by the
Allocated Value (or portion thereof) of the Acquired Asset affected by such
Material Required Consent.  Promptly after any such Material Required Consent is
obtained after such applicable Closing, (A) Seller shall assign, transfer, and
convey to Purchaser, and Purchaser shall assume from Seller, the applicable
Acquired Asset or Assumed Liabilities covered by the Material Required Consent
pursuant to special-purpose assignment and assumption documents substantially
consistent with the Transaction Documents, and (B) Purchaser shall pay to Seller
the Allocated Value (or portion thereof) of the applicable Acquired Asset
affected by such Material Required Consent that was subtracted from the First
Closing Base Purchase Price or Second Closing Base Purchase Price, as
applicable, with respect to such Material Required Consent in accordance with
Section 10.9(c).  Notwithstanding anything in this Agreement to the contrary, if
a Material Required Consent has not been obtained prior to the Final Settlement
Date or such Material Required Consent prohibits the transfer of an affected
Acquired Asset or Assumed Liability, such affected Acquired Asset or Assumed
Liability shall not be transferred from Seller

 

42

--------------------------------------------------------------------------------


 

to Purchaser under this Agreement or the other Transaction Documents and shall
be deemed to be excluded from the Acquired Assets and Assumed Liabilities and
retained by Seller as an “Excluded Asset”.

 

10.10                 Preferential Purchase Rights.

 

(a)                                 Compliance with Preferential Rights. Seller
shall use its Commercially Reasonable Efforts (but in no event required to make
any payments or incur any material obligations owed to any Person) to comply
with any Preferential Rights by sending written notice of this Agreement, within
ten (10) Business Days after the Execution Date, to all Persons holding any such
Preferential Rights set forth on Section 8.2 of the Disclosure Schedule,
offering to sell to each such Person that portion of the Acquired Assets for
which such a Preferential Right is held for an amount equal to the Allocated
Value of such portion of the Acquired Assets.

 

(b)                                 Notification. If, during the course of its
Due Diligence Review, Purchaser discovers any Preferential Right that is not set
forth on Section 8.2 of the Disclosure Schedule and which are applicable to the
Acquired Assets, Purchaser shall promptly after discovery provide written notice
to Seller of such Preferential Right, whereupon Seller shall promptly thereafter
comply with such Preferential Right in accordance with Section 10.10(a).

 

(c)                                  Consummation Before any Closing. If, before
the applicable Closing Date, any Preferential Right affecting any portion of the
Acquired Assets is exercised and the sale to the holder of such Preferential
Right is consummated, then that portion of the Acquired Assets affected by such
Preferential Right shall be excluded from the Acquired Assets conveyed at such
Closing, and the Closing Amount shall be adjusted downward by the Allocated
Value of such portion of the Acquired Assets.

 

(d)                                 Consummation After Closing. If, with respect
to a Preferential Right applicable to any portion of the Acquired Assets, the
holder of such Preferential Right timely and properly exercises such
Preferential Right before the applicable Closing Date but the purchase and sale
of the affected Acquired Assets to the holder of such Preferential Right is not
consummated before such Closing Date, then:  (i) the First Closing Base Purchase
Price or Second Closing Base Purchase Price, as applicable, shall be reduced as
a result of such Preferential Right by the Allocated Value of such Acquired
Assets; (ii) the affected Acquired Asset shall be retained by Seller at such
Closing; (iii) if the sale of the affected Acquired Assets to the holder of such
Preferential Right occurs after such Closing but prior to the Final Settlement
Date, Seller shall satisfy the obligations to such holder related to such
Preferential Right, (iv) if the sale to the holder of the Preferential Right is
not consummated before the Final Settlement Date (including, if the time frame
for the exercise of the Preferential Right expires without exercise before the
Final Settlement Date), then in connection with the final settlement under
Section 14.1, the Seller shall convey such Acquired Asset to Purchaser effective
as of the Effective Time pursuant to an assignment and conveyance substantially
in the form of Exhibit D subject to such Preferential Right, if still
outstanding as of the Final Settlement Date, and simultaneously with such
conveyance Purchaser shall pay to Seller the Allocated Value of such portion of
the Acquired Assets.

 

(e)                                  Open Preferential Rights.  If, with respect
to a Preferential Right applicable to any portion of the Acquired Assets, the
time frame for the exercise of such Preferential Right has not expired before
the applicable Closing Date and Seller has not received from the holder of such
Preferential Right either a notice of such holder’s intent not to exercise such
Preferential Right or a waiver of such Preferential Right, then:  (i) the First
Closing Base Purchase Price or Second Closing Base Purchase Price, as
applicable, shall not be reduced as a result of such

 

43

--------------------------------------------------------------------------------


 

Preferential Right; (ii) the affected Acquired Asset shall be conveyed by Seller
to Purchaser at such Closing (to the extent applicable); and (iii) Purchaser
shall comply with, be responsible for and perform all obligations arising with
or attributable to such Preferential Right.

 

(f)                                   Certain Acknowledgements.  Purchaser
acknowledges that Seller desires to sell all of the Acquired Assets to Purchaser
and would not have entered into this Agreement but for Purchaser’s agreement to
purchase all of the Acquired Assets as herein provided.  Accordingly, it is
expressly understood and agreed that Seller does not desire to sell any Acquired
Assets affected by a Preferential Right to Purchaser unless the sale of all of
the Acquired Assets is consummated by the applicable Closing Date in accordance
with the terms of this Agreement.  In furtherance of the foregoing, Seller’s
obligation hereunder to sell the Acquired Assets affected by a Preferential
Rights to Purchaser is expressly conditioned upon the consummation by the
applicable Closing Date of the sale of all of the Acquired Assets (other than
Excluded Assets or other Acquired Assets excluded from such Closing pursuant to
the express provisions of this Agreement) in accordance with the terms of this
Agreement, either by conveyance to Purchaser or conveyance pursuant to an
applicable Preferential Right; provided that, nothing herein is intended or
shall operate to extend or apply any Preferential Right to any portion of the
Acquired Assets that is not otherwise burdened thereby.  Time is of the essence
with respect to the Parties’ agreement to consummate the sale of the Acquired
Assets by the Closing Date.

 

10.11                 Casualty Loss. If, after the Execution Date and before any
applicable Closing, a Casualty Loss occurs with respect to a portion of the
Acquired Assets, then, notwithstanding such Casualty Loss, Purchaser and Seller
shall proceed with the purchase and sale of the affected Acquired Assets without
reduction of the First Closing Base Purchase Price or Second Closing Base
Purchase Price, as applicable,, and Seller shall:  (a) pay to Purchaser at the
Closing all sums paid to Seller by Governmental Authorities and third parties
before such Closing by reason of such Casualty Loss; and (b) assign, transfer,
and convey to Purchaser all rights of Seller to any insurance proceeds received
by Seller, as well as all of the right, title, and interest of Seller in and to
any claims, causes of action, unpaid proceeds, or other payments from
Governmental Authorities or third parties arising out of such Casualty Loss.
Before any Closing, Seller shall not voluntarily compromise, settle, or adjust
any amounts payable by reason of any Casualty Loss without first obtaining the
written consent of Purchaser, which consent shall not be unreasonably withheld,
delayed or conditioned.

 

10.12                 Change of Operator. Seller and Purchaser each agree to use
their respective Commercially Reasonable Efforts to obtain all consents,
authorizations, and approvals necessary to cause Purchaser to be elected as the
operator of that portion of the Acquired Assets operated by Seller that are
assigned to Purchaser as of the applicable Closing Date; provided, however, in
no event shall Seller make any payments or incur any material obligations owed
to any Person or liabilities in connection with obtaining any such consents,
authorizations or approvals), and Purchaser hereby consents and agrees, subject
to obtaining such necessary consents, authorizations, and approvals, to accept
the designation, responsibilities, and Liabilities as the operator of such
Acquired Assets.

 

10.13                 Confidentiality.

 

(a)                                 Confidentiality Agreement. Unless and until
the Second Closing, the Confidentiality Agreement shall remain in full force and
effect.  Effective upon the Second Closing, the Confidentiality Agreement shall
automatically terminate without any further action of the Parties. If this
Agreement is terminated before the First Closing, the Confidentiality Agreement
shall continue to remain in full force and effect in accordance with its terms,
and shall survive the termination of this Agreement.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Obligations after Closing. After the First
Closing, Purchaser, on the one hand, and Seller, on the other hand, shall not,
directly or indirectly, disclose, or permit any of its Entity Representatives to
disclose, to any third party the terms and conditions of this Agreement or the
Contemplated Transactions or any of the Second Closing Assets (until the Second
Closing) or Excluded Assets that constitutes records, data or other agreements
or information or, in the case of Seller, the Acquired Records or Acquired Data
with respect to the First Closing Assets (and the Second Closing Assets after
the Second Closing) (including all or any portion of the Base Purchase Price or
Purchase Price) (collectively, “Confidential Information”) without the written
consent of the other Parties; provided, however, that this
Section 10.13(b) shall not prevent disclosures of Confidential Information by a
Party:  (i) pursuant to Section 10.13(c) or Section 10.14; (ii) of information
that, at the time of disclosure, is generally available to the public (other
than as a result of a breach of this Agreement (including Section 10.14) or any
other confidentiality agreement to which such Party is a party or of which it
has actual knowledge), as evidenced by generally available documents or
publications; (iii) to the extent disclosure is necessary or advisable, to its
Affiliates or to such Party’s or any such Affiliate’s Entity Representatives for
the purpose of performing their respective obligations under this Agreement;
(iv) to banks or other financial institutions or agencies or any independent
accountants or legal counsel or investment advisors employed by such Party or
its Affiliates, to the extent disclosure is necessary or advisable to obtain
financing; (v) to one or more potential purchasers of the Acquired Assets;
(vi) to Governmental Authorities to the extent necessary to comply with its
obligations under this Agreement and Law; (vii) to the extent necessary, to
enforce this Agreement or (viii) to the extent required under any Acquired
Contract or other contract; provided, however, that in each case of disclosure
under clauses (iii), (iv), or (v), the Persons to whom disclosure is made agree
to be bound by this confidentiality provision, and the Party making such
disclosure shall be liable and responsible for any breach by such Person of this
confidentiality obligation.

 

(c)                                  Information Requests. Notwithstanding
Section 10.13(b), if, in the opinion of a Party’s counsel, such Party is
required by a Proceeding, discovery request, Freedom of Information Act (or
state equivalent) request, investigative demand, subpoena, or Order to disclose
Confidential Information (collectively, an “Information Request”), such Party
shall give the other Party at least ten (10) days prior written notice (unless
less time is permitted by the applicable Information Request, in which case the
disclosing Party shall give as much notice as is possible), together with a copy
of the Information Request. If, before the time such disclosure is required to
be made, the other Party provides the disclosing Party with written notice that
it intends to object to the Information Request, file a motion for a protective
order, file a motion to quash the Information Request, or take other legal
action to prevent the disclosure of Confidential Information (collectively, an
“Objection”), the disclosing Party shall not produce any documents or make any
disclosures until it receives an Order from the relevant Governmental Authority,
receives written consent from the other Party, or receives an opinion of legal
counsel of the disclosing Party that the disclosing Party is legally required to
comply with the Information Request despite the pending Objection. Further, the
disclosing Party agrees to cooperate with the other Party, at the request and
expense of the other Party, in filing or obtaining an Objection to ensure
confidential treatment of the Confidential Information. If, after compliance
with the foregoing, the disclosing Party is required to disclose Confidential
Information pursuant to such an Information Request, the disclosing Party shall
furnish only that portion of the Confidential Information that is legally
required to be disclosed, and will cooperate with the other Party’s counsel to
enable the other Party, at its sole cost and expense, to obtain any available,
reliable assurance that any Confidential Information so disclosed will be
accorded confidential treatment.

 

45

--------------------------------------------------------------------------------


 

10.14                 Public Announcements.

 

(a)                                 Requirements. Notwithstanding any provision
of Section 10.13 neither Seller nor Purchaser shall issue any press release or
make any announcement with respect to this Agreement or the Contemplated
Transactions, unless such Party has (i) provided to the other Party a copy of
the proposed announcement at least twenty-four (24) hours before the disclosure
and (ii) the disclosing Party shall provide the other Party with the opportunity
to comment within such twenty-four (24) hour period.

 

(b)                                 Limited Exception. Notwithstanding any
provisions of Section 10.13 or this Section 10.14, nothing contained in this
Agreement shall prevent a Party from disclosing the terms or the existence of
this Agreement or the Contemplated Transactions to the extent such Party
determines, upon advice of counsel, that such disclosure is required or
advisable under any securities Law or listing requirement of any securities
exchange applicable to such Party or any of its equity owners or its or their
respective Affiliates.

 

10.15                 Required Bonding. Purchaser shall obtain all required
bonds and other surety arrangements relating to the ownership, use, or operation
of the Acquired Assets (including all bonds and surety arrangements required by
the DOI and the state of Colorado) necessary to cause Seller’s and any of its
Affiliates’ bonds and surety arrangements with respect to the Acquired Assets,
as listed in Section 10.15 of the Disclosure Schedule, to be released at the
First Closing.  Prior to the First Closing, Purchaser shall provide Seller with
satisfactory evidence that all bonds and surety arrangements listed in
Section 10.15 of the Disclosure Schedule have been obtained and will be
unconditionally effective as of the First Closing Date.

 

10.16                 Consent Decree. From and after the Execution Date until
the Second Closing, Seller shall use its good faith efforts and proceed
diligently to obtain the fulfillment of the condition to the Second Closing at
Section 11.1(d) of this Agreement and obtain the termination of the Consent
Decree with respect to all Second Closing Assets.

 

10.17                 Breach Before Closing. If, before any Closing, Purchaser
believes that Seller has or may have breached any representation, warranty,
covenant, or other provision of this Agreement, then Purchaser may provide
notice to Seller of such breach or potential breach.  If such a notice of breach
or potential breach is delivered under this Section 10.17, or if Seller provides
written notice to Purchaser of such a breach or potential breach by Seller,
Seller shall have thirty (30) days to cure any such breach, and such Closing
shall be extended as and to the extent necessary (but not more than thirty (30)
days) to permit such cure; provided, however, that this Section 10.17 shall not
apply to the willful refusal of Seller to close the Contemplated Transactions.

 

10.18                 Fulfillment of Conditions. From and after the Execution
Date until the Second Closing, each Party shall take use Commercially Reasonable
Efforts, and proceed diligently and in good faith, to perform and satisfy all
representations, warranties and covenants of such Party contained in this
Agreement (to the extent not inconsistent with this Agreement), and shall not
take or fail to take any action that could reasonably be expected to result in
the performance and fulfillment of any such representations, warranties or
covenant.

 

10.19                 Non-Negotiation.  Prior to the termination of either this
Agreement or all further obligations of Seller hereunder with respect to any
Closing, Seller shall not directly or indirectly, (a) negotiate, undertake,
authorize, recommend, propose or enter into any transaction involving the
purchase or disposition of any material or significant amount of the Acquired
Assets other than the transactions contemplated by this Agreement, or
(b) solicit or initiate negotiations or submissions of proposals or offers in
respect to any such purchase or disposition.

 

46

--------------------------------------------------------------------------------


 

10.20                 Historical Financial Information.  Purchaser, its
Affiliates, or their assignees may be required to include historical financial
information relating to the Assets and the production therefrom in documents
filed with the Securities and Exchange Commission under the Securities Act of
1933, as amended and the Securities and Exchange Act of 1934, as amended.  At
Purchaser’s written request, Seller will (A) after the date hereof and until the
date that is three (3) years following the First Closing Date, use its
commercially reasonable efforts to provide Purchaser’s representatives access to
(i) any and all books, records, information and documents for the five (5) year
period ending on the First Closing that are in Seller’s possession as may be
reasonably required in order for Purchaser and its Affiliates to prepare such
financial statements as may be required in accordance with the requirements of
Regulation S-X under the Securities Act (the “S-X Financials”) and (ii) any
documentation attributable to the Assets for the five (5) year period ending on
the First Closing to the extent required to complete any audit associated with
the S-X Financials, and (B) authorize and instruct Seller’s personnel and
representatives (including accountants) to cooperate in connection with the
preparation of the S-X Financials and the delivery of an audit report thereon
(including the delivery of any required management representation letter and
attorney letter to auditor) and to assist in connection with the response to any
SEC comment letter in respect to the S-X Financials; provided, however, in no
event shall Seller be require to create, compile, or prepare any new financial
reports, books, records or other information that does not exist prior to such
request by Purchaser.  Requests by Purchaser for cooperation, access and
documentation pursuant to this Section 10.20 shall be given with reasonable
specificity and with reasonable advance notice to Seller and Seller’s
representatives so as not to unreasonably interfere with Seller’s or any of
Seller’s representatives’ conduct of business.  Purchaser shall be responsible
for and shall indemnify, defend and reimburse the Indemnified Seller Parties for
all out-of-pocket costs and expenses (including fees of any independent auditor)
incurred by Seller in providing access to the records, personnel, and accounting
firm and complying with the provisions of this Section 10.20, and shall
reimburse Seller these amounts within thirty (30) days after receiving an
invoice therefor.

 

10.21                 Gathering Agreements. From the Execution Date until the
First Closing, each Party shall use its commercially reasonable efforts to
negotiate, execute and deliver a mutually-acceptable amendment to each of the
Affiliate Gathering Agreements setting forth applicable individual fees for
services defined therein.

 

10.22                 Excluded Wellbores. Seller’s transfer to Purchaser of all
of the Second Closing Wells listed on Exhibit A-2, Part 2, in their entirety,
including related Equipment, is not permitted by the Consent Decree; however, in
order to comply with the terms of such Consent Decree, Seller shall, on or
before the Defect Notice Deadline, provide written notice to Purchaser
(“Wellbore Notice”) of certain Second Closing Wells described on Exhibit A-2,
Part 2 that will be removed from Exhibit A-2, Part 2, including related
Equipment, and will not be included in this transaction as Second Closing Assets
(the “Excluded Wellbores”). Seller shall have the ability to remove Second
Closing Wells from Exhibit A-2, Part 2 pursuant to such Wellbore Notice only to
the extent necessary to comply with its obligations under the Consent Decree. 
The remainder of the wellbores listed on Exhibit A-2, Part 2 shall remain Second
Closing Wells and subject to sale to Purchaser in accordance with the terms of
this Agreement. The Parties agree that the Excluded Wellbores shall be excluded
from the Second Closing Assets to be conveyed at the Second Closing, in which
case, such Excluded Wellbore shall become an Excluded Asset, and at the Second
Closing, the Allocated Value of all Excluded Wellbores shall be deducted from
the Second Closing Base Purchase Price and the Excluded Wellbores shall be
deemed deleted from the Exhibits and Schedules hereto; provided, however that
the removal of any such Excluded Wellbore pursuant to this Section 10.22 shall
not be taken into account in determining whether the Title/Environmental
Termination Threshold has been met or exceeded. For the avoidance of doubt,
nothing contained in this Section 10.22 shall be construed as diminishing
Seller’s obligation contained in Section 4.1 of the Joint Use Agreement.

 

47

--------------------------------------------------------------------------------


 

Article 11
Conditions To Any Closing

 

11.1                        Mutual Conditions. The obligations of the Parties to
consummate the portion of the Contemplated Transactions that are to be
consummated at any Closing are subject to the satisfaction at such Closing of
the following conditions (each of which may be waived by the unanimous agreement
of each Seller and Purchaser, in the sole discretion of each such Party):

 

(a)                                 Changes in Laws; Orders. No Governmental
Authority shall have enacted, issued, promulgated, or deemed applicable any Law,
or issued or granted any final and non-appealable Order, that is in effect and
that has the effect of permanently enjoining, making illegal, or otherwise
prohibiting or preventing the consummation of the Contemplated Transactions, and
no Governmental Authority shall have threatened in writing to enact, issue,
promulgate, make applicable, or grant any such Law or Order.

 

(b)                                 No Proceeding. No injunction, Order or award
restraining, enjoining or otherwise prohibiting the consummation of the
Contemplated Transactions shall have been issued and no Proceeding shall be
pending before any Governmental Authority against any Party or any Acquired
Assets intended to be assigned at such Closing that seeks to enjoin, make
illegal, or otherwise prohibit or prevent the consummation of the Contemplated
Transactions other than any such Proceeding that is initiated by or on behalf of
the Party claiming that this condition is not satisfied.

 

(c)                                  Governmental Approvals.  All material
consents and approvals of any Governmental Authority required for the transfer
of the Assets from Seller to Purchaser at such Closing as contemplated under
this Agreement, except consents and approvals of assignments by Governmental
Authorities that are customarily obtained after closing, shall have been
granted.

 

(d)                                 Consent Decree. With respect to the Second
Closing only, the Consent Decree shall have been terminated with respect to all
Second Closing Assets and no Second Closing Asset shall be burdened by the
Consent Decree.

 

11.2                        Seller’s Conditions. The obligations of Seller at
each Closing are subject to the satisfaction at or before such Closing of the
following conditions precedent (each of which may be waived by Seller, in its
sole discretion):

 

(a)                                 Representations and Warranties. Each of the
representations and warranties of Purchaser set forth in this Agreement that is
qualified as to materiality or material adverse effect shall be true and correct
in all respects, and each of the representations and warranties of Purchaser set
forth in this Agreement that is not so qualified shall be true and correct in
all material respects, in each case as of the Execution Date and, with respect
to those representations and warranties also made as of such Closing Date, as of
such Closing Date (except to the extent in either case that such representations
and warranties speak as of another date or are limited to a specific date).

 

(b)                                 Covenants. Purchaser shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Purchaser on or before such
Closing.

 

(c)                                  Closing Deliveries. Purchaser shall have
delivered, caused to have been delivered or is ready, willing and able to
deliver to Seller duly executed copies of each of the Transaction

 

48

--------------------------------------------------------------------------------


 

Documents required by this Agreement to be delivered or caused to be delivered
by Purchaser at such Closing.

 

11.3                        Purchaser’s Conditions. The obligations of Purchaser
at each Closing are subject to the satisfaction at or before such Closing of the
following conditions precedent (each of which may be waived by Purchaser, in the
sole discretion of Purchaser):

 

(a)                                 Representations and Warranties. Each of the
representations and warranties of Seller set forth in this Agreement that is
qualified as to materiality or Material Adverse Effect shall be true and correct
in all respects, and each of the representations and warranties of Seller set
forth in this Agreement that is not so qualified shall be true and correct in
all material respects, in each case, as of the Execution Date and, with respect
to those representations and warranties also made as of such Closing Date, as of
such Closing Date (except to the extent in either case that such representations
and warranties speak as of another date); provided, however, with respect to the
Second Closing, for the purposes of determining the satisfaction of this
Section 11.3(a) all references in any representations and warranties of Seller
set forth in this Agreement to the term “Acquired Assets” or “Assets” shall be
deemed to refer solely to the Second Closing Assets.

 

(b)                                 Covenants. Seller shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Seller on or before such
Closing; provided, however, with respect to the Second Closing, for the purposes
of determining the satisfaction of this Section 11.3(b) all references in any
representations and warranties of Seller set forth in this Agreement to the term
“Acquired Assets” or “Assets” shall be deemed to refer solely to the Second
Closing Assets.

 

(c)                                  Closing Deliveries. Seller shall have
delivered, caused to have been delivered or is ready, willing and able to
deliver to Purchaser duly executed copies of each of the Transaction Documents
required by this Agreement to be delivered or caused to be delivered by Seller
at such Closing.

 

Article 12
Termination

 

12.1                        Termination.

 

(a)                                 Termination by Either Party — First Closing.
Either Party may terminate this Agreement by written notice to the other Party
if the First Closing has not occurred on or before June 30, 2016; provided,
however, that no Party hereto shall be entitled to terminate this Agreement
under this Section 12.1(a) if the First Closing has failed to occur as a result
of the material breach or inaccuracy of such Party’s representations,
warranties, covenants and agreements hereunder.

 

(b)                                 Termination by Either Party — Second
Closing. Either Party may terminate each Party’s rights and obligations under
this Agreement with respect to the Second Closing and the purchase and sale of
the Second Closing Assets contemplated hereunder by written notice to the other
Party if the Second Closing has not occurred on or before the HBP Obligation
Outside Date, but the condition set forth in Section 11.1(d) has been met;
provided, however, that no Party hereto shall be entitled to terminate such
rights and obligations under this Section 12.1(b) if the Second Closing has
failed to occur as a result of the material breach or inaccuracy of such Party’s
representations, warranties, covenants and agreements hereunder.

 

49

--------------------------------------------------------------------------------


 

(c)                                  Termination by Either Party — Consent
Decree. Either Party may terminate each Party’s rights and obligations under
this Agreement with respect to the Second Closing and the purchase and sale of
the Second Closing Assets contemplated hereunder by written notice to the other
Party if the Second Closing has not occurred on or before the HBP Obligation
Outside Date solely because the condition set forth in Section 11.1(d) has not
been met.

 

(d)                                 Mutual Termination. This Agreement may be
terminated by the mutual agreement of Purchaser and Seller pursuant to a written
document or instrument that is specifically identified as a termination of this
Agreement.

 

(e)                                  Title/Environmental Defect Termination.
This Agreement may be terminated in accordance with Section 6.7.

 

12.2                        Remedies.

 

(a)                                 If this Agreement is terminated by Seller
under Section 12.1(a) because the First Closing has not occurred solely as a
result of the failure or breach by Purchaser of any representations, warranties
or covenants of Purchaser set forth in this Agreement that has prevented the
satisfaction of the conditions of Seller set forth in Section 11.1(c), then the
Deposit shall be released to Seller from the Deposit Escrow Account in
accordance with the Deposit Escrow Agreement, which Deposit shall constitute
liquidated damages for any and all breaches of this Agreement by Purchaser and
such remedy shall be the sole and exclusive remedy available to Seller for any
such failure of Purchaser.  THE PARTIES ACKNOWLEDGE AND AGREE THAT (i) SELLER’S
ACTUAL DAMAGES RESULTING FROM SUCH TERMINATION WOULD BE DIFFICULT, IF NOT
IMPOSSIBLE TO CALCULATE AND (ii) THE DEPOSIT IS A FAIR AND REASONABLE ESTIMATE
OF SELLER’S LIQUIDATED DAMAGES IN LIGHT OF THE UNCERTAINTIES IN CALCULATING THE
ACTUAL DAMAGES THAT WILL BE SUFFERED BY SELLER UNDER THE CIRCUMSTANCES SET FORTH
IN SECTION 12.1(a) AND (iii) SUCH LIQUIDATED DAMAGES ARE NOT A PENALTY.

 

(b)                                 If the rights and obligations of the Parties
under this Agreement with respect to the Second Closing and the purchase and
sale of the Second Closing Assets are terminated by Seller under
Section 12.1(b) because the Second Closing has not occurred solely as a result
of the failure or breach by Purchaser of any representations, warranties or
covenants of Purchaser set forth in this Agreement that has prevented the
satisfaction of the conditions of Seller set forth in Section 11.1(c) with
respect to the Second Closing, then the entirety of the remaining Deposit shall
be released to Seller from the Deposit Escrow Account in accordance with the
Deposit Escrow Agreement, which remaining Deposit shall constitute liquidated
damages for any and all breaches of this Agreement by Purchaser with respect to
the failure of the Second Closing to occur and such remedy shall be the sole and
exclusive remedy available to Seller for any such failure of Purchaser with
respect to the Second Closing; provided, however, no such termination of such
obligations with respect to the Second Closing and the Second Closing Assets
shall reduce, modify, supplement or terminate any other obligations of the
Parties hereunder or under any other Transaction Documents with respect to First
Closing, the First Closing Assets, any Assumed Liabilities, any Excluded Assets
or any other rights or obligations of any Party hereunder other than those
related to the Second Closing and the Second Closing Assets.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT (i) SELLER’S ACTUAL DAMAGES RESULTING FROM SUCH
TERMINATION WOULD BE DIFFICULT, IF NOT IMPOSSIBLE TO CALCULATE AND (ii) THE
DEPOSIT IS A FAIR AND REASONABLE ESTIMATE OF SELLER’S LIQUIDATED DAMAGES IN
LIGHT OF THE UNCERTAINTIES IN CALCULATING THE ACTUAL DAMAGES THAT WILL BE
SUFFERED BY SELLER

 

50

--------------------------------------------------------------------------------


 

UNDER THE CIRCUMSTANCES SET FORTH IN SECTION 12.1(b) AND (iii) SUCH LIQUIDATED
DAMAGES ARE NOT A PENALTY.

 

(c)                                  If the rights and obligations of the
Parties under this Agreement with respect to the Second Closing and the purchase
and sale of the Second Closing Assets are terminated by either Seller or
Purchaser under Section 12.1(c), then the entirety of the remaining Deposit
shall be released to Seller from the Deposit Escrow Account in accordance with
the Deposit Escrow Agreement; provided, however, no such termination of such
obligations with respect to the Second Closing and the Second Closing Assets
shall reduce, modify, supplement or terminate any other obligations of the
Parties hereunder or under any other Transaction Documents with respect to First
Closing, the First Closing Assets, any Assumed Liabilities, any Excluded Assets
or any other rights or obligations of any Party hereunder other than those
related to the Second Closing and the Second Closing Assets.

 

(d)                                 Except as provided in Section 12.2(a),
Section 12.2(b), or Section 12.2(c), if this Agreement is terminated, then the
Deposit shall be released to Purchaser from the Deposit Escrow Account in
accordance with the Deposit Escrow Agreement.

 

(e)                                  If this Agreement is terminated by
Purchaser under Section 12.1(a) because the First Closing has not occurred
solely as a result of the failure or breach by Seller of any representations,
warranties or covenants of Seller set forth in this Agreement that has prevented
the satisfaction of the conditions of Purchaser set forth in Section 11.3, then,
subject to Section 17.2 and the other provisions of this Agreement, Seller shall
remain liable to Purchaser for all Losses incurred by Purchaser arising out of
or relating to such breach or default and Purchaser shall have the right to
obtain a decree or order of specific performance, mandamus, or other injunctive
relief or equitable remedy to enforce the observance and performance of this
Agreement against Seller. The Parties agree that if this Agreement is terminated
as provided in this Section 12.2(e), irreparable damage to Purchaser would
occur, no adequate remedy at Law would exist and damages would be difficult to
determine, and the Purchaser shall be entitled to seek specific performance and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy. Notwithstanding the foregoing, in the event that
Purchaser seeks damages at Law for any termination under this Section 12.2(e),
the aggregate Liability of Seller for such damages under this Section 12.2 or
otherwise under this Agreement or in connection with the Contemplated
Transactions from and after the termination of this Agreement shall not exceed
an amount equal to ten percent (10%) of the First Closing Base Purchase Price
and Purchaser hereby waives, relinquishes and releases Seller from any liability
or Losses for such damages in excess of such amount.

 

(f)                                   If the rights and obligations of the
Parties under this Agreement with respect to the Second Closing and the purchase
and sale of the Second Closing Assets are terminated by Purchaser under
Section 12.1(b) because the Second Closing has not occurred solely as a result
of the failure or breach by Seller of any representations, warranties or
covenants of Seller set forth in this Agreement that has prevented the
satisfaction of the conditions of Purchaser set forth in Section 11.3 with
respect to the Second Closing, then, subject to Section 17.2 and the other
provisions of this Agreement, Seller shall remain liable to Purchaser for all
Losses incurred by Purchaser arising out of or relating to such breach or
default and Purchaser shall have the right to obtain a decree or order of
specific performance, mandamus, or other injunctive relief or equitable remedy
to enforce the observance and performance of this Agreement against Seller. The
Parties agree that if this Agreement is terminated as provided in this
Section 12.2(f), irreparable damage to Purchaser would occur, no adequate remedy
at Law would exist and damages would be difficult to determine, and the
Purchaser shall be entitled to seek specific

 

51

--------------------------------------------------------------------------------


 

performance and immediate injunctive relief, without the necessity of proving
the inadequacy of money damages as a remedy. Notwithstanding the foregoing, in
the event that Purchaser seeks damages at Law for any termination under this
Section 12.2(f), the aggregate Liability of Seller for such damages under this
Section 12.2 or otherwise under this Agreement or in connection with the
Contemplated Transactions from and after the termination of this Agreement shall
not exceed an amount equal to ten percent (10%) of the Second Closing Base
Purchase Price and Purchaser hereby waives, relinquishes and releases Seller
from any liability or Losses for such damages in excess of such amount.

 

(g)                                  Promptly, but in no event later than three
(3) Business Days after the termination date of this Agreement, the Parties
hereto shall execute and deliver to the Escrow Agent written instructions
instructing the Escrow Agent to disburse via wire transfer of immediately
available funds the entirety of the Deposit to the applicable Party entitled to
receive the Deposit as provided in this Section 12.2.

 

12.3                        Effect of Termination.

 

(a)                                 Termination Prior to First Closing.  If this
Agreement is terminated under Section 12.1 prior to the First Closing, all
rights and obligations of the Parties under this Agreement shall terminate
without any further Liability or obligation of any Party to any other Party;
provided, however, that the provisions in Sections 10.13 and 10.14 (relating to
confidentiality and press releases), the indemnification obligations of
Purchaser under Section 4.3(b), the provisions of Section 12.2 and this
Section 12.3 (relating to termination), the provisions in Article 1 and
Article 17, the other provisions of this Agreement that expressly survive the
termination of this Agreement, and the definitions in Appendix A (to the extent
used in the foregoing Sections, Articles, and provisions) shall survive the
termination of this Agreement and remain in full force and effect. For the
avoidance of doubt, the obligations of the Parties under the Deposit Escrow
Agreement and the Confidentiality Agreement shall survive any termination of
this Agreement.

 

(b)                                 Termination After the First Closing but
Prior to Second Closing.  If the obligations under this Agreement with respect
to the Second Closing and the Second Closing Assets are terminated by either
Party under Section 12.1(b) after the First Closing but prior to the Second
Closing, then

 

(i)                                     all rights and obligations of the
Parties under this Agreement with respect to or relating to the Second Closing
Assets, the Second Closing and all covenants, representations or warranties of
the Parties made hereunder or under any other Transaction Document with respect
thereto shall terminate without any further Liability or obligation of any Party
to any other Party; provided, however, that the provisions in Sections 10.13 and
10.14 (relating to confidentiality and press releases), the indemnification
obligations of Purchaser under Section 4.3(b), the provisions of Section 12.2
and this Section 12.3 (relating to termination), the provisions in Article 1 and
Article 17, the other provisions of this Agreement that expressly survive the
termination of this Agreement, and the definitions in Appendix A (to the extent
used in the foregoing Sections, Articles, and provisions) shall each survive the
termination of this Agreement and remain in full force and effect; and

 

(ii)                                  all rights and obligations of the Parties
under this Agreement with respect to or relating to the First Closing Assets,
the First Closing and all covenants, representations or warranties of the
Parties made hereunder or under any other

 

52

--------------------------------------------------------------------------------


 

Transaction Document with respect thereto shall survive pursuant to and in
accordance with the terms hereof (including all obligations under Article 16);
and

 

(iii)                               for the avoidance of doubt, the obligations
of the Parties under the Deposit Escrow Agreement and the Confidentiality
Agreement shall survive any termination of this Agreement.

 

Article 13
Closings

 

13.1                        Closings.

 

(a)                                 The purchase and sale of the First Closing
Assets shall be consummated at a closing (the “First Closing”) to be held at the
Denver, Colorado, offices of Seller or at such other location as the Parties
mutually agree in writing, at 10:00 a.m., Denver, Colorado, time, on the later
of (a) June 14, 2016, (b) if the conditions with respect to the First Closing
set forth in Article 11 are not satisfied or waived as of such date, the first
Business Day after the satisfaction or waiver of the conditions with respect to
the First Closing set forth in Article 11, or (c) such other date as the Parties
mutually agree in writing, in each case of the foregoing as such date and time
may be extended under Section 10.17 (such date and time is referred to herein as
the “First Closing Date”).

 

(b)                                 The purchase and sale of the Second Closing
Assets shall be consummated at a closing (the “Second Closing” and together with
the First Closing, each a “Closing”) to be held at the Denver, Colorado, offices
of Seller or at such other location as the Parties mutually agree in writing, at
10:00 a.m., Denver, Colorado, time, on the later of (a) forty (40) days after
the satisfaction or waiver of the conditions with respect to the Second Closing
set forth in Article 11, or (b) such other date as the Parties mutually agree in
writing, in each case of the foregoing as such date and time may be extended
under Section 10.17 (such date and time is referred to herein as the “Second
Closing Date” and together with the First Closing Date, each a “Closing Date”).

 

13.2                        First Closing Obligations. At the First Closing, the
following events shall occur, each being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

 

(a)                                 First Closing Assignment. Seller and
Purchaser shall duly execute, acknowledge, and deliver an Assignment, Bill of
Sale, and Conveyance substantially in the form of Exhibit D-1 and Exhibit D-2
(the “First Closing Assignment”) effective as of the Effective Time (and in
sufficient counterparts to facilitate filing and recording) whereby Seller will
assign, transfer and convey to Purchaser the First Closing Assets, with a
special warranty of Defensible Title and a warranty from Seller that, except for
Permitted Liens, title to the First Closing Assets being conveyed by Seller is
free and clear of all Liens created by, through or under Seller, but not
otherwise, but disclaiming any warranties, express or implied, as to the
personal property, fixtures, or condition of the Acquired Assets, which shall be
conveyed “AS IS, WHERE IS.”

 

(b)                                 Additional Assignments and Assumptions;
Official Forms. Seller and Purchaser shall duly execute, acknowledge, and
deliver such other assignments, assumptions, bills of sale, or deeds necessary
to transfer the First Closing Assets to Purchaser and for Purchaser to assume
the Assumed Liabilities, including any conveyances on official forms of relevant
Governmental Authorities and related documentation necessary to transfer the
First Closing Assets to Purchaser, and for Purchaser to assume the Assumed
Liabilities in accordance with this Agreement and the requirements of Law.

 

53

--------------------------------------------------------------------------------


 

(c)                                  First Preliminary Settlement Statement.
Seller and Purchaser shall duly execute and deliver the First Preliminary
Settlement Statement.

 

(d)                                 First Closing Payment. Purchaser shall
deliver the First Closing Payment to Seller by wire transfer of immediately
available funds under Section 3.4(b).

 

(e)                                  Letters in Lieu. Seller and Purchaser shall
duly execute and deliver all necessary letters in lieu of transfer orders
directing all purchasers of production to pay Purchaser the proceeds
attributable to production from the First Closing Assets of Seller from and
after the Effective Time.

 

(f)                                   Releases. Seller shall deliver to
Purchaser:  (i) duly executed and acknowledged releases in recordable form of
all mortgages, deeds of trust, and security agreements created by Seller that
encumber the First Closing Assets; and (ii) releases of any related financing
statements.

 

(g)                                  Change of Operator Forms. Seller and
Purchaser shall duly execute federal and state change of operator forms with
respect to those First Closing Assets of Seller that will be operated by
Purchaser after the Closing under Section 10.12, and Seller shall execute and
deliver to Purchaser resignation of operator letters in forms reasonably
acceptable to Purchaser.

 

(h)                                 First Closing Certificates. Seller shall
deliver to Purchaser, and Purchaser shall deliver to Seller, a certificate duly
executed by an officer of each such Party substantially in the form of
Exhibit F-1 as to the satisfaction of the closing conditions set forth in
Section 11.3(a) and 11.3(b) (with respect to Seller) and Section 11.2(a) and
11.2(b) (with respect to Purchaser); provided, however, with respect to the
First Closing, for the purposes of determining the satisfaction of
Section 11.3(a) and Section 11.3(b) all references in any representations,
warranties or covenants of Seller set forth in this Agreement to the term
“Acquired Assets” or “Assets” shall be deemed to refer solely to the First
Closing Assets.

 

(i)                                     Non-Foreign Affidavit. Seller shall
deliver to Purchaser an affidavit of non-foreign status and no requirement for
withholding under section 1445 of the Code and a Colorado Form DR 1083
certifying that Seller is not subject to a withholding pursuant to Colo. Rev.
Stat. §39-22-604.5, each in a form reasonably acceptable to Purchaser.

 

(j)                                    Joint Use Agreement.  Purchaser and
Seller shall duly execute and deliver a Joint Use Agreement substantially in the
form of Exhibit G (the “Joint Use Agreement”).

 

(k)                                 Deposit. Purchaser and Seller shall execute
and provide joint written instructions to the Escrow Agent to release the First
Closing Deposit Amount to Seller as provided in Section 3.4(b)(i).

 

13.3                        Second Closing Obligations. At the Second Closing,
the following events shall occur, each being a condition precedent to the others
and each being deemed to have occurred simultaneously with the others:

 

(a)                                 Second Closing Assignment. Seller and
Purchaser shall duly execute, acknowledge, and deliver an Assignment, Bill of
Sale, and Conveyance substantially in the form of Exhibit D-3 and Exhibit D-4
(the “Second Closing Assignment” and together with the First Closing Assignment,
each an “Assignment”) effective as of the Effective Time (and in sufficient
counterparts to facilitate filing and recording) whereby Seller will assign,
transfer and convey to Purchaser the Second Closing Assets, with a special
warranty of Defensible Title and a warranty

 

54

--------------------------------------------------------------------------------


 

from Seller that, except for Permitted Liens, title to the Second Closing Assets
being conveyed by Seller is free and clear of all Liens created by, through or
under Seller, but not otherwise, but disclaiming any warranties, express or
implied, as to the personal property, fixtures, or condition of the Second
Closing Assets, which shall be conveyed “AS IS, WHERE IS.”

 

(b)                                 Additional Assignments and Assumptions;
Official Forms. Seller and Purchaser shall duly execute, acknowledge, and
deliver such other assignments, assumptions, bills of sale, or deeds necessary
to transfer the Second Closing Assets to Purchaser and for Purchaser to assume
the Assumed Liabilities, including any conveyances on official forms of relevant
Governmental Authorities and related documentation necessary to transfer the
Second Closing Assets to Purchaser, and for Purchaser to assume the Assumed
Liabilities in accordance with this Agreement and the requirements of Law.

 

(c)                                  Transition Services Agreement. Purchaser
and Seller shall duly execute and deliver a Transition Services Agreement
substantially in the form of Exhibit E (the “Transition Services Agreement”).

 

(d)                                 Second Preliminary Settlement Statement.
Seller and Purchaser shall duly execute and deliver the Second Preliminary
Settlement Statement.

 

(e)                                  Second Closing Payment. Purchaser shall
deliver the Second Closing Payment to Seller by wire transfer of immediately
available funds under Section 3.4(b).

 

(f)                                   Deposit. Purchaser and Seller shall
execute and provide joint written instructions to the Escrow Agent to release
the then remaining portion of the Deposit to Seller, or Purchaser, as
applicable, as provided in Section 3.4(b)(ii).

 

(g)                                  Letters in Lieu. Seller and Purchaser shall
duly execute and deliver all necessary letters in lieu of transfer orders
directing all purchasers of production to pay Purchaser the proceeds
attributable to production from the Second Closing Assets of Seller from and
after the Effective Time.

 

(h)                                 Releases. Seller shall deliver to
Purchaser:  (i) duly executed and acknowledged releases in recordable form of
all mortgages, deeds of trust, and security agreements created by Seller that
encumber the Second Closing Assets; and (ii) releases of any related financing
statements.

 

(i)                                     Change of Operator Forms. Seller and
Purchaser shall duly execute federal and state change of operator forms with
respect to those Second Closing Assets of Seller that will be operated by
Purchaser after the Closing under Section 10.12, and Seller shall execute and
deliver to Purchaser resignation of operator letters in forms reasonably
acceptable to Purchaser.

 

(j)                                    Second Closing Certificates. Seller shall
deliver to Purchaser, and Purchaser shall deliver to Seller, a certificate duly
executed by an officer of each such Party substantially in the form of
Exhibit F-2 as to the satisfaction of the closing conditions set forth in
Section 11.3(a) and 11.3(b) (with respect to Seller) and Section 11.2(a) and
11.2(b) (with respect to Purchaser) ; provided, however, with respect to the
Second Closing, for the purposes of determining the satisfaction of
Section 11.3(a) and Section 11.3(b) all references in any representations,
warranties or covenants of Seller set forth in this Agreement to the term
“Acquired Assets” or “Assets” shall be deemed to refer solely to the Second
Closing Assets.

 

55

--------------------------------------------------------------------------------


 

(k)                                 Non-Foreign Affidavit. Seller shall deliver
to Purchaser an affidavit of non-foreign status and no requirement for
withholding under section 1445 of the Code and a Colorado Form DR 1083
certifying that Seller is not subject to withholding pursuant to Colo. Rev.
Stat. §39-22-604.5, each in a form reasonably acceptable to Purchaser.

 

Article 14
Certain Post-Closing Obligations

 

14.1                        Post-Closing Adjustments.

 

(a)                                 First Closing Final Settlement Statement. On
a date that is not later than 5:00 p.m., Denver, Colorado time, on the date that
is one hundred and twenty (120) days after the First Closing Date (the “First
Closing Settlement Date”), Seller, with the assistance and cooperation of
Purchaser and Purchaser’s Entity Representatives under Section 14.1(j) and
access to such Acquired Records and other information and records as Seller
reasonably deem necessary or appropriate, shall prepare and deliver to Purchaser
a final settlement statement for the First Closing Assets (the “First Closing
Final Settlement Statement”) setting forth:  (i) each adjustment under
Section 3.2 to any portion of the First Closing Base Purchase Price payable to
Seller that was not finally determined as of the First Closing pursuant to the
First Preliminary Settlement Statement, including:  (A) all well (on a
well-by-well or property-by-property basis) and pipeline imbalances for which no
adjustments were made in the First Preliminary Settlement Statement; and (B) the
Defect Adjustment, if determined under Section 5.7(d); and (ii) a reconciliation
of the First Closing Amount to the First Closing Purchase Price taking into
account the adjustments under Section 14.1(k) (the “Final First Closing Purchase
Price”).

 

(b)                                 Second Closing Final Settlement Statement.
On a date that is not later than 5:00 p.m., Denver, Colorado time, on the date
that is one hundred and twenty (120) days after the Second Closing Date (the
“Second Closing Settlement Date”), Seller, with the assistance and cooperation
of Purchaser and Purchaser’s Entity Representatives under Section 14.1(j) and
access to such Acquired Records and other information and records as Seller
reasonably deem necessary or appropriate, shall prepare and deliver to Purchaser
a final settlement statement (the “Second Closing Final Settlement Statement”)
setting forth:  (i) each adjustment under Section 3.2 to any portion of the
Second Closing Base Purchase Price payable to Seller that was not finally
determined as of the Second Closing pursuant to the Second Preliminary
Settlement Statement, including:  (A) all well (on a well-by-well or
property-by-property basis) and pipeline imbalances for which no adjustments
were made in the Second Preliminary Settlement Statement; and (B) the Defect
Adjustment, if determined under Section 6.6(d); and (ii) a reconciliation of the
Second Closing Amount and Second Closing Purchase Price taking into account the
adjustments under Section 14.1(k) (the “Final Second Closing Purchase Price”
and, together with the Final First Closing Purchase Price, the “Final Purchase
Price”).

 

(c)                                  Objection Report. As soon as practicable
after receipt of Seller’s proposed First Closing Final Settlement Statement or
Second Closing Final Settlement Statement, as applicable, but in any case not
later than 5:00 p.m., Denver, Colorado, time, on the date that is ten
(10) Business Days after receipt of Seller’s proposed First Closing Final
Settlement Statement or Second Closing Final Settlement Statement, as
applicable, (the “Objection Date”), Purchaser may deliver to Seller a detailed
written report (an “Objection Report”) containing: (i) those particular items or
amounts in Seller’s proposed First Closing Final Settlement Statement or Second
Closing Final Settlement Statement, as applicable, as to which Purchaser
objects; (ii) the reasons, in reasonable detail, for each such objection,
together with any supporting documentation available to Purchaser; and
(iii) Purchaser’s calculation of the First Closing

 

56

--------------------------------------------------------------------------------


 

Purchase Price or Second Closing Purchase Price, as applicable. Any particular
amounts or items contained in Seller’s proposed First Closing Final Settlement
Statement or Second Closing Final Settlement Statement, as applicable, that are
not specifically objected to by Purchaser in a proper and timely delivered
Objection Report shall be deemed accepted by Purchaser and shall be final,
binding, and conclusive on all Parties. If Purchaser does not deliver a proper
Objection Report by the Objection Date, Seller’s proposed First Closing Final
Settlement Statement or Second Closing Final Settlement Statement, as
applicable, and calculation of the First Closing Purchase Price or Second
Closing Purchase Price, as applicable, shall be deemed final, binding, and
conclusive on all Parties.

 

(d)                                 Negotiation Period. If an Objection Report
is properly and timely delivered by Purchaser, Purchaser and Seller shall
negotiate in good faith during the ten (10) Business Day period after such
delivery (the “Negotiation Period”) to reach an agreement on the disputed items
or amounts to determine the First Closing Purchase Price or Second Closing
Purchase Price, as applicable. If Seller and Purchaser agree as to the First
Closing Purchase Price or Second Closing Purchase Price, as applicable, or any
particular amount or item thereof that is specifically objected to in the
Objection Report, then Purchaser and Seller shall execute a written
acknowledgement of such agreement, and the First Closing Purchase Price or
Second Closing Purchase Price, as applicable, or any amounts or items thereof
that are the subject of such agreement, as applicable, shall be deemed final,
binding, and conclusive on all Parties.

 

(e)                                  Submission to Accounting Referee. If
Purchaser and Seller are unable to agree on the First Closing Purchase Price or
Second Closing Purchase Price, as applicable, and all such items or amounts by
the expiration of the applicable Negotiation Period, then any dispute,
controversy, or matters of difference relating to the First Closing Final
Settlement Statement or Second Closing Final Settlement Statement, as
applicable, or the determination of the Final First Closing Purchase Price or
Final Second Closing Purchase Price, as applicable, (other than any such
disputed items or amounts that constitute Title Disputed Matters or
Environmental Disputed Matters, which shall be resolved in accordance with
Section 5.9 and Section 6.8, respectively, and if required, certified by the
Title Expert or Environmental Expert, as applicable, to the Accounting Referee
appointed under this Section 14.1(e)) (collectively, “Final Settlement
Disputes”) shall be resolved by Deloitte LLP, or if such firm declines to act in
such capacity or is not then independent and without a material relationship
with any Party, by another firm of independent accountants that does not have a
material relationship with any Party and that is reasonably acceptable to Seller
and Purchaser (the “Accounting Referee”). To the extent necessary, Seller and
Purchaser shall act in good faith to promptly agree on the Accounting Referee
and to execute such engagement letters and other documents as shall be necessary
to engage the Accounting Referee within ten (10) Business Days after the
expiration of the applicable Negotiation Period. After the Accounting Referee
has been engaged, if the Accounting Referee withdraws after a challenge, dies,
or otherwise resigns or is removed, then such Accounting Referee shall be
replaced within ten (10) Business Days thereafter by Purchaser and Seller in
accordance with this Section 14.1, and the time periods in this Section 14.1
shall be extended as necessary or appropriate. The fees and expenses of the
Accounting Referee shall be paid fifty percent (50%) by Seller and fifty percent
(50%) by Purchaser.

 

(f)                                   Instructions to Accounting Referee.
Purchaser and Seller shall instruct the Accounting Referee in its engagement
letter or in another joint written statement that the Accounting Referee:
 (i) shall act as an expert in accounting, and not as an arbitrator, to resolve,
in accordance with this Agreement and otherwise in accordance with GAAP, only
the Final Settlement Disputes specifically disputed in a timely delivered
Objection Report that remain in dispute, and that are not deemed by this
Agreement to be final, binding, and conclusive; (ii) shall

 

57

--------------------------------------------------------------------------------


 

adjust Seller’s proposed calculation of the Final First Closing Purchase Price
or Final Second Closing Purchase Price, as applicable, if at all, to reflect the
resolution of any such Final Settlement Dispute; (iii) may not determine a Final
First Closing Purchase Price or Final Second Closing Purchase Price, as
applicable, that is more than the applicable amount in the First Closing Final
Settlement Statement or Second Closing Final Settlement Statement, as
applicable, or that is less than the applicable amount in Purchaser’s Objection
Report; and (iv) shall use commercially reasonable efforts to complete its work
and deliver to Purchaser and Seller a written report of its decision as promptly
as practicable, and in any event within thirty (30) Business Days after it has
been engaged as the Accounting Referee.

 

(g)                                  Procedures of Accounting Referee. Each
Party shall have the right to deliver to the Accounting Referee (with a copy to
the other Party) a written presentation as to its position within ten
(10) Business Days after the engagement of the Accounting Referee. Within ten
(10) Business Days thereafter at a time and place agreed by the Parties and the
Accounting Referee (or if the Parties are unable to agree, as determined by the
Accounting Referee), each Party, shall have the right to make an oral
presentation of its position and to present one or more (but not more than two)
witnesses at a hearing conducted by the Accounting Referee. The remaining
procedures governing such a hearing shall be determined by the Accounting
Referee, except that each of Seller and Purchaser shall have the right to an
approximately equal amount of time to present its position.

 

(h)                                 Determination of Accounting Referee. The
Accounting Referee shall use commercially reasonable efforts to complete its
work and deliver to Seller and Purchaser a written report of its decision as to
any Final Settlement Disputes as promptly as practicable, and in any event
within thirty (30) Business Days after it has been engaged as the Accounting
Referee (subject to the receipt of any required certifications from the Title
Expert under Section 5.9 or the Environmental Expert under Section 6.8). The
Accounting Referee’s report shall include a calculation of the Final First
Closing Purchase Price or Final Second Closing Purchase Price, as applicable,
and any item or component thereof that was not finally determined during or
before the Negotiation Period and a line-item comparison (showing increases and
decreases) to the calculations contained in the First Closing Final Settlement
Statement or Second Closing Final Settlement Statement, as applicable, and the
Objection Report, together with explanations of each variance. If any Final
Settlement Dispute is submitted to the Accounting Referee under this
Section 14.1, then the Final First Closing Purchase Price or Final Second
Closing Purchase Price, as applicable, as determined by the Accounting Referee
and set forth in its report, shall be final, binding, and conclusive on all
Parties.

 

(i)                                     Final Determination Date. The date (the
“Final Determination Date”) on which the Final First Closing Purchase Price or
Final Second Closing Purchase Price, as applicable, shall be deemed to have been
determined shall be the earliest of: (i) the Objection Date, if Purchaser has
not delivered an Objection Report with respect to the Final First Closing
Purchase Price or Final Second Closing Purchase Price, as applicable, by the
Objection Date; (ii) the date during the Negotiation Period that Purchaser and
Seller have resolved all disputed amounts with respect to the Final First
Closing Purchase Price or Final Second Closing Purchase Price, as applicable, if
all disputed amounts with respect to the Final First Closing Purchase Price or
Final Second Closing Purchase Price, as applicable, are resolved during the
Negotiation Period; and (iii) the date on which the Accounting Referee delivers
its report as to the final determination as to the Final First Closing Purchase
Price or Final Second Closing Purchase Price, as applicable, if submitted to the
Accounting Referee.

 

58

--------------------------------------------------------------------------------


 

(j)                                    Cooperation. Seller and Purchaser shall,
and shall cause their respective Entity Representatives and independent
accountants to, cooperate and assist as requested by the Parties and the
Accounting Referee in the preparation of the First Closing Final Settlement
Statement or Second Closing Final Settlement Statement, as applicable, and the
calculation of the Final First Closing Purchase Price or Final Second Closing
Purchase Price, as applicable, and in providing access and conducting reviews
referred to in this Section 14.1, including making available to the extent
necessary their respective books, records, work papers, and personnel.

 

(k)                                 Payment of Final Purchase Price.

 

(i)                                     If the Final First Closing Purchase
Price as finally determined under this Section 14.1 is more than the First
Closing Amount, then Purchaser shall pay to Seller, within five (5) Business
Days after the Final Determination Date with respect to the Final First Closing
Purchase Price, the amount of such difference by wire transfer of immediately
available funds to an account or accounts designated by Seller. If the Final
First Closing Purchase Price as finally determined under this Section 14.1 is
less than the First Closing Amount, then Seller shall pay to Purchaser, within
five (5) Business Days after the Final Determination Date with respect to the
Final First Closing Purchase Price, the amount of such difference by wire
transfer of immediately available funds to an account or accounts designated by
Purchaser.

 

(ii)                                  If the Final Second Closing Purchase Price
as finally determined under this Section 14.1 is more than the Second Closing
Amount, then Purchaser shall pay to Seller, within five (5) Business Days after
the Final Determination Date with respect to the Final Second Closing Purchase
Price, the amount of such difference by wire transfer of immediately available
funds to an account or accounts designated by Seller. If the Final Second
Closing Purchase Price as finally determined under this Section 14.1 is less
than the Second Closing Amount, then Seller shall pay to Purchaser, within five
(5) Business Days after the Final Determination Date with respect to the Final
Second Closing Purchase Price, the amount of such difference by wire transfer of
immediately available funds to an account or accounts designated by Purchaser.

 

14.2                        Amounts Received After the Second Closing. After the
Second Closing, any cash received by Seller applicable to any post-Effective
Time production of Hydrocarbons from the Acquired Properties shall be paid by
Seller to Purchaser within thirty (30) days after receipt of such cash, and any
cash received by Purchaser applicable to any pre-Effective Time production of
Hydrocarbons from the Acquired Properties shall be paid by Purchaser to Seller
within thirty (30) days after receipt of such cash.  Payments under this
Section 14.2 shall be grossed up to take into account any netting or set-offs by
the purchaser of any such production against obligations of the recipient of
such cash that are not related to the purchase of such production. Payments
under this Section 14.2 shall not constitute an adjustment to any portion of the
Purchase Price. Adjustments to the Purchase Price after the Second Closing shall
be made only under Section 14.1.

 

14.3                        Records. Seller shall make the First Closing Assets
Records with respect to the First Closing available for pick up by Purchaser at
a mutually agreeable time promptly after the First Closing at the locations and
in the format currently maintained by Seller.  Seller shall make the Second
Closing Assets Records available for pick up by Purchaser at a mutually
agreeable time promptly after the Second Closing at the locations and in the
format currently maintained by Seller.  Seller may retain copies of the Records.
The Acquired Records shall be made available to Seller after any Closing for
review and copying as reasonably requested by Seller. Purchaser shall not
destroy or otherwise dispose of any

 

59

--------------------------------------------------------------------------------


 

Acquired Records for a period of seven years after the applicable Closing
without providing Seller reasonable written notice and an opportunity to copy
any such Acquired Records.

 

14.4                        Suspense Accounts. At the First Closing and Second
Closing, Seller shall transfer to Purchaser, and Purchaser shall assume, any
suspense accounts maintained by Seller holding monies payable to royalty owners,
mineral owners, and other Persons with an interest in pre-Effective Time
production of Hydrocarbons from the First Closing Properties or Second Closing
Properties, respectively, that Seller has been unable to pay because such
Persons cannot be located, the identity of such Persons is unknown, or any other
reason. At such respective Closing, Purchaser shall be deemed to assume full and
complete Liability and responsibility for proper handling and payment of any
such pre-Effective Time suspended amounts and suspense accounts, and for all
monies payable to royalty owners, mineral owners, and other Persons with an
interest in post-Effective Time production of Hydrocarbons from the applicable
Acquired Properties, and for maintaining any necessary suspense accounts or
suspended amounts arising out of or relating to post-Effective Time production
of Hydrocarbons from the applicable Acquired Properties.

 

14.5                        Removal of Name. As promptly as practicable, but in
any case within thirty (30) days after each Closing Date, Purchaser shall
eliminate any reference to the name “Noble Energy, Inc.” and any variations or
extensions of such name from the Acquired Assets transferred at such Closing,
and, except with respect to such grace period for eliminating existing usage,
shall have no right to use any logos, trade names, trademarks, service marks,
and other marks belonging to Seller or any of its Affiliates.

 

14.6                        Litigation Support. For so long as any Party
actively is contesting or defending against any Claim or Proceeding brought by
or against any third party in connection with:  (a) this Agreement or the
Contemplated Transactions; or (b) any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction on or before any applicable Closing Date relating
to the Acquired Assets, the other Party shall cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to its books and records as
shall be necessary or reasonably requested in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification for the
foregoing under Article 16).

 

14.7                        Further Assurances. From time to time after each
Closing, Seller shall execute, acknowledge, and deliver, or cause to be
executed, acknowledged, and delivered, to Purchaser, and Purchaser shall
execute, acknowledge, and deliver, and cause to be executed, acknowledged, and
delivered to Seller, such further documents and instruments, and take such other
and further actions, as may be reasonably requested by each such Party in order
to more effectively assure to Purchaser the full beneficial use and enjoyment of
the applicable Acquired Assets purchased by Purchaser, and to more effectively
assure to Seller the full assumption by Purchaser of, and release of Seller
from, any Liability with respect to the Assumed Liabilities, and to otherwise
more fully accomplish the Contemplated Transactions, in each case subject to the
terms and conditions in this Agreement.

 

14.8                        Post-Closing Documents.  All required documentary,
filing, transfer fees and recording fees and expenses in connection with the
filing and recording of the assignments (including the Assignment), conveyances
or other instruments required to convey title to any applicable Acquired Assets
to Purchaser shall be borne solely by Purchaser.  Promptly after each applicable
Closing, Purchaser shall (a) record all assignments of all Acquired Assets
executed at the applicable Closing in the records of the applicable Governmental
Authority, (b) if applicable, send notices to vendors supplying goods and
services for all such Acquired Assets and to the operator of such Assets of the
assignment of such Assets to Purchaser, (c) actively pursue the unconditional
approval of all un-obtained consents and approval of

 

60

--------------------------------------------------------------------------------


 

all applicable Governmental Authorities and other Persons with respect to the
assignment of such Acquired Assets to Purchaser and (d) actively pursue all
other consents and approvals that may be required in connection with the
assignment of such Acquired Assets to Purchaser and the assumption of the
Assumed Liabilities, that, in each case, shall not have been obtained prior to
the applicable Closing.  Purchaser obligates itself to take any and all action
required by any Governmental Authority in order to obtain such unconditional
approval, including the posting of any and all bonds or other security that may
be required in excess of its existing lease, pipeline or area-wide bond.

 

Article 15
Tax Matters

 

15.1                        Apportionment of Property Taxes.

 

(a)                                 Oil and Gas Property Taxes. The Parties
acknowledge that, with respect to the Acquired Assets that qualify as oil or gas
leases or lands with the meaning of Colorado Revised Statutes Section 39-7-101,
Colorado Property Taxes are measured with respect to Hydrocarbon production
revenue from the leases or lands during a calendar year, levied on January 1 of
the subsequent calendar year, and payable in the following year (“Oil and Gas
Property Taxes”). Seller alone shall be liable for Oil and Gas Property Taxes
attributable to 2015 Hydrocarbon production revenue from the First Closing
Assets, which Taxes were levied in 2016 and will be payable in 2017, and the
full amount of these Oil and Gas Taxes attributable to 2015 Hydrocarbon
production revenue shall be reflected as a downward adjustment to the Base
Purchase Price pursuant to Section 3.2(a)(ii)(C).  Oil and Gas Property Taxes
attributable to 2016 Hydrocarbon production revenue from the First Closing
Assets, which will be levied in 2017 and payable in 2018, shall be apportioned
between the Parties in proportion to the time period that each respective Party
owned each First Closing Asset during the 2016 taxable year, such that Seller
shall be liable for these Oil and Gas Property Taxes in proportion to the 2016
Hydrocarbon production revenue from each First Closing Asset prior to the
Effective Time applicable to that First Closing Asset, and Purchaser shall be
liable for these Oil and Gas Property Taxes in proportion to the 2016
Hydrocarbon production revenue arising from each First Closing Asset on and
after the Effective Time applicable to that First Closing Asset.  The amount of
the Seller’s liability for Oil and Gas Taxes attributable to 2016 Hydrocarbon
production revenue shall be reflected as a downward adjustment to the Base
Purchase Price pursuant to Section 3.2(a)(ii)(C).  Buyer alone shall be liable
for Oil and Gas Property Taxes attributable to 2017 Hydrocarbon production
revenue from the First Closing Assets. For the purpose of determining an
adjustment to the Purchase Price pursuant to Section 3.2 and/or Section 14.1,
Oil and Gas Property Taxes for the 2017 tax year (i.e., those based on the value
of 2016 production, levied for the 2017 tax year, and payable in 2018) shall be
estimated based on the most recently certified mill levy applicable to a First
Closing Asset subject to Oil and Gas Property Taxes and the value of the
production attributable to a First Closing Asset subject to Oil and Gas Property
Taxes occurring prior to the Effective Time (annualized by multiplying such
value by four).  For purposes of this Agreement, the resulting Purchase Price
adjustment under Section 3.2 and/or Section 14.1 for the First Closing Assets
will be the full and final settlement of Seller’s responsibility for all such
Oil and Gas Property Taxes without regard to the actual Tax rates or assessments
(the “Settled Oil and Gas Property Taxes”).  For the avoidance of doubt, the
principles of this Section 15.1(a) shall be applied to the Second Closing
Assets, provided that if the Second Closing takes place in 2017, the Oil and Gas
Property Taxes attributable to 2016 Hydrocarbon production revenue from Second
Closing Assets shall be treated in the manner provided above for 2015
Hydrocarbon production revenue, and the Oil and Gas Property Taxes attributable
to 2017 Hydrocarbon production revenue from Second Closing Assets shall be
treated in the manner provided above for 2016 Hydrocarbon production revenue,
and if the Second Closing takes place in 2018, the Oil and Gas

 

61

--------------------------------------------------------------------------------


 

Property Taxes attributable to 2017 Hydrocarbon production revenue from Second
Closing Assets shall be treated in the manner provided above for 2015
Hydrocarbon production revenue, and the Oil and Gas Property Taxes attributable
to 2018 Hydrocarbon production revenue from Second Closing Assets shall be
treated in the manner provided above for 2016 Hydrocarbon production revenue.

 

(b)                                 Other Property Taxes. Property Taxes on
Acquired Assets other than those described in Section 15.1(a) (“Other Property
Taxes”) shall be deemed attributable to the period of ownership by each Party of
each applicable Acquired Asset subject to Other Property Taxes, and liability
for such Other Property Taxes shall be allocated to Seller for all periods (and
portions thereof) ending prior to the Effective Time applicable to each Acquired
Asset and to Purchaser for all periods (and portions thereof) beginning at or
after the Effective Time applicable to each Acquired Asset.  To the extent the
actual amount of an Other Property Taxes that are attributable to a period
ending prior to the Effective Time (but not due and payable prior to the First
Closing or Second Closing, as applicable) is not determinable at the time an
adjustment to the Purchase Price is to be made with respect to such Other
Property Taxes pursuant to Section 3.2 and/or Section 14.1, as applicable, the
Parties shall utilize the most recent information available in estimating the
amount of such Other Property Taxes for purposes of such adjustment, and the
amount of such Other Property Taxes used for purposes of Section 3.2 and/or
Section 14.1 shall be considered full and final settlement of Seller’s
responsibility for all such Other Property Taxes without regard to the actual
Tax rates or assessments (the “Settled Other Property Taxes,” and together with
the Settled Oil and Gas Property Taxes, the “Settled Property Taxes”).

 

15.2                        Apportionment of Severance Taxes. Severance Taxes
shall be deemed attributable to the period during which production occurred on
Acquired Assets of the Hydrocarbons subject to such Severance Taxes, and
liability therefor shall be allocated to Seller for Hydrocarbon production from
each Acquired Asset prior to the Effective Time applicable to that Acquired
Asset, and to Purchaser for Hydrocarbon production from each Acquired Asset on
and after the Effective Time applicable to that Acquired Asset.  For the purpose
of calculating adjustments to the Purchase Price under Section 3.2 and/or
Section 14.1, Severance Taxes for which the actual liability amount is not known
as of such time shall be estimated based on current Colorado Severance Tax rates
with the resulting Purchase Price adjustment under Section 3.2 and/or
Section 14.1 to be considered full and final settlement of all such Taxes
without regard to the actual Tax rates or assessments (the “Settled Severance
Taxes,” and together with the Settled Property Taxes, the “Settled Asset Taxes”)
for purposes of this Agreement.

 

15.3                        Tax Returns. Subject to Purchaser’s indemnification
rights under Article XVI of this Agreement, after Closing, Purchaser shall
timely file or cause to be filed all Tax Returns for Asset Taxes required to be
filed after the Closing and shall timely pay or cause to be paid to the taxing
authorities all Asset Taxes that become due and payable after the Closing.  Any
penalty, addition to Tax, or interest levied or assessed with respect to any
Asset Tax shall be allocated to, and shall be payable by, the Party to which the
Tax to which such penalty, addition to Tax or interest relates is allocated,
regardless of when such penalty, addition to Tax, or interest is levied or
assessed; provided, however, that the liability for any penalty, addition to
Tax, or interest levied or assessed with respect to any failure of Purchaser to
comply with the previous sentence shall be allocated to, and shall be payable
by, Purchaser; provided further, however, that Purchaser shall not be liable for
any penalty, addition to Tax, or interest levied or assessed with respect to any
Tax Return that was required to be filed on or before the Closing Date.

 

15.4                        Transfer Taxes. The Purchase Price excludes, and
Purchaser shall be liable for the entire amount of any sales, use, excise,
stock, stamp, documentary, filing, recording, registration, authorization, and
similar Taxes, fees, transfer fees, and charges incurred or required to be paid
by any of the

 

62

--------------------------------------------------------------------------------


 

Indemnified Parties in connection with the Contemplated Transactions.  If
required by applicable law, Seller will charge and collect any applicable sales
tax unless Purchaser provides a valid exemption or direct pay certificate.

 

15.5                        Income Taxes.  Notwithstanding anything to the
contrary in this Agreement, each Party shall retain responsibility for, and
shall bear and pay, all Income Taxes incurred by or imposed on it, its direct or
indirect owners or Affiliates, or any combined, unitary, or consolidated group
of which any of the foregoing is or was a member, and no such Taxes shall be
taken into account as adjustments to the Purchase Price under Section 3.2 and/or
Section 14.1, as applicable.

 

15.6                        Form 8594. Seller and Purchaser shall cooperate in
the preparation of Internal Revenue Service Form 8594, pursuant to Temporary
Treasury Regulation section 1.1060-1T, to report the allocation of the Purchase
Price among the applicable Acquired Assets. To the extent required by Code
section 1060 and any Treasury Regulations promulgated thereunder, any such
allocations shall be consistent with the Purchase Price allocation as set forth
in Exhibit C.  Except as required by Law, none of the Parties (or their
applicable Affiliates) shall take any position on its Tax returns that is
inconsistent with the allocation of the Purchase Price set forth on Exhibit C
(plus other capitalized costs) as so agreed or as adjusted.

 

15.7                        Section 1031 Exchange Accommodation.

 

(a)                                 Notwithstanding anything herein to the
contrary, but subject to this Section 15.7, either Party (in such capacity, the
“Exchanging Party”) may at any time prior to any Closing assign all or any
portion of its rights under this Agreement and take such other steps as required
to satisfy the requirements of one or more like-kind exchange pursuant to Code
section 1031 with respect to such Exchanging Party (an “Exchange Transaction”).
Subject to the other provisions of this Section 15.7, the other Party (in such
capacity, the “Non-Exchanging Party”) shall, as and when reasonably requested by
the Exchanging Party from time to time, execute and deliver, or cause to be
executed and delivered, all such documents and instruments, and take, or cause
to be taken, all such further actions as the Exchanging Party may determine is
reasonably necessary or appropriate for purposes of causing the Contemplated
Transactions, in whole or in part, to satisfy the requirements of Code section
1031 with respect to the Exchanging Party.

 

(b)                                 Notwithstanding the foregoing, unless the
Exchanging Party provides for reimbursement or indemnity reasonably acceptable
to the Non-Exchanging Party: (i) the Non-Exchanging Party shall not be obligated
to pay any additional costs or incur any additional obligations or Liabilities
in connection with the Contemplated Transactions if such costs, obligations or
Liabilities arise out of or result from the Exchange Transaction (ii) the
Non-Exchanging Party shall not be obligated to take title to any other assets or
property, or to undertake any obligations to any third party, as a result of the
Exchange Transaction; and (iii) nothing herein shall be deemed the agreement of
the Non-Exchanging Party to delay any Closing of, or payment under, this
Agreement, in connection with the Exchange Transaction. The Non-Exchanging Party
shall provide no assurance to the Exchanging Party that any particular tax
treatment will be given to the Exchanging Party as a result of the Exchange
Transaction, and the Non-Exchanging Party shall have no obligation to the
Exchanging Party or any other Person if the Exchange Transaction fails to
qualify as a “like kind exchange” under Code section 1031 or similar state or
local tax provision.

 

(c)                                  The Parties acknowledge and agree that a
whole or partial assignment by the Exchanging Party of rights under this
Agreement or any of the Acquired Assets to a qualified intermediary or exchange
accommodation titleholder as required by Code section 1031 and the
administrative rules governing same (an “Intermediary”) shall not (i) release
the Exchanging

 

63

--------------------------------------------------------------------------------


 

Party from any of its Liabilities and obligations under this Agreement or any
other Transaction Document, or (ii) expand any Liabilities or obligations of the
Non-Exchanging Party under this Agreement or any other Transaction Document. The
Exchanging Party and any such Intermediary, and their successors and assigns,
shall be jointly and severally liable for the obligations and Liabilities of the
Exchanging Party under this Agreement and the other Transaction Documents, and
shall indemnify, defend and hold harmless the Non-Exchanging Party from and
against all Claims, Losses and Liabilities, if any, arising out of or resulting
from an Exchange Transaction without regard to the Indemnification Threshold,
including any Claims, Losses and Liabilities (but only to the extent such
Claims, Losses and Liabilities would not have arisen if the Contemplated
Transactions had been conducted without the Exchange Transaction) arising out of
or resulting from the transfer, assignment or conveyance of any Acquired Assets
to an Intermediary instead of the Exchanging Party.

 

(d)                                 In order to minimize administrative burdens
as well as third party preferential purchase and consent rights, Seller and
Purchaser may transfer the Acquired Assets to a newly-formed, Delaware limited
liability company wholly owned by Seller (a “Title LLC”), and then may
substitute the assignment of such Acquired Assets by the assignment of all of
the membership interests in such Title LLC directly or through an Intermediary.
Subject to this Section 15.7, particularly Section 15.7(b) and Section 15.7(c),
the Seller and Purchaser agree to work in good faith to accommodate utilization
of a Title LLC in an Exchange Transaction if desired by either party.  Any
assignment by an Exchanging Party to an Intermediary made in violation of this
Section 15.7 shall be void.

 

15.8                        Post-Closing Tax Matters.  After Closing, each of
Purchaser and Seller shall:

 

(a)                                 reasonably cooperate and assist the other
(i) in preparing any Tax Returns relating to any Tax relating to the Acquired
Assets, or the Transaction, and (ii) in qualifying for any exemption or
reduction in Tax that may be available;

 

(b)                                 reasonably cooperate in preparing for any
audits, examinations or other Tax proceedings by, or disputes with, taxing
authorities regarding any Tax relating to the Acquired Assets or the
Transaction;

 

(c)                                  make available to the other, and to any
taxing authority as reasonably requested, any information, records, and
documents relating to a Tax incurred or imposed in connection with the Acquired
Assets or the Transaction;

 

(d)                                 provide notice within 10 days of receipt to
the other in writing of any pending or threatened Tax audit, examination, or
assessment received in writing that could reasonably be expected to affect the
other’s Tax liability under applicable Law or this Agreement (a “Tax
Controversy”), and to promptly furnish the other with copies of all
correspondence with respect to any Tax Controversy; and

 

(e)                                  allow the other to participate, at its own
expense, in any Tax Controversy, and not settle any Tax Controversy without the
prior written consent of the other, which may not be unreasonably withheld,
conditioned, or delayed.

 

64

--------------------------------------------------------------------------------


 

Article 16
Assumption of Liabilities, Remedies, and Indemnification

 

16.1                        Survival.

 

(a)                                 Representations and Warranties as to Seller.
Subject to Section 16.1(f), the representations and warranties of Seller in
Article 7, the re-affirmation of any all such representations of Seller set
forth in the Closing Certification delivered by Seller at any Closing and the
corresponding indemnities set forth in Section 16.2(a)(i) with respect to all
such representations and warranties, shall expire and terminate at 5:00 p.m.,
Denver, Colorado, time, on the date that is nine (9) months after the applicable
Closing Date.

 

(b)                                 Representations and Warranties as to
Acquired Assets and Operations. Subject to Section 16.1(f), the representations
and warranties of Seller in Article 8, the re-affirmation of all such
representations of Seller set forth in the Closing Certification delivered by
Seller at any Closing and the corresponding indemnities set forth in
Section 16.2(a) with respect to such representations and warranties, shall
expire and terminate at 5:00 p.m., Denver, Colorado, time, on the date that is
nine (9) months after the applicable Closing Date.

 

(c)                                  Seller’s Pre-Closing Covenants. Subject to
Section 16.1(f), each of the covenants and performance obligations of Seller set
forth in this Agreement and the other Transaction Documents that are to be
complied with or performed by Seller on or prior to the applicable Closing Date
(and not thereafter), any re-affirmations of any such covenants, agreements and
obligations of Seller set forth in the Closing Certification delivered by Seller
at any Closing and the corresponding indemnities set forth in
Section 16.2(a) with respect to such covenants and obligations shall expire and
terminate at 5:00 p.m., Denver, Colorado, time, on the date that is nine
(9) months after the applicable Closing Date.

 

(d)                                 Seller’s Post-Closing Covenants. Subject to
Section 16.1(c) and Section 16.1(f), each of the covenants and performance
obligations of Seller in this Agreement and the other Transaction Documents that
are to be complied with or performed by Seller after any Closing Date shall
survive the Closing and remain in full force and effect for such periods allowed
by Law under applicable statutes of limitations.

 

(e)                                  Purchaser’s Representations and Covenants. 
The representations, warranties, covenants and performance obligations of
Purchaser in this Agreement and the other Transaction Documents, the
re-affirmation of such representations, warranties covenants and obligations set
forth in the Closing Certification delivered by each Seller at any Closing and
all covenants, assumptions and indemnities set forth in Section 16.2(a) shall
survive the Closing and remain in full force and effect indefinitely.

 

(f)                                   Survival After Claim. Notwithstanding
Section 16.1(a) through (e), if a Claim Notice has been properly delivered under
Section 16.3 before the date any representation, warranty, covenant, or
performance obligation would otherwise expire under such Sections alleging a
right to indemnification or defense for Losses or Third-Party Claims arising
out, relating to, or attributable to the breach of such representation,
warranty, covenant, or performance obligation, such representation, warranty,
covenant, or performance obligation shall continue to survive until the claims
asserted in such Claim Notice that are based on the breach of such
representation, warranty, covenant, or performance obligation have been fully
and finally resolved under Section 17.2 or by agreement of the Parties.

 

65

--------------------------------------------------------------------------------


 

16.2                        Indemnification and Defense.

 

(a)                                 Indemnification by Seller. Subject to
Sections 12.2(f), 12.3(b) 16.1 and 16.5 and the other provisions of this
Article 16, after any Closing, Seller shall indemnify, defend, and save and hold
harmless the Indemnified Purchaser Parties from and against any and all Claims,
Liabilities and Losses arising out of, attributable to, or in connection with: 
(i) any breach, inaccuracy or default by Seller of any of its representations or
warranties under Article 7, Article 8, any other Transaction Document or the
Closing Certification delivered by Seller at such Closing; (ii) any breach or
default by Seller of its covenants or agreements under this Agreement or any
other Transaction Document; and (iii) the Retained Liabilities. For the
avoidance of doubt, in the event the First Closing occurs then (a) until the
occurrence of the Second Closing for the purposes of determining the obligations
and Liabilities of Seller under this Section 16.2(a) all references in any
representations and warranties of Seller set forth in this Agreement to the term
“Acquired Assets” or “Assets” shall be deemed to refer solely to the First
Closing Assets and (b) from and after the Second Closing with respect to the
Second Closing, for the purposes of determining the obligations and Liabilities
of Seller under this Section 16.2(a) all references in any representations and
warranties of Seller set forth in this Agreement to the term “Acquired Assets”
or “Assets” shall be deemed to refer solely to the Second Closing Assets.

 

(b)                                 Indemnification by Purchaser. Subject to
Sections 12.2(f), 12.3(b), 16.1 and 16.5 and the other provisions of this
Article 16, after any Closing, Purchaser shall indemnify, defend, and save and
hold harmless the Indemnified Seller Parties from and against any and all
Claims, Liabilities and Losses arising out of, attributable to, or in connection
with:  (i) any breach, inaccuracy or default by Purchaser of any of its
representations or warranties set forth in this Agreement, any other Transaction
Document or the Closing Certification delivered by Purchaser at such Closing;
(ii) any breach or default by Purchaser of its covenants or agreements under
this Agreement or any other Transaction Document; (iii) the Assumed Liabilities;
and (iv) any other matter from or against which Purchaser has agreed to
indemnify the Indemnified Seller Parties under this Agreement, including as
provided in Section 4.3(b) and Section 10.8(b).

 

(c)                                  No Third-Party Claimants.  Any claim for
indemnity under this Section 16.2 or this Agreement by any current or former
Indemnified Purchaser Parties or the Indemnified Seller Parties must be brought
and administered by the applicable Party to this Agreement.  No Indemnified
Party other than a Seller and a Purchaser shall have any rights against either
Seller or a Purchaser under the terms of this Agreement except as may be
exercised on its behalf by Purchaser or Seller, as applicable, pursuant to this
Section 16.2(c).  Each Seller and Purchaser may elect to exercise or not
exercise indemnification rights under this Section on behalf of the other
Indemnified Parties affiliated or associated with such Party in its sole
discretion and shall have no liability hereunder to any such other Indemnified
Party for any action or inaction under this Section 16.2.

 

66

--------------------------------------------------------------------------------


 

16.3                        Claim Notice.

 

(a)                                 Contents. If a Party in good faith believes
that an Indemnified Seller Party or an Indemnified Purchaser Party (an
“Indemnified Party”) is or may be entitled to indemnification or a defense under
Section 16.2, and such Party desires to assert its right to indemnification or a
defense, such Party must deliver a written notice (a “Claim Notice”) to the
Party that the Indemnified Party believes is obligated to provide such
indemnification or defense to the Indemnified Party (the “Indemnifying Party”).
A Claim Notice shall include to the extent reasonably practicable: (i) either
(A) if known, the amount of the Loss or Claim, (B) if not known but subject to
reasonable estimation, a reasonable estimate of the Loss or Claim, and (C) if
not known and not subject to reasonable estimation, a statement to that effect;
(ii) the basis for the Claim or Loss, with supporting documentation; (iii) a
list identifying, to the extent reasonably possible, each separate item of Loss
and each Claim for which indemnity or a defense is so claimed; (iv) in the case
of a Third-Party Claim, copies of all demands, pleadings, and other
non-privileged information in the possession or control of the Indemnified Party
with respect to the Third-Party Claim and (v) in the event that the claim for
indemnification is based upon an inaccuracy or breach of a representation,
warranty, covenant or agreement, the Claim Notice shall specify the
representation, warranty, covenant or agreement that was inaccurate or breached.

 

(b)                                 Time for Delivery — Third-Party Claims. In
the case of a Claim or Proceeding brought by any Person other than a Party that
may result in a Loss for which indemnification or a defense may be sought under
Section 16.2 (a “Third-Party Claim”), a Claim Notice shall be delivered to the
Indemnifying Party: (i) within thirty (30) Business Days after the Indemnified
Party receives written notice or obtains knowledge of the Claim or Proceeding
and (ii) before the expiration of the applicable survival period under
Section 16.1, if the right to indemnification or a defense arises solely under
clause (i) or (ii) of Section 16.2(a) or clause (i) or (ii) of Section 16.2(b),
as applicable, in connection with the breach by an Indemnifying Party of a
representation, warranty, covenant, or agreement; provided, however, that in the
event of a delay in giving a notice of a Third-Party Claim within the time
required under clause (i) of this Section 16.3(b), the Indemnifying Party shall
be not be relieved of its indemnification obligations hereunder with respect
thereto unless and only to the extent the Indemnifying Party forfeits rights or
defenses by reason of such delay.

 

(c)                                  Time for Delivery — Other Claims. In the
case of any Loss other than a Third-Party Claim for which indemnification may be
sought under Section 16.2, to be effective, a Claim Notice must be delivered to
the Indemnifying Party:  (i) promptly (but in any event within thirty (30)
Business Days) after the Indemnified Party has knowledge or notice of the Loss
or the event, circumstance, act, or omission giving rise to the right to
indemnification; and (ii) before the expiration of the applicable survival
period under Section 16.1, if the right to indemnification or a defense arises
solely under clause (i) or (ii) of Section 16.2(a) or clause (i) or (ii) of
Section 16.2(b), as applicable, in connection with the breach by an Indemnifying
Party of a representation, warranty, covenant, or agreement; provided, however,
that a delay in giving a notice within the time required under clause (i) of
this Section 16.3(c) (but not clause (ii) of this Section 16.3(c)) shall not
relieve the Indemnifying Party of its indemnification obligations under
Section 16.2, except to the extent that the Indemnifying Party was actually and
materially prejudiced by such delay.

 

16.4                        Third-Party Claims. With respect to a Third-Party
Claim:

 

(a)                                 Defense by Indemnifying Party. If an
Indemnified Party asserts it is entitled to indemnification or a defense in
connection with a Third-Party Claim, at the election of the

 

67

--------------------------------------------------------------------------------


 

Indemnifying Party made by written notice to the Indemnified Party within thirty
(30) Business Days after receipt of a Claim Notice with respect to such
Third-Party Claim, the Indemnified Party shall permit the Indemnifying Party to
assume control of the defense of such Third-Party Claim, including the
determination of all appropriate actions, the negotiation of settlements on
behalf of the Indemnified Party, and the conduct of any related Proceedings
through attorneys of the Indemnifying Party’s choice; provided, however, the
Indemnified Party is authorized, prior to and during such thirty (30) Business
Day period, to file any motion, answer or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Party and that is not prejudicial to the Indemnifying Party. If an Indemnifying
Party elects to assume control of such defense:

 

(i)                                     The Indemnifying Party shall be deemed
to have admitted its obligation to indemnify and defend the Indemnified Party in
respect of such Third-Party Claim and may not later contest such obligation;
provided, however, such admission shall in no event be deemed to waive any
limitations as to the liability of, or expand any obligations of such
Indemnifying Party;

 

(ii)                                  the Indemnifying Party shall conduct such
defense in a diligent manner at the sole cost and expense of the Indemnifying
Party;

 

(iii)                               the Indemnified Party shall make available
to the Indemnifying Party all documents and materials in the possession or
control of the Indemnified Party relating to the Third-Party Claim and provide
such other information and assistance that the Indemnifying Party shall
reasonably deem necessary to the proper defense of the Third-Party Claim;

 

(iv)                              the Indemnified Party shall make available to
the Indemnifying Party all privileged documents and materials in the possession
or control of the Indemnified Party relating to the Third-Party Claim pursuant
to the terms of a joint defense agreement or common interest agreement mutually
agreed in good faith by the Indemnified Party and the Indemnifying Party, unless
counsel for the Indemnified Party reasonably determines that providing such
information and entering into such joint defense agreement or common interest
agreement would compromise conflicting Claims of the Indemnified Party and the
Indemnifying Party;

 

(v)                                 the Indemnifying Party shall keep the
Indemnified Party informed of all material developments and events relating to
the defense of the Third-Party Claim, and provide copies of any materials
disclosed to the claimant or plaintiff in connection with the defense of the
Third-Party Claim; and

 

(vi)                              the Indemnifying Party shall have the right to
settle, adjust, or compromise such Third-Party Claim: (A) with the written
consent of the Indemnified Party, such consent not to be unreasonably withheld,
delayed or conditioned; or (B) without the consent of the Indemnified Party,
provided that such settlement, adjustment, or compromise includes an
unconditional release of the Indemnified Party and the other Indemnified Seller
Parties or Indemnified Purchaser Parties, as applicable; imposes no relief other
than monetary damages; and there is no finding of violation of Law or violation
of the rights of any Person.

 

(b)                                 Defense By Indemnified Party. If an
Indemnified Party asserts it is entitled to a defense of the Third-Party Claim
under Section 16.2, and the Indemnifying Party does not timely elect to assume
control of the defense, then:

 

68

--------------------------------------------------------------------------------


 

(i)                                     if it is finally determined in a
non-appealable final judgment of a court of competent jurisdiction that the
Indemnifying Party was obligated to provide such defense, all costs and expenses
incurred by the Indemnified Party to defend the Third-Party Claim shall be for
the account of the Indemnifying Party;

 

(ii)                                  whether or not the Indemnifying Party is
obligated to provide such defense, the Indemnifying Party shall make available
to the Indemnified Party all non-privileged documents and materials in the
possession or control of the Indemnifying Party relating to the Third-Party
Claim and provide such other information and assistance that the Indemnified
Party shall reasonably deem necessary to the proper defense of the Third-Party
Claim;

 

(iii)                               the Indemnified Party shall keep the
Indemnifying Party informed of all material developments and events relating to
the defense of the Third-Party Claim, and provide copies of any materials
disclosed to the claimant or plaintiff in connection with the defense of the
Third-Party Claim; and

 

(iv)                              the Indemnified Party shall have the right to
settle, adjust, or compromise such Third-Party Claim with the written consent of
the Indemnifying Party, such consent not to be unreasonably withheld, delayed or
conditioned.

 

(c)                                  Cooperation. If a Third-Party Claim
requires immediate action, both the Indemnified Party and the Indemnifying Party
shall cooperate in good faith to take appropriate action so as not to jeopardize
the defense of such Third-Party Claim or any Party’s position with respect to
such Third-Party Claim.

 

16.5                        Limitations on Losses. Notwithstanding any contrary
provision of this Agreement:

 

(a)                                 the aggregate Liability of Seller under the
terms of this Agreement and the other Transaction Documents shall be limited to
ten (10%) of the Base Purchase Price; provided, however, for the avoidance of
doubt, as used in this Section 16.5(a), the term “Base Purchase Price” shall
(A) from the First Closing until the Second Closing be deemed to refer to only
the First Closing Base Purchase Price and (B) from and after the Second Closing
be deemed to refer to an amount equal to the sum of the First Closing Base
Purchase Price plus the Second Closing Base Purchase Price;

 

(b)                                 Seller shall have no Liability under
Section 16.2(a)(i) or (ii) for indemnification for an individual matter until
such time as the aggregate amount of all finally determined or mutually agreed
upon Losses suffered or incurred by the Indemnified Purchaser Parties subject to
indemnification under Section 16.2(a)(i) or (ii) with respect to such matter
exceeds the Indemnification Threshold;

 

(c)                                  without limiting the foregoing, Seller
shall have no Liability under Section 16.2(a)(i) or (ii) for indemnification
until and unless the aggregate amount of the Liability for all Losses which
exceed the Indemnification Threshold exceeds one and one-half percent (1.5%) of
the Base Purchase Price, and then only to the extent such aggregate amount
exceeds one and one-half percent (1.5%) of the Base Purchase Price;

 

(d)                                 the Parties shall treat, for Tax purposes,
any amounts paid under this Article 16 as an adjustment to the Purchase Price;

 

69

--------------------------------------------------------------------------------


 

(e)                                  each Indemnified Party shall make
reasonable efforts to mitigate or minimize all Losses upon and after becoming
aware of any event or condition which would reasonably be expected to give rise
to any Losses and Claims that are indemnifiable hereunder and if an Indemnified
Party fails to so mitigate any indemnifiable Losses and Claims under the
preceding sentence, the Party that would otherwise have an indemnity obligation
hereunder with respect to such Losses and Claims shall have no liability for any
portion of such Losses and Claims that reasonably could have been avoided or
mitigated had the Indemnified Party made such efforts;

 

(f)                                   no Affiliate of Seller or any Indemnified
Seller Parties and their respective directors, managers, partners, members,
stockholders, officers, employees, attorneys, contractors and agents shall have
any liability to any Indemnified Purchaser Party hereunder or under any other
agreement delivered by or on behalf of any Indemnified Seller Party in
connection with the Contemplated Transaction;

 

(g)                                  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS AGREEMENT, THE INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT SHALL BE
WITHOUT REGARD TO: (i) THE INDEMNIFIED PARTY’S SOLE, JOINT, CONCURRENT,
CONTRIBUTORY, OR COMPARATIVE NEGLIGENCE, GROSS NEGLIGENCE, STRICT LIABILITY, OR
OTHER FAULT; OR (ii) WHETHER THE LIABILITY IS BASED ON PAST, PRESENT, OR FUTURE
ACTS, CLAIMS, OR LAWS (INCLUDING ANY PAST, PRESENT, OR FUTURE BULK SALES LAW,
ENVIRONMENTAL LAW, FRAUDULENT TRANSFER LAW, SECURITIES LAW, OR OTHER LAW); AND

 

(h)                                 CONSISTENT WITH SECTION 17.12, NO PARTY OR
INDEMNIFYING PARTY SHALL HAVE ANY LIABILITY FOR INDEMNIFICATION, CLAIMS, LOSSES,
OR OTHERWISE UNDER ANY PROVISION OF THIS AGREEMENT, AND “LOSSES” AND “CLAIMS”
SHALL NOT INCLUDE, (i) ANY COST, EXPENSE, DAMAGE, LOSS, OR LIABILITY IN THE
NATURE OF INDIRECT, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES, LOST
PROFITS, LOST BUSINESS OPPORTUNITIES, OR DIMINUTION IN VALUE (EVEN IF THE
INDEMNIFYING OR BREACHING PARTY IS AWARE OF THE EXISTENCE OF ANY OF THE
FOREGOING), EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING RELATE TO THIRD-PARTY
CLAIMS SUFFERED BY ANY THIRD PARTY FOR WHICH RESPONSIBILITY IS ALLOCATED BETWEEN
THE PARTIES, WHICH SHALL BE INCLUDED IN LOSSES AND CLAIMS OR (ii) ANY DIMINUTION
OF VALUE OR INCREASE IN LIABILITY, LOSS, CLAIMS, COST, EXPENSE, AWARD OR
JUDGMENT TO THE EXTENT SUCH INCREASE IS CAUSED BY THE ACTIONS OR OMISSIONS OF
ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER AFTER THE CLOSING DATE.

 

16.6                        Exclusive Remedy.

 

(a)                                 Exclusive Remedy. If the First Closing
occurs, the right of Purchaser to indemnification under Section 16.2, Sections
12.2 and Section 12.3, shall be the sole and exclusive remedy of Purchaser
against any Indemnified Seller Party for, subject to the limitations set forth
in Sections 16.1, 16.3, and Section 16.5:  (i) any breach by Seller of any of
its respective representations, warranties, covenants, and agreements in this
Agreement or the other Transaction Documents; (ii) all Claims and Losses of
Purchaser arising out of, relating to, or in connection with this Agreement and
the other Transaction Documents or the Contemplated Transactions; and (iii) all
other Claims and Losses arising out of, relating to, or in connection with the
Acquired Assets and the Assumed Liabilities, IN EACH CASE, EVEN IF CAUSED IN
WHOLE OR IN

 

70

--------------------------------------------------------------------------------


 

PART BY THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE
OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY PERSON.  No Party
or Person is asserting the accuracy, completeness, or truth of any
representation and warranty set forth in this Agreement; rather the Parties have
agreed that should any representation or warranty of any party prove inaccurate,
incomplete or untrue, the other party shall have the specific rights and
remedies herein specified as the exclusive remedy therefor, but that no other
rights, remedies or causes of action (whether in Law or in equity or whether in
contract or in tort or otherwise) are permitted to any party hereto as a result
of the failure, breach, inaccuracy, incompleteness or untruth of any such
representation and warranty.

 

(b)                                 Waiver. If the First Closing occurs, except
for the right of Purchaser to indemnification under Section 16.2, Purchaser
shall be deemed to have waived, to the fullest extent permitted under Law, any
right to contribution against any Indemnified Seller Party (including any
contribution under CERCLA or any other Environmental Law) and any and all other
Claims and rights it may have against or from any Indemnified Seller Party
arising under or based on any Law or other legal theory (whether in contract,
tort, equity, or otherwise).

 

16.7                        Waiver of Right to Rescission.  Seller and Purchaser
acknowledge that the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein or for any other claim arising
in connection with or with respect to the transactions contemplated by this
Agreement.  Each Party hereby waives and relinquishes any right to rescind this
Agreement, the purchase and sale of the Acquired Assets, and the assumption of
the Assumed Liabilities, or any of the other Contemplated Transactions.

 

16.8                        Releases. Except for the remedies expressly
contained in Section 16.2(a) for which Seller has agreed to indemnify the
Indemnified Purchaser Parties under this Agreement or Seller’s special warranty
of title set forth in the Assignment, at each applicable Closing Purchaser, on
its own behalf and on behalf of the other Indemnified Purchaser Parties, shall
be deemed to have waived and released the Indemnified Seller Parties from, and
Purchaser shall assume, any and all Claims and Losses the Purchaser or the
Indemnified Purchaser Parties might now or subsequently may have, based on,
relating to or arising out of this Agreement or Seller’s ownership, use or
operation of the applicable Acquired Assets that are the subject of such
Closing, or the condition, quality, status or nature of the Acquired Assets that
are the subject of such Closing, including rights to contribution under any
Environmental Laws, breaches of statutory and implied warranties, nuisance or
other tort actions, rights to punitive damages, common law rights of
contribution, any rights under insurance policies issued or underwritten by the
other Party or any Affiliate of such Party and any rights under agreements
between Seller and any Indemnified Seller Party, EVEN IF CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE
OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY RELEASED
PERSON, INVITEES OR THIRD PARTIES, but excluding, however, any remaining balance
owed by Seller to any other Affiliate of Seller at the end of the applicable
Closing Date for provision of goods or services, or employment related costs, or
other ordinary course of business expenses, with respect to the ownership or
operation of the Assets that are the subject of such Closing.

 

16.9                        Subrogation. To the extent of the indemnification
obligations in this Agreement, Purchaser and Seller hereby waive for themselves
and their respective successors and assigns, including any insurers, any rights
to subrogation for Losses for which such Party is liable or against which such
Party indemnifies any other Person under this Agreement. If required by
applicable insurance policies, each Party shall obtain a waiver of such
subrogation from its insurers.

 

71

--------------------------------------------------------------------------------


 

16.10                 Reservation as to Non-Parties. Nothing in this Agreement
is intended to limit or otherwise waive any recourse Seller or Purchaser may
have against any Person that is not a party to this Agreement for any
obligations or Liabilities that may be incurred with respect to the Acquired
Assets or the Assumed Liabilities.

 

16.11                 Express Negligence/Conspicuous Manner. WITH RESPECT TO
THIS AGREEMENT, BOTH PARTIES AGREE THAT THE PROVISIONS SET OUT IN THIS
ARTICLE 16 COMPLY WITH THE REQUIREMENT, KNOWN AS THE EXPRESS NEGLIGENCE RULE, TO
EXPRESSLY STATE IN A CONSPICUOUS MANNER TO AFFORD FAIR AND ADEQUATE NOTICE THAT
THIS AGREEMENT HAS PROVISIONS REQUIRING THE INDEMNIFYING PARTY TO BE RESPONSIBLE
FOR THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE OR
CONCURRENT), STRICT LIABILITY, OR OTHER FAULT OF THE INDEMNIFIED PARTY.  EACH OF
SELLER AND PURCHASER UNDERSTAND THAT PURSUANT TO THIS AGREEMENT, EACH PARTY IS
SOMETIMES AN INDEMNIFYING PARTY AND SOMETIMES AN INDEMNIFIED PARTY.  EACH
INDEMNIFYING PARTY REPRESENTS TO THE INDEMNIFIED PARTY (1) THAT IT, THE
INDEMNIFYING PARTY HAS CONSULTED AN ATTORNEY CONCERNING THIS AGREEMENT OR, IF IT
HAS NOT CONSULTED AN ATTORNEY, THAT IT WAS PROVIDED THE OPPORTUNITY AND HAD THE
ABILITY TO SO CONSULT, BUT MADE AN INFORMED DECISION NOT TO DO SO, AND (2) THAT
IT, THE INDEMNIFYING PARTY FULLY UNDERSTANDS ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 

Article 17
Miscellaneous

 

17.1                        Expenses.

 

(a)                                 Attorney’s Fees. In any court Proceeding
brought under this Agreement, notwithstanding any contrary rule of Law, the
court, in its discretion may award the prevailing Party in the Proceeding the
reasonable costs and attorney’s fees in prosecuting or defending the Claim that
is the subject of the Proceeding.

 

(b)                                 Other Expenses. Except as otherwise
specifically provided in this Agreement, all fees, costs, and expenses incurred
by a Party in negotiating or drafting the Transaction Documents or in
consummating the Contemplated Transactions shall be paid by the Party incurring
the same, including legal, advisory, and accounting fees, costs, and expenses.

 

17.2                        Jurisdiction and Venue. Except as otherwise provided
in Section 14.1, Section 5.9 and Section 6.8, any Proceeding arising under or
relating to this Agreement or the other Transaction Documents, the
interpretation of this Agreement or the other Transaction Documents, or the
enforcement of any provision of this Agreement or the other Transaction
Documents (whether in Law, equity, or other theory) shall be brought or
otherwise commenced in any state court or the United States District Court
located in Houston, Texas. Each Party consents to the exclusive jurisdiction of
such courts (and the appellate courts thereof) and agrees not to commence any
such Proceeding except in such courts. Each Party agrees not to assert (by way
of motion, as a defense, or otherwise), and hereby irrevocably and
unconditionally waives in any such Proceeding commenced in such court, any
objection or claim that such Party is not subject personally to the jurisdiction
of such court or that such Proceeding has been brought in an inconvenient forum.
If such courts refuse to exercise jurisdiction hereunder, the Parties agree that
such jurisdiction shall be proper in any court in which jurisdiction may be
obtained. Each Party irrevocably consents to service of process by delivery of
the copy of the process pursuant to the notice

 

72

--------------------------------------------------------------------------------


 

provisions set forth in Section 17.5 with the same force and effect as if such
service had been made within the State of Texas.

 

17.3                        Waiver of Jury Trial. EACH PARTY HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL IN ANY LAWSUIT,
ACTION, OR PROCEEDING BETWEEN OR AMONG THE PARTIES ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

 

17.4                        Time of the Essence; Calculation of Time. Time is of
the essence in this Agreement. If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date that is not a Business Day), then the date for giving such notice or taking
such action (and the expiration date of such period during which notice is
required to be given or action taken) shall be the next day that is a Business
Day.

 

17.5                        Notices.

 

(a)                                 Addresses. All notices under this Agreement
(other than those permitted or required under Section 10.2) shall be in writing
and shall be delivered either personally, by facsimile transmission or other
email transmission following appropriate confirmation of receipt by return
email, including an automated confirmation of receipt, by internationally
recognized overnight courier, or by registered or certified mail (return-receipt
requested), postage prepaid, in any such case to the other Party at its
addresses set forth below:

 

If to Seller:

Noble Energy, Inc.

 

1001 Noble Energy Way

 

Houston, Texas 77070

 

Attention: Lawson Freeman

 

 

With a copy to:

Noble Energy, Inc.

 

1001 Noble Energy Way

 

Houston, Texas 77070

 

Attention: John Zabaneh

 

Email: John.Zabaneh@nblenergy.com

 

 

 

 

If to Purchaser:

Synergy Resources Corporation

 

1625 Broadway, Suite 300

 

Denver, Colorado 80202

 

Attention: Lynn A. Peterson

 

lpeterson@syrginfo.com

 

 

With a copy to:

Synergy Resources Corporation

 

1625 Broadway, Suite 300

 

Denver, Colorado 80202

 

Attention: Cathleen M. Osborn

 

cosborn@syrginfo.com

 

(b)                                 When Notice Received. Any such notice shall
be deemed to have been delivered and received:  (i) in the case of personal
delivery, on the date of actual receipt by the applicable

 

73

--------------------------------------------------------------------------------


 

individual designated; (ii) in the case of facsimile transmission, on the date
electronic confirmation of receipt from the receiving Party has been received by
the transmitting Party (as evidenced by the transmitting Party’s facsimile
machine) if such confirmation is received before 3:00 p.m. (Denver, Colorado,
time) on a Business Day (otherwise on the next Business Day after such
confirmation is received); (iii) in the case of an internationally recognized
overnight courier in circumstances under which such courier guarantees next
Business Day delivery, on the date of actual receipt by the applicable
individual designated; and (iv) in the case of mailing by registered or
certified mail (return-receipt requested), on the date of actual receipt by the
applicable individual designated. In the case of facsimile transmission, the
sending Party shall use Commercially Reasonable Efforts to promptly mail or
deliver a copy of the notice by internationally recognized courier or by
registered or certified mail (return-receipt requested); provided, however, that
the delivery or mailing of, or the failure to deliver or mail, such a copy shall
not affect the effectiveness or the time of delivery or receipt of the notice.

 

(c)                                  Change of Address. A Party may change its
notice address by notice to the other Party in accordance with this
Section 17.5.

 

17.6                        Entire Agreement. This Agreement (including the
Appendix, Exhibits, Schedules, and Disclosure Schedule) and the Confidentiality
Agreement contain the entire agreement and understanding between the Parties
with respect to the subject matter hereof and thereof, and all prior and
contemporaneous negotiations, understandings, and agreements between the Parties
on the matters contained herein and therein are expressly merged into and
superseded by this Agreement and the Confidentiality Agreement. The provisions
of this Agreement and the Confidentiality Agreement may not be explained,
supplemented, or qualified through evidence of trade usage or a prior course of
dealings. No Party shall be liable or bound to any other Party in any manner by
any representations, warranties, covenants, or agreements relating to such
subject matter except as specifically set forth in this Agreement and the
Confidentiality Agreement.  In the event that the Second Closing occurs, the
Confidentiality Agreement shall automatically terminate and expire effective as
of the Second Closing Date with no further action on the part of any Party.

 

17.7                        Amendments and Waivers.

 

(a)                                 Amendments. This Agreement may not be
amended except by a written agreement of the Parties that is identified as an
amendment to this Agreement.

 

(b)                                 Waivers. Except for waivers specifically
provided for in this Agreement, rights under this Agreement may not be waived
except by an instrument in writing signed by the Party to be charged with the
waiver.  No waiver of, or consent to a change in or modification of, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in or modification, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

17.8                        Binding Effect; Assignment.

 

(a)                                 Binding Effect. This Agreement shall be
binding upon the Parties and their respective successors and assigns, and shall
inure to the benefit of the Parties and their respective permitted successors
and permitted assigns.

 

(b)                                 Assignments Prohibited. Except as provided
in Section 17.8(c), no Party may, directly or indirectly (including by merger,
conversion, share exchange, or operation of Law), assign this Agreement or any
of its rights or interests under this Agreement, or delegate any of its
obligations under this Agreement, without the prior written consent of the other
Parties, which

 

74

--------------------------------------------------------------------------------


 

consent may be withheld in each such Party’s sole and absolute discretion, and
any attempt to do so shall be void.

 

(c)                                  Assignments Permitted. Any Party shall have
the right, without the consent of the other Party, to assign and delegate to an
Affiliate of such Party all (but not less than all) of this Agreement and its
rights, interests, Liabilities, and obligations under this Agreement; provided,
however, that (i) the assigning Party shall provide to the non-assigning Party
prompt written notice of such assignment and delegation, (ii) any such Affiliate
to whom an assignment or delegation is made shall agree in a writing delivered
to the non-assigning Party with the notice described in clause (i) of this
Section 17.8(c) to assume all of the assigned and delegated obligations and
Liabilities of the assigning Party hereunder, including, and subject to, all
notices, Claims, and Proceedings brought or made by the non-assigning Party
against the assigning Party, and (iii) if a Purchaser is the assigning Party,
Purchaser and the Affiliate shall be jointly and severally liable for the
performance of the duties, obligations, and Liabilities of Purchaser hereunder
(and shall affirm such continuing Liability in the assignment document described
in clause (ii) above).

 

(d)                                 First Closing Assets Assignments.  From and
after the First Closing and until the earlier to occur of the (i) Second
Closing, or (ii) the termination under Article 12 of the rights and obligations
of the Parties with respect to the Second Closing, Purchaser shall not directly
or indirectly sell, assign, transfer or otherwise dispose of any of the First
Closing Assets (other than sales of Hydrocarbons and equipment in the ordinary
course of business), without the prior written consent of Seller.

 

17.9                        Counterparts. This Agreement may be executed and
delivered in one or more counterparts, each of which when executed and delivered
shall be an original, and all of which when executed shall constitute one and
the same instrument. The exchange of copies of this Agreement and of signature
pages by facsimile or by electronic image scan transmission in pdf shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the Parties transmitted by facsimile or electronic image scan transmission in
pdf shall be deemed to be their original signatures for all purposes. Any Party
that delivers an executed counterpart signature page by facsimile or by
electronic image scan transmission in pdf shall promptly thereafter deliver a
manually executed counterpart signature page to the other Party; provided,
however, that the failure to do so shall not affect the validity,
enforceability, or binding effect of this Agreement.

 

17.10                 Governing Law. This Agreement and all Claims or causes of
action (whether in contract, tort or based on any other legal theory) that may
be based upon, arise out of or relate to this Agreement or the negotiation,
execution, or performance of this Agreement (including any claim or cause of
action based upon, arising out of, or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) shall be governed by and construed in accordance with the
internal Laws of the State of Texas applicable to agreements made and to be
performed entirely within such State, without regard to any choice-of-law or
conflicts-of-law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Texas; provided, however, in connection with the
determination of the existence of any Environmental Defect or Title Defect or
with respect to conveyancing matters as to any Acquired Asset, the Laws of the
state where such Acquired Asset is located shall govern and control such
determination.

 

17.11                 Third-Party Beneficiaries. This Agreement confers certain
indirect rights and remedies upon the Indemnified Seller Parties and the
Indemnified Purchaser Parties, as applicable, as set forth in

 

75

--------------------------------------------------------------------------------


 

Section 4.3(b), Section 10.8(b) and Article 16, each of which is, subject to the
terms of Section 16.2(c), an express and intended indirect third-party
beneficiary of such Section and Article, and no employee, creditor, claimant, or
other Person (other than the Parties and their respective permitted successors
and permitted assigns) has any rights or remedies under this Agreement or is an
intended beneficiary of any provision of this Agreement. Notwithstanding the
foregoing: (a) the Parties reserve the right to amend, modify, terminate,
supplement, or waive any provision of this Agreement or this entire Agreement
without the consent or approval of the other Indemnified Seller Parties or the
other Indemnified Purchaser Parties; and (b) no Party hereunder shall have any
direct liability to any permitted third party beneficiary, nor shall any
permitted third party beneficiary have any right to exercise any rights
hereunder for such third-party beneficiary’s benefit except to the extent such
rights are brought, exercised and administered by a Party hereto in accordance
with Section 16.2(c) above.

 

17.12                 Limitation on Damages. CONSISTENT WITH SECTION 16.5, THE
PARTIES EXPRESSLY WAIVE ANY AND ALL RIGHTS TO INDIRECT, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES, LOST PROFITS, LOST BUSINESS OPPORTUNITIES, OR
DIMINUTION IN VALUE (EVEN IF THE INDEMNIFYING OR BREACHING PARTY IS AWARE OF THE
EXISTENCE OF ANY OF THE FOREGOING), EXCEPT TO THE EXTENT ANY OF THE FOREGOING
RELATE TO THIRD-PARTY CLAIMS FOR WHICH RESPONSIBILITY IS ALLOCATED HEREUNDER
BETWEEN THE PARTIES.

 

17.13                 Severability. It is the intent of the Parties that the
provisions contained in this Agreement shall be severable. If any provision of
this Agreement (or any portion thereof) or the application of any such provision
(or any portion thereof) to any Person or circumstance shall be held invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect the validity, legality, or enforceability of
the remaining provisions of this Agreement or the validity, legality, or
enforceability of the offending provision as to any other Person or circumstance
or in any other jurisdiction. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction or with respect to any event or
circumstance shall not affect the validity or enforceability of such provision
in any other jurisdiction or with respect to any other event or circumstance,
nor shall the invalidity or unenforceability of any provision of this Agreement
with respect to any Person affect the validity or enforceability of such
provision with respect to any other Person.

 

17.14                 DTPA.  Purchaser certifies that it is not a “consumer”
within the meaning of the Texas Business and Commerce Code, as amended and any
similar Laws related to the protection of consumers applicable in any other
jurisdictions (the “DTPA”).  Purchaser covenants, for itself and for and on
behalf of any successor or assignee, that, if the DTPA is applicable to this
Agreement, (a) AFTER CONSULTATION WITH ATTORNEYS OF PURCHASER’S OWN SELECTION,
PURCHASER HEREBY VOLUNTARILY WAIVES AND RELEASES ALL OF PURCHASER’S RIGHTS AND
REMEDIES UNDER THE DTPA AS APPLICABLE TO SELLER AND SELLER’S SUCCESSORS AND
ASSIGNS AND (b) PURCHASER SHALL DEFEND AND INDEMNIFY THE INDEMNIFIED SELLER
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS OF OR BY ANY OF THE INDEMNIFIED
PURCHASER PARTIES OR ANY OF THEIR SUCCESSORS AND ASSIGNS BASED IN WHOLE OR IN
PART ON THE DTPA ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

17.15                 Headings.  The headings and captions herein are inserted
for convenience of reference only and are not intended to govern, limit or aid
in the construction of any term or provision hereof.  The rights and obligations
of each Party shall be determined pursuant to this Agreement.  Each of Seller
and Purchaser has had the opportunity to exercise business discretion in
relation to the negotiation of the details and terms of the transaction
contemplated hereby.  This Agreement is the result of arm’s length negotiations
from equal bargaining positions.  It is the intention of the Parties that every
covenant, term

 

76

--------------------------------------------------------------------------------


 

and provision of this Agreement shall be construed simply according to its fair
meaning and not strictly for or against any Party (notwithstanding any rule of
law requiring an agreement to be strictly construed against the drafting Party)
and no consideration shall be given or presumption made, on the basis of who
drafted this Agreement or any particular provision thereof, it being understood
that the Parties to this Agreement are sophisticated and have had adequate
opportunity and means to exercise business discretion in relation to the
negotiation of the details of the transaction contemplated hereby and retain
counsel to represent their interests and to otherwise negotiate the provisions
of this Agreement.

 

17.16                 Disclaimers.

 

(a)                                 DISCLAIMERS CONSPICUOUS. THE PARTIES AGREE
THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE OPERATIVE, THE DISCLAIMERS
CONTAINED IN THIS SECTION 17.16 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES
OF ANY APPLICABLE LAW, RULE, OR ORDER.

 

(b)                                 NO OTHER REPRESENTATIONS AND WARRANTIES. THE
EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT
(AND THE RE-AFFIRMATIONS THEREOF SET FORTH IN THE APPLICABLE CLOSING
CERTIFICATION), TOGETHER WITH THE TITLE WARRANTIES IN THE ASSIGNMENT TO BE
DELIVERED AT THE APPLICABLE CLOSING BY SELLER (COLLECTIVELY “SELLER’S
WARRANTIES”) ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE. WITHOUT LIMITATION OF THE
FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND
WARRANTIES, INCLUDING ANY WARRANTIES OR REPRESENTATIONS, WHETHER
EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, RELATING TO: (i) TITLE TO THE
ACQUIRED ASSETS; (ii) THE CONDITION, QUANTITY, QUALITY, CONFORMITY TO MODELS OR
SAMPLES, FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, OR NON-INFRINGEMENT
OF ANY ACQUIRED ASSETS; (iii) THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION, OR MATERIALS FURNISHED OR MADE AVAILABLE TO
PURCHASER IN CONNECTION WITH THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS
WHETHER BEFORE, ON, OR AFTER THE EXECUTION DATE; (iv) PRICING ASSUMPTIONS, OR
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY), ATTRIBUTABLE TO THE
ACQUIRED ASSETS OR THE ABILITY OR POTENTIAL OF THE ACQUIRED ASSETS TO PRODUCE
HYDROCARBONS; (v) THE ENVIRONMENTAL CONDITION OF THE ACQUIRED ASSETS, BOTH
SURFACE AND SUBSURFACE; OR (vi) ANY OTHER MATTERS CONTAINED IN ANY MATERIALS
FURNISHED OR MADE AVAILABLE TO PURCHASER OR ANY OF ITS ENTITY REPRESENTATIVES BY
SELLER OR ANY OF ITS ENTITY REPRESENTATIVES.

 

(c)                                  INSPECTION. PURCHASER SHALL HAVE INSPECTED,
OR WAIVED (AND UPON THE FIRST CLOSING SHALL BE DEEMED TO HAVE WAIVED) ITS RIGHT
TO INSPECT, THE ACQUIRED ASSETS FOR ALL PURPOSES, AND SATISFIED ITSELF AS TO
THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND
SUBSURFACE, INCLUDING CONDITIONS SPECIFICALLY RELATING TO THE PRESENCE, RELEASE,
OR DISPOSAL OF HAZARDOUS MATERIALS, SOLID WASTES, ASBESTOS, OTHER MAN-MADE
FIBERS, AND NATURALLY OCCURRING RADIOACTIVE MATERIALS. PURCHASER IS RELYING
SOLELY UPON THE TERMS OF THIS AGREEMENT AND ITS OWN INSPECTION OF THE ACQUIRED
ASSETS.

 

77

--------------------------------------------------------------------------------


 

(d)                                 “AS IS, WHERE IS” PURCHASE. EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, PURCHASER SHALL ACQUIRE THE ACQUIRED
ASSETS IN AN “AS IS, WHERE IS” CONDITION, AND SHALL ASSUME ALL RISKS AND
LIABILITIES THAT THE ACQUIRED ASSETS MAY CONTAIN HAZARDOUS MATERIALS OR OTHER
WASTE, TOXIC, HAZARDOUS, EXTREMELY HAZARDOUS, OR OTHER MATERIALS OR SUBSTANCES,
OR OTHER ADVERSE PHYSICAL CONDITIONS, INCLUDING THE PRESENCE OF UNKNOWN
ABANDONED OIL AND GAS WELLS, WATER WELLS, SUMPS, PITS, PIPELINES, OR OTHER WASTE
OR SPILL SITES THAT MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATION.
FROM AND AFTER THE APPLICABLE CLOSING, ALL RESPONSIBILITY AND LIABILITY RELATING
TO ALL SUCH CONDITIONS, WHETHER KNOWN OR UNKNOWN, FIXED OR CONTINGENT, SHALL BE
TRANSFERRED FROM SELLER TO PURCHASER, REGARDLESS OF WHEN THE LIABILITY OR
RESPONSIBILITY AROSE.

 

(e)                                  CALCULATIONS, REPORTING, AND PAYMENTS.
PURCHASER ACKNOWLEDGES AND AGREES THAT CLAIMS OR PROCEEDINGS AGAINST SELLER OR
TO WHICH SELLER IS OR MAY BECOME A PARTY BEFORE, ON, OR AFTER THE APPLICABLE
CLOSING MAY HAVE AN EFFECT ON THE CALCULATION OF, AND LIABILITY WITH RESPECT TO,
TAXES, ROYALTIES, RENTALS, AND OTHER PAYMENT OBLIGATIONS OF PURCHASER ARISING
AFTER THE EFFECTIVE TIME RELATING TO THE ACQUIRED ASSETS AND THE ASSUMED
LIABILITIES AND THE NET REVENUE INTEREST OR WORKING INTEREST WITH RESPECT TO THE
ACQUIRED ASSETS. NOTWITHSTANDING THAT SELLER HAS RETAINED ANY LIABILITY OR
RESPONSIBILITY UNDER THIS AGREEMENT FOR THE PAYMENT OF ANY LOSSES OR CLAIMS WITH
RESPECT TO ANY OF THE FOREGOING, THE LIABILITIES RETAINED BY SELLER HEREUNDER
SHALL NOT INCLUDE, AND PURCHASER HEREBY EXPRESSLY RELEASES THE INDEMNIFIED
SELLER PARTIES FROM, ANY LIABILITY OR RESPONSIBILITY ARISING OUT OF OR RELATING
TO ANY EFFECT THAT THE OUTCOME OR SETTLEMENT OF ANY SUCH CLAIMS OR PROCEEDINGS
MAY HAVE ON THE CALCULATION OF TAXES, ROYALTIES, RENTALS, AND OTHER PAYMENT
OBLIGATIONS OF PURCHASER ARISING AFTER THE EFFECTIVE TIME OR THE NET REVENUE
INTEREST OR WORKING INTEREST WITH RESPECT TO THE ACQUIRED ASSETS. FOR THE
AVOIDANCE OF DOUBT, PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER CANNOT RELY
ON OR FORM ANY CONCLUSIONS FROM SELLER’S METHODOLOGIES FOR THE CALCULATION AND
REPORTING OF PRODUCTION, ROYALTIES, AND TAXES ATTRIBUTABLE TO PRODUCTION PRIOR
TO THE EFFECTIVE TIME.

 

(f)                                   CHANGES IN PRICES; WELL EVENTS. PURCHASER
ACKNOWLEDGES THAT IT SHALL ASSUME ALL RISK OF LOSS WITH RESPECT TO: (i) CHANGES
IN COMMODITY OR PRODUCT PRICES AND ANY OTHER MARKET FACTORS OR CONDITIONS FROM
AND AFTER THE EFFECTIVE TIME; (ii) PRODUCTION DECLINES OR ANY ADVERSE CHANGE IN
THE PRODUCTION CHARACTERISTICS OR DOWNHOLE CONDITION OF AN ACQUIRED
WELL, INCLUDING ANY ACQUIRED WELL WATERING OUT, OR EXPERIENCING A COLLAPSE IN
THE CASING OR SAND INFILTRATION, FROM AND AFTER THE EXECUTION DATE; AND
(iii) DEPRECIATION OF ANY ACQUIRED ASSETS THAT CONSTITUTE PERSONAL PROPERTY
THROUGH ORDINARY WEAR AND TEAR.

 

[Signature Page Follows]

 

78

--------------------------------------------------------------------------------


 

The Parties have executed this Agreement as of the Execution Date.

 

 

PURCHASER:

 

 

 

SYNERGY RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Lynn A. Peterson

 

Name:

Lynn A. Peterson

 

Title:

CEO and President

 

SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

By:

/s/ Lawson Freeman

 

Name:

Lawson Freeman

 

Title:

Vice President

 

 

 

 

 

NBL ENERGY ROYALTIES, INC.

 

 

 

 

 

By:

/s/ Lawson Freeman

 

Name:

Lawson Freeman

 

Title:

Vice President

 

 

 

 

 

NOBLE ENERGY WYCO, LLC

 

 

 

 

 

By:

/s/ Lawson Freeman

 

Name:

Lawson Freeman

 

Title:

Vice President

 

SIGNATURE PAGE TO

PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

Appendix A

Defined Terms

 

1.                                      Certain Defined Terms. As used in the
Agreement, the following terms have the meanings indicated:

 

“Acquired Contracts” means the First Closing Asset Contracts and the Second
Closing Asset Contracts.

 

“Acquired Data” means the First Closing Assets Data and the Second Closing
Assets Data.

 

“Acquired Properties” means the First Closing Properties and the Second Closing
Properties.

 

“Acquired Records” means the First Closing Assets Records and the Second Closing
Assets Records.

 

“Acquired Wells” means the First Closing Wells and the Second Closing Wells.

 

“Affiliate” means, with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such Person. As used in this definition, the word
“control” (and the words “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

 

“Affiliate Gathering Agreements” means (i) the Second Amended and Restated Fresh
Water Services Agreement, dated effective as of March 31, 2016, consisting of
the Agreement Terms and Conditions Relating to Fresh Water Services last updated
as of March 31, 2016, and that certain Agreement Addendum 05 relating to Greeley
Crescent by Noble and Laramie River DevCo LP, (ii) the Second Amended and
Restated Crude Oil Gathering Agreement, dated effective as of March 31, 2016,
consisting of the Agreement Terms and Conditions Relating to Crude Oil Gathering
Services last updated as of March 31, 2016, and that certain Agreement Addendum
05 relating to Greeley Crescent by Noble and Laramie River DevCo LP, and
(iii) the Second Amended and Restated Produced Water Services Agreement, dated
effective as of March 31, 2016, consisting of the Agreement Terms and Conditions
Relating to Produced Water Services last updated as of March 31, 2016, that
certain Agreement Addendum 05 relating to Greeley Crescent by Noble and Laramie
River DevCo LP.

 

“Asset Taxes” means all Property Taxes (including, for the avoidance of doubt,
Oil and Gas Property Taxes and all Other Property Taxes) and Severance Taxes.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character, and description (whether real, personal, or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed, or
otherwise, and wherever situated), including the goodwill related thereto,
operated, owned, leased, or licensed by such Person, including cash, cash
equivalents, accounts and notes receivable, chattel paper, documents,
instruments, general intangibles, real property, equipment, inventory, goods,
and Intellectual Property.

 

“Assumed Environmental Liabilities” means, except for any Retained Liabilities,
any and all Claims, Losses, and Liabilities (including any civil fines and
penalties, personal injury, illness or death of any natural person, any damage
to, or destruction or loss or diminution in value of any property, and any

 

--------------------------------------------------------------------------------


 

costs and expenses for the modification, repair, or replacement of any
facilities on the Leased Lands), arising out of or relating to the Acquired
Assets, the condition, ownership, maintenance, or use of the Acquired Assets, or
Operations on or with respect to the Acquired Assets, by any Person, whether
before, on, or after the Effective Time, in any way: (i) arising under any past,
present, or future Environmental Law or any Permit issued under any past,
present, or future Environmental Law, including any violation, breach, or
noncompliance with any such Environmental Law or any such Permit and
contribution obligations under CERCLA; (ii) arising out of or relating to the
assessment, clean-up, removal, or other Remediation of any Hazardous Material or
other waste or materials of any kind, including but not limited to NORM; or
(iii) arising out of or relating to any Release of Hazardous Materials or other
contamination or pollution of the Environment; provided, however, for the
avoidance of doubt, as used in this definition, the term “Acquired Assets” shall
(A) until the Second Closing be deemed to refer to only the First Closing Assets
and (B) from and after the Second Closing be deemed to refer to the First
Closing Assets and the Second Closing Assets.

 

“Assumed Liabilities” means all Claims, costs, expenses, Liabilities, and
obligations of Seller (known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, due or to become
due) with regard to, in respect of, arising out of or attributable to the
Acquired Assets, including those relating to the condition, ownership,
operation, maintenance, or use of the Acquired Assets, or Operations on or with
respect to the Acquired Assets, by any Person, whether before, on or after the
Effective Time, but excluding the Retained Liabilities. Without limiting the
generality of the foregoing and excluding the Retained Liabilities, the Assumed
Liabilities include: (i) all Liabilities for Asset Taxes other than Seller
Taxes; (ii) all Liabilities of Seller for transfer, sales, use, and other Taxes
arising in connection with the consummation of the Contemplated Transactions;
(iii) the Assumed Environmental Liabilities and the Plugging and Abandonment
Obligations; (iv) all Liabilities and obligations of Seller under Permits and
the Acquired Contracts; (v) all rental, Royalty, net profits, and similar
payment Liabilities and obligations (other than Liabilities and obligations with
respect to the payment or improper payment by Seller of Royalties accruing under
the Acquired Assets during Seller’s period of ownership of the Acquired Assets);
(vi) except as otherwise provided herein, all Claims, Proceedings, or disputes,
including those relating to Asset Taxes, Royalties, production payments, net
profits, other costs and expenses, purchasers of production of Hydrocarbons,
death or bodily injury, contractual rights or obligations, and the ownership,
Operations on, or use of, the Acquired Assets, and all Liabilities and
obligations with respect to the foregoing; (vii) all Liabilities for the payment
of Property Expenses arising from and after the Effective Time; (viii) all
Liabilities with respect to gas production, sales, transportation or processing
imbalances and make-up obligations arising out of or relating to the Acquired
Assets; (ix) except as otherwise provided herein, all Liabilities applicable to
or imposed on the lessee, owner, or operator under the Acquired Leases and
Acquired Contracts, or as required by Laws, (x) subject to the terms of this
Agreement and the special warranty of title in the Assignment, all Liabilities
and Losses arising from, or relating to, title defects, deficiencies, or other
title matters, whether arising or relating to periods of time before, on, or
after the Effective Time, (xi) all other Liabilities and obligations of Seller
attributable to the Ownership or Operation of the Acquired Assets, except for
the Retained Liabilities; provided, however, for the avoidance of doubt, as used
in this definition, the term “Acquired Assets” shall (A) until the Second
Closing be deemed to refer to only the First Closing Assets and (B) from and
after the Second Closing be deemed to refer to the First Closing Assets and the
Second Closing Assets.

 

“Business Day” means any day other than a Saturday, Sunday, or a day on which
banks in the State of Texas are authorized or obligated to close.

 

“Casualty Loss” means any Loss or reduction of value with respect to the
Acquired Assets that occur as a result of (i) acts of God, fire, explosion,
terrorist attack, earthquake, windstorm, flood, drought, or similar occurrence,
or (ii) a taking in condemnation or under right of eminent domain, in each case

 

2

--------------------------------------------------------------------------------


 

under subparts (i) or (ii) in an amount of $250,000 or greater, without regard
to any related insurance proceeds, and specifically excluding, for the avoidance
of doubt, changes in market conditions, including product and commodities
prices, the availability of supply and distribution channels, production
declines, adverse conditions or changes in production characteristics or
downhole conditions of any wells, including any well watering out, or
experiencing a collapse in the casing or sand infiltration, depreciation through
ordinary wear and tear, and regulatory or statutory changes at Law.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“Claim” means any notice, claim, demand, allegation, cause of action, chose in
action, or other communication alleging or asserting Liability or seeking
contribution, indemnification, cost recovery, or compensation for Losses or
injunctive or other equitable relief.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commercially Reasonable Efforts” means the commercially reasonable efforts that
a prudent Person that desires to achieve a result would use in similar
circumstances to cause the result to be achieved in an expeditious manner;
provided, however, that a Person required to use its Commercially Reasonable
Efforts shall not be required to take actions that would result in a material
adverse change in the benefits to such Person under this Agreement and in
connection with the Contemplated Transactions, to commence any Proceeding or to
offer or grant any material accommodation (financial or otherwise) to any
Person.

 

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
April 4, 2016 by and between Purchaser and Noble Energy, Inc.

 

“Consent Decree” means that certain action number 1:15-cv-00841, between the
United States of America and the State of Colorado, as plaintiffs, and Noble
Energy, Inc., as defendant, that was entered by the United States District Court
for the District of Colorado as final judgment on June 2, 2015, attached hereto
as Exhibit H.

 

“Contemplated Transactions” means the purchase and sale of the Acquired Assets,
the assumption of the Assumed Liabilities, and the other transactions provided
by this Agreement or any of the other Transaction Documents.

 

“COPAS” means the Council of Petroleum Accountant Societies of North America.

 

“Defect Deductible” means four percent (4%) of the Base Purchase Price.

 

“Disclosure Schedule” means: (i) with respect to Seller, the Schedule attached
to this Agreement titled “Seller’s Disclosure Schedule” (sections of which are
referenced in the representations and warranties of Seller in this Agreement);
and (ii) with respect to Purchaser, the Schedule attached to this Agreement
titled “Purchaser’s Disclosure Schedule” (sections of which are referenced in
the representations and warranties of Purchaser in this Agreement).

 

“DOI” means United States Department of Interior and any sub-agencies, bureaus
or offices thereof, including, but not limited to, the United States Bureau of
Land Management, the United States Bureau of Indian Affairs, and the Bureau of
Ocean Energy Management, Regulation and Enforcement.

 

3

--------------------------------------------------------------------------------


 

“Easement” means any easement, right-of-way, license, servitude, surface lease,
surface use agreement, or other similar asset, right, or interest in real
property.

 

“Effective Time” means, as applicable, (i) with respect to the First Closing
Assets and the horizontal Second Closing Wells set forth on Exhibit A-7,
April 1, 2016, at 12:01 a.m., Denver, Colorado, time, and (ii) with respect to
the Second Closing Assets (except horizontal Second Closing Wells set forth on
Exhibit A-7), the first day of the calendar month in which the Second Closing
Date occurs, at 12:01 a.m., Denver, Colorado, time.

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society, or other incorporated
or unincorporated enterprise, association, organization, or entity.

 

“Entity Representative” means, with respect to any Entity, such Entity’s
directors, partners, managers, members, officers, employees, agents, advisors,
and attorneys.

 

“Environment” means soil, land surface, or subsurface strata, surface waters,
groundwaters, stream sediments, ambient and other air, atmosphere, plant and
animal life, or other environmental medium or natural resource.

 

“Environmental Condition” means any pollution, contamination, degradation,
damage or injury caused by, related to, arising from, or in connection with the
generation, handling, use, treatment, storage, transportation, disposal,
discharge, Release, or emission of any Hazardous Materials.

 

“Environmental Defect Threshold” means $100,000.

 

“Environmental Expert” means E. Vironment, LP, or if it declines or is unable to
act in such capacity, AECOM, or if it declines or is unable to act in such
capacity, by an attorney licensed to practice law in the State of Colorado with
at least 10 years of experience in Environmental Law in oil and gas related
matters that does not have a material relationship with any Party and that is
reasonably acceptable to Seller and Purchaser.

 

“Environmental Law” means any present or future Law relating to: (i) protection
of human health or the Environment or workplace safety or occupational health;
(ii) Liability for or costs of Remediation or prevention of Releases of
Hazardous Materials; (iii) Liability for or costs of any other actual or future
threat to human health or the Environment; or (iv) any wrongful death, personal
injury, or property damage that is caused by or related to the handling,
storage, or the presence of a Hazardous Material, including CERCLA, the
Emergency Planning and Community Right to Know Act, the Hazardous Substances
Transportation Act, the Resource Conservation and Recovery Act, the Solid Waste
Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic Substances
Control Act, the Safe Drinking Water Act, the Occupational Safety and Health
Act, the Federal Water Pollution Control Act, the Federal Insecticide, Fungicide
and Rodenticide Act, the Endangered Species Act, the National Environmental
Policy Act, the River and Harbors Appropriation Act, and any state counterparts
of the foregoing.

 

“Equipment” means tanks, boilers, buildings, improvements, injection facilities,
saltwater disposal facilities, compression facilities, gathering systems,
Christmas trees, derricks, platforms, separators, compressors, gun barrels, and
other equipment, fixtures, physical facilities, and surface and subsurface
machinery, but excluding Operating Inventory.

 

4

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles in effect as
of the Execution Date, applied consistently with Seller’s application in prior
periods.

 

“Governmental Authority” means any federal, state, local, tribal, or foreign
government, court of competent jurisdiction, administrative or regulatory body,
agency, bureau, commission, governing body of any national securities exchange,
or other governmental authority or instrumentality in any domestic or foreign
jurisdiction, and any appropriate division of any of the foregoing.

 

“Hazardous Material” means any: (i) petroleum, waste oil, crude oil, asbestos,
urea formaldehyde, or polychlorinated biphenyl; (ii) waste, gas, or other
substance or material that is explosive or radioactive; (iii) “hazardous
substance,” “pollutant,” “contaminant,” “hazardous waste,” “regulated
substance,” “hazardous chemical,” or “toxic chemical” as designated, listed, or
defined (whether expressly or by reference) in any statute, regulation,
Environmental Law, or other Law (including CERCLA and any other so called
“superfund” or “superlien” Law and the respective regulations promulgated
thereunder); (iv) other substance or material (regardless of physical form) that
is subject to any Environmental Law or other Law that regulates or establishes
standards of conduct in connection with, or that otherwise relates to, the
protection of human health, plant life, animal life, natural resources,
property, or the enjoyment of life or property from the presence in the
Environment of any solid, liquid, gas, odor, noise, or form of energy; or
(v) compound, mixture, solution, product, or other substance or material that
contains any substance or material referred to in clause (i), (ii), (iii), or
(iv) above.

 

“HBP Obligation Outside Date” means the date that is two (2) years after the
First Closing Date.

 

“Hedging Instrument” means: (i) any futures trade, put option, synthetic put
option, call option, or other arrangement relating to commodities entered into
by a Person on any commodities exchange to hedge such Person’s exposure to or to
speculate on commodity prices; and (ii) any swap, collar, floor or other
derivative transaction or hedging arrangement of any type or nature whatsoever
in the over-the-counter derivatives market.

 

“Hydrocarbons” means crude oil, natural gas, casinghead gas, condensate,
sulphur, natural gas liquids, plant products, and other liquid or gaseous
hydrocarbons produced in association with the foregoing, including coalbed
methane and gas and CO².

 

“Income Tax” means (a) all Taxes based upon, measured by, or calculated with
respect to (i) gross or net income or gross or net receipts or profits
(including franchise Tax and any capital gains, alternative minimum Taxes, net
worth and any Taxes on items of Tax preference, but not including ad valorem,
property, sales, use, goods and services, severance, production, real or
personal property transfer or other similar Taxes), or (ii) multiple bases
(including corporate franchise, doing business or occupation Taxes) if one or
more of the bases upon which such Tax may be based, measured by, or calculated
with respect to, is described in clause (a)(i) above, and (b) withholding Taxes
measured with reference to or as a substitute for any Tax described in clause
(a) above.

 

“Indebtedness” of any Person means, without duplication: (i) all obligations of
such Person created, issued, or incurred for borrowed money (whether by loan,
the issuance and sale of debt securities, or the sale of property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such property from such other Person); and (ii) all obligations of
such Person evidenced by a note, bond, debenture, or similar instrument.

 

“Indemnification Threshold” means $75,000.

 

5

--------------------------------------------------------------------------------


 

“Indemnified Purchaser Parties” means Purchaser and its Affiliates, and the
respective Entity Representatives of the foregoing.

 

“Indemnified Seller Parties” means Seller and its Affiliates, and the respective
Entity Representatives of the foregoing.

 

“Intellectual Property” means, with respect to any Person, any intellectual
property, industrial property, and other proprietary rights (or portion thereof)
owned, licensed, or developed by such Person or any of its Affiliates, or in
which such Person or any of its Affiliates has any rights or interests,
including any trademark, service mark, trade name, fictitious business name, or
other similar intangible asset, registered or unregistered copyrights, patents,
inventions, software or systems, and all versions, forms and embodiments
thereof, including source code and object code, information that derives
economic value from not being generally known to other Persons, including trade
secrets and customer lists, and applications for registration and registrations
of any of the foregoing (whether pending, existing, abandoned, or expired).

 

“Knowledge” means, (i) with respect to Seller, the actual knowledge, without any
obligation of inquiry or investigation, of one of the following Entity
Representatives of Seller: Lawson Freeman, Nathanial Scott, Eric Jacobson, or
John Zabaneh, and (ii) with respect to Purchaser, the actual knowledge, without
any obligation of inquiry or investigation, of one of the following Entity
Representatives of Purchaser: Lynn A. Peterson, James P. Henderson, or Cathleen
M. Osborn.

 

“Law” means any federal, state, local, municipal, foreign, tribal, or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, proclamation, treaty, convention, rule, regulation, or decree,
whether legislative, municipal, administrative, or judicial in nature, enacted,
adopted, passed, promulgated, made, or put into effect by or under the authority
of any Governmental Authority.

 

“Liability” means, with respect to any Person, any Indebtedness or other
liability or obligation of such Person of any kind, nature, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, in contract, tort, strict liability, or otherwise, including all
costs and expenses relating to the foregoing.

 

“Lien” means any mortgage, deed of trust, pledge, assessment, security interest,
lien, adverse claim, levy, charge, or other title defect of any kind.

 

“Loss” means any actual loss, damage, injury, Liability, fine, sanction,
penalty, Tax, charge, fee, cost (including costs incurred in settlement of any
Proceeding), or expense (including any legal fees, expert fees, accounting fees,
or advisory fees) of any kind or character.

 

“Material Adverse Effect” means a material adverse effect on: (x) the ownership,
operation, or value of the Acquired Assets considered as a whole; or (y) the
ability of Seller to consummate the Contemplated Transactions; provided,
however, that none of the following shall be deemed to constitute, and none of
the following shall be taken into account in determining whether there has been,
a Material Adverse Effect: (a) any adverse change, event, development, or effect
arising from or relating to: (i) general business or economic conditions,
including such conditions related to the business or Operations of Seller;
(ii) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment,
or personnel of the United States; (iii) financial, banking, commodities,
products, or securities markets (including any

 

6

--------------------------------------------------------------------------------


 

disruption thereof and any decline in the price of any commodity, product,
security or any market index); (iv) disruptions in transportation and
distribution channels, including channels into which Seller sells any
commodities or products; (v) production declines or any adverse condition or
change in the production characteristics or downhole condition of any wells,
including any well watering out, or experiencing a collapse in the casing or
sand infiltration; (vi) depreciation of any Acquired Assets that constitute
personal property through ordinary wear and tear; (vii) changes in GAAP;
(viii) changes in Laws, Orders, or other binding directives issued by any
Governmental Authority; or (ix) the taking of any action contemplated by this
Agreement or the other Transaction Documents; and (b) any adverse change in or
effect on the Acquired Assets or Operations of Seller that is cured before the
earlier of the applicable Closing Date and the termination of this Agreement.

 

“Material Contracts” means the Material First Closing Assets Contracts and the
Material Second Closing Assets Contracts.

 

“Material Required Consents” means consents, approvals, and authorizations of
Governmental Authorities and third parties required to be obtained by Seller
before the applicable Closing to permit the transfer of the Acquired Assets to
Purchaser, excluding: (i) filings and notices to, and waivers, consents,
authorizations, and approvals from DOI or any other Governmental Authority (or
any department, subgroup, office or bureau thereof) that are customarily
obtained after the assignment of assets similar to the Acquired Assets;
(ii) filings and notices under Laws of any Governmental Authority;
(iii) consents, approvals, or authorizations the failure of which to obtain
would not result in any the termination or voiding of, or a material negative
effect on, any Acquired Asset or give any Person not a Party hereto the right
void any Acquired Asset, and (iv) any maintenance of uniform interest provisions
or any other consents, approvals or authorizations under any operating
agreements or similar Contracts that prohibit, restrict or limit the transfer or
assignment of any Acquired Assets under any such Contract unless all,
substantially all or an uniform undivided interest in all of the Acquired Assets
that are subject to such Contract are transferred or assigned.

 

“Net Mineral Acre” means, as to each parcel or tract burdened by an Acquired
Lease, the product of (i) the number of surface acres of land that are described
in such parcel or tract (i.e. gross acres), multiplied by (ii) the Undivided
Interests in the fee minerals, non-executive interests and other mineral fee
interests in the lands covered by such parcel or tract burdened by the
applicable Acquired Lease, multiplied by (iii) Seller’s aggregate Working
Interest in the Subject Formations in such Acquired Lease (provided, however, if
items (i) and (ii) of this definition vary as to different areas within any
tracts or parcels burdened by such Acquired Lease, a separate calculation shall
be performed with respect to each such area).

 

“Net Mineral Acre Price” means, with respect to each Acquired Lease, the value
set forth in Exhibit C for each Net Mineral Acre burdened by and included in
such Acquired Lease.

 

“Net Revenue Interest” or “NRI” means, with respect to any Acquired Lease,
Acquired Interest, or Acquired Well, that interest of Seller in Hydrocarbons
produced and marketed from or attributable to such Acquired Lease, Acquired
Interest, or Acquired Well, after giving effect to all Royalties and
reversionary interests.

 

“Operations” means oil and gas exploration, development, and production, and all
operations relating thereto, including: (i) the acquisition, purchase, sale,
development, operation, maintenance, use and abandonment of oil, gas, and
mineral leases and related interests; (ii) the drilling, reworking, production,
purchase, sale, transportation, storage, processing, treating, manufacture, and
disposal of, or for, Hydrocarbons and associated by-products and wastes; and
(iii) the acquisition, construction, installation, maintenance, use, and
operation of related Equipment and Operating Inventory.

 

7

--------------------------------------------------------------------------------


 

“Operating Inventory” means rolling stock, pipes, casing, tubing, tubulars,
fittings, and other spare parts, supplies, tools, and materials held as
operating inventory.

 

“Order” means any order, judgment, injunction, edict, decree, ruling,
assessment, stipulation, pronouncement, determination, decision, opinion,
verdict, sentence, subpoena, writ or award issued, made, entered, rendered, or
otherwise put into effect by or under the authority of any court or other
Governmental Authority or any arbitrator or arbitration panel.

 

“Ordinary Course of Business” means any action taken by Seller in the ordinary
course of the normal, day-to-day Operations of Seller.

 

“Organizational Documents” means, with respect to any Entity, the articles or
certificate of incorporation, formation, organization, or association; general
or limited partnership agreement; limited liability company or operating
agreement; bylaws; and other agreements, documents, or instruments relating to
the organization, management, or operation of such Entity or relating to the
rights, duties, and obligations of the equityholders of such Entity, including
any equityholders’ agreements, voting agreements, voting trusts, joint venture
agreements, registration rights agreements, and similar agreements.

 

“Permit” means any permit, license, certificate of authority, franchise,
concession, registration, or similar qualification or authorization issued,
granted, or given by or under the authority of any Governmental Authority.

 

“Person” means any natural person, Entity, or Governmental Authority.

 

“Plugging and Abandonment Obligations” means any and all responsibility and
Liability for the following, arising out of or relating to the Acquired Assets,
whether before, on, or after the Effective Time: (i) the necessary and proper
plugging, replugging, and abandonment of all Acquired Wells; (ii) the necessary
and proper removal, abandonment, and disposal of all fixtures, structures,
pipelines, Equipment, Operating Inventory, abandoned property, trash, refuse,
and junk located on or comprising part of the Acquired Assets; (iii) the
necessary and proper capping and burying of all associated flow lines located on
or comprising part of the Acquired Assets; (iv) the necessary and proper
restoration of the surface and subsurface to the condition required by
applicable Laws, Permits, Orders, and contracts and agreements; (v) the
necessary and proper dismantling, salvaging, removal and abandonment of any and
all Equipment and Operating Inventory; (vi) all Liabilities and obligations
relating to the items described in clauses (i) through (v) above arising from
requirements under contracts and agreements and Claims made by Governmental
Authorities or third parties claiming any vested interest in the Acquired
Assets; and (vii) obtaining and maintaining all bonds, surety arrangements, and
supplemental or additional bonds and surety arrangements, that may be required
by Laws, Permits, Orders, or contracts, or may otherwise be required by any
Governmental Authorities; provided, however, for the avoidance of doubt, as used
in this definition, the term “Acquired Assets” shall (A) until the Second
Closing be deemed to refer to only the First Closing Assets and (B) from and
after the Second Closing be deemed to refer to the First Closing Assets and the
Second Closing Assets.

 

“Preferential Right” means a right of first refusal or other preferential
purchase right provision applicable to any Acquired Assets.

 

“Proceeding” means any action, proceeding, litigation, suit, or arbitration
(whether civil, criminal, administrative, or judicial in nature) commenced,
brought, conducted, or heard before any Governmental Authority, arbitrator or
arbitration panel.

 

8

--------------------------------------------------------------------------------


 

“Project Area” means that certain geographic area located within the
area(s) described on Exhibit I attached hereto.

 

“Property Expenses” means all capital expenses, joint interest billings, lease
operating expenses, lease rentals, shut-in payments, drilling expenses, workover
expenses, geological costs, geophysical costs, and other exploration or
development expenditures and costs, in each case that are chargeable under
applicable operating agreements or other agreements consistent with the
standards established by COPAS, that are attributable to Operations of the
Acquired Assets conducted during the period in question; and shall include
overhead for the period between the Effective Time and the applicable Closing
Date based upon COPAS and the applicable joint operating agreement, and where no
joint operating agreement is applicable, the overhead shall be the current COPAS
rate of $500.00 per month for each Acquired Well included in the Acquired Assets
that produces for any portion of such month; provided, however, that Property
Expenses shall not include Royalties, Taxes, or costs and expenses with respect
to Assumed Environmental Liabilities and Plugging and Abandonment Obligations;
provided, however, for the avoidance of doubt, as used in this definition, the
term “Acquired Assets” shall (A) from and after the First Closing until the
Second Closing be deemed to refer to only the First Closing Assets and (B) from
and after the Second Closing, be deemed to refer to the First Closing Assets and
the Second Closing Assets.

 

“Property Tax” means all ad valorem, real property, personal property, and all
other similar Taxes assessed against the Acquired Assets or based upon or
measured by the ownership of the Acquired Assets, but not including Income
Taxes, Severance Taxes, or Transfer Taxes imposed on any transfer of the
Acquired Assets pursuant to this Agreement.

 

“Records” means any lease files, land files, well files, Hydrocarbon sales
contract files, gas gathering and processing files, division order files, title
opinions, severance and ad valorem tax and interest owner payment records,
communications with regulatory agencies and similar operational files of Seller
to the extent relating directly to the First Closing Assets and the Second
Closing Assets in whatever form, whether digital or hard copy.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the Environment or into or out of any property.

 

“Remediate” or “Remediation” means (with correlative meanings) the containment,
clean up, removal, mitigation, abatement, elimination, or control of any
Hazardous Material, or any other action required under Environmental Laws,
Permits, Orders, or otherwise by any Governmental Authority to remediate,
prevent, monitor, or investigate the Release of a Hazardous Material.

 

“Retained Liabilities” means the following Liabilities and obligations of
Seller: (i) all Liabilities and obligations of Seller in respect of Seller
Taxes; (ii) all Liabilities and obligations of Seller with respect to
Indebtedness or security in respect thereof; (iii) all Liabilities and
obligations with respect to the payment or improper payment by Seller of
Royalties accruing under the Acquired Assets during Seller’s period of ownership
of the Acquired Assets; (iv) all Liabilities and obligations of Seller under
Hedging Instruments or security in respect thereof; (v) all Liabilities and
obligations of Seller under this Agreement and the other Transaction Documents;
(vi) all Liabilities relating to or arising out of the Excluded Assets;
(vii) all Liabilities and Remediation with respect to the alleged Environmental
Conditions described on Schedule 8.5 as to the Acquired Assets listed on
Schedule 8.5 (to the extent and only to the extent described on Schedule 8.5)
(viii) all Liabilities relating to Hazardous Substances related or attributable
to the Acquired Assets that, prior to the Effective Time and during Seller’s
ownership of the Acquired Assets, were disposed of off-site at a third-party
commercial disposal facility; (ix) all

 

9

--------------------------------------------------------------------------------


 

Liabilities relating to personal injury, illness or death relating to the
Acquired Assets, to the extent such injury, illness or death occurred both prior
to the Effective Time and during Seller’s ownership of the Acquired Assets;
(x) all Liabilities and obligations with respect to the Proceedings listed in
Section 8.4(a) of the Disclosure Schedule and any associated Royalty payments
thereunder; (xi) all Liabilities and obligations with respect to the audits and
investigations listed in Section 8.7(b) of the Disclosure Schedule and any
associated Taxes covered thereunder that are Seller Taxes and (xii) until the
occurrence of the Second Closing, all Liabilities relating to or arising out of
the Second Closing Assets; provided, however, in the event the Second Closing
occurs, from and after the occurrence of the Second Closing subpart (xii) of
this definition shall be deemed deleted ab initio.

 

“Royalties” means royalties, overriding royalties, production payments, net
profits interests, other non-cost bearing revenue interests or similar payment
burdens upon, measured by, or payable out of production of Hydrocarbons
therefrom.

 

“Second Defect Notice Deadline” means the date that is thirty (30) days after
the date on which the condition set forth in Section 11.1(d) is satisfied and
applies to the Second Closing Assets.

 

“Second Defect Review Period” means the period of time between (i) the date on
which the condition set forth in Section 11.1(d) is satisfied and (ii) the
Second Defect Notice Deadline.

 

“Seller Taxes” means (a) Income Taxes imposed by any applicable Law on Seller,
any of Seller’s direct or indirect owners or Affiliates or any consolidated,
combined or unitary group of which any of the foregoing is or was a member; (b) 
any Taxes imposed on or with respect to the ownership or operation of the
Excluded Assets or that are attributable to any asset or business of Seller that
is not part of the Acquired Assets; and (d) any Taxes (other than Asset Taxes
and other than the Taxes described in clauses (a) or (b) of this definition)
attributable to the ownership or operation of the Acquired Assets for any Tax
period (or portion thereof) ending prior to the Effective Time.

 

“Severance Taxes” mean all extraction, production, sales, use, excise, severance
and all other similar Taxes with respect to the Acquired Assets that are based
upon or measured by the production of Hydrocarbons or the receipt of proceeds
therefrom, but not including Property Taxes, Income Taxes, and Transfer Taxes
imposed on any transfer of the Acquired Assets pursuant to this Agreement.

 

“Subject Formation” means, (i) for each Acquired Well listed on Exhibit A-2, the
Codell and Niobrara formations, and any formations from which that Acquired Well
is producing at the Execution Date, and (ii) in the case of any Acquired Lease
(or portion thereof) listed on Exhibit A-2 which has a positive Allocated Value,
the Codell and Niobrara formations.

 

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, severance, natural resources, production, ad valorem,
transfer, registration, stamp, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report or information return
(including any related or supporting estimates, elections, schedules,
statements, or information) filed or required to be filed in connection with the
determination, assessment, or collection of any Tax.

 

10

--------------------------------------------------------------------------------


 

“Technical Data” means all proprietary geological and seismic data and seismic
licenses, but excluding any and all interpretative data and analyses of any of
the foregoing (it being understood that all such interpretive data and analysis
shall constitute an Excluded Asset).

 

“Title Defect Threshold” means $100,000.

 

“Title Expert” means an attorney licensed to practice law in the state of
Colorado with at least 10 years of experience in oil and gas title and related
matters and that does not have a material relationship with any Party and that
is reasonably acceptable to Seller and Purchaser.

 

“Transaction Documents” means this Agreement, the Assignments, the Deposit
Escrow Agreement, the Transition Services Agreement, the Joint Use Agreement and
the other contracts, agreements, certificates, documents, and instruments
delivered or to be delivered by the Parties in connection with the Closing.

 

“Transfer Taxes” means any and all transfers, sales, use, excise, goods and
services and similar Taxes (excluding Income Taxes, Severance Taxes and Property
Taxes).

 

“Treasury Regulations” means the regulations issued by the United States
Department of Treasury under the Code.

 

“Undivided Interest” means the specified percentage undivided interest (on an
eight-eighths basis) in the applicable properties and assets (whether tangible
or intangible, real or personal).

 

“United States” and “U.S.” means the United States of America.

 

“Working Interest” or “WI” means, with respect to any Acquired Lease, Acquired
Interest, or Acquired Well, that share of the costs, expenses, burdens, and
obligations attributable to the interest of Seller before the applicable Closing
in such Acquired Lease, Acquired Interest, or Acquired Well, but without regard
to the effect of any Royalties or reversionary interests.

 

2.                                      Additional Defined Terms. In addition to
the terms defined in Section 1 of this Appendix A, the following capitalized
terms are defined in the body of the Agreement where indicated below:

 

Defined Term

 

Agreement Section

 

 

 

Accounting Referee

 

14.1(e)

Acquired Assets

 

2.2

Acquired Interests

 

2.3(a)

Acquired Leases

 

2.3(a)

Acquired Records

 

2.2(m)

Agreement

 

Preamble

Allocated Value

 

3.5

Asset

 

3.5

Assignment

 

13.3(a)

Background Materials

 

9.9(a)

Base Purchase Price

 

3.1(a)(i)

BOEPD

 

3.2(b)(iv)

Change-In-Interest

 

5.2(a)

Claim Notice

 

16.3(a)

 

11

--------------------------------------------------------------------------------


 

Defined Term

 

Agreement Section

Closing

 

13.1(b)

Closing Date

 

13.1(b)

Confidential Information

 

10.13(b)

Defect Adjustment

 

5.6(c)

Defect Notice Deadline

 

5.5(a)

Defensible Title

 

5.1

Deposit

 

3.3

Deposit Escrow Account

 

3.3

Deposit Escrow Agreement

 

3.3

Disclosed Environmental Matters

 

8.5

DTPA

 

17.14

Due Diligence Review

 

4.1(a)

Environmental Assessment

 

6.1(b)

Environmental Defect

 

6.2

Environmental Defect Value

 

6.3

Environmental Disputed Matters

 

6.8

Environmental Matters

 

6.9

Escrow Agent

 

3.3

Exchange Transaction

 

15.9(a)

Exchanging Party

 

15.9(a)

Excluded Assets

 

2.5

Excluded Wellbores

 

10.22

Execution Date

 

Preamble

Final Determination Date

 

14.1(i)

Final First Closing Purchase Price

 

14.1(a)

Final Purchase Price

 

14.1(b)

Final Second Closing Purchase Price

 

14.1(b)

Final Settlement Date

 

14.1(a)

Final Settlement Disputes

 

14.1(e)

Final Settlement Statement

 

14.1(a)

First Closing

 

13.1(a)

First Closing Amount

 

3.4(b)(i)

First Closing Assets

 

2.3

First Closing Assets Contracts

 

2.3(h)

First Closing Assets Data

 

2.3(j)

First Closing Assets Records

 

2.3(m)

First Closing Assignment

 

13.2(a)

First Closing Base Purchase Price

 

3.1(a)(ii)

First Closing Date

 

13.1(a)

First Closing Final Settlement Statement

 

14.1(a)

First Closing Payment

 

3.4(b)(i)

First Closing Properties

 

2.3(c)

First Closing Purchase Price

 

3.1(a)(iii)

First Closing Settlement Date

 

14.1(a)

First Closing Wells

 

2.3(c)

First Preliminary Settlement Statement

 

3.4(a)(i)

HBP Obligation Outside Date

 

12.1(b)

Indemnified Party

 

16.3(a)

Indemnifying Party

 

16.3(a)

 

12

--------------------------------------------------------------------------------


 

Defined Term

 

Agreement Section

Information Request

 

10.13(c)

Interest Addition

 

5.8(a)

Interim Operation Approval Threshold

 

10.1(a)

Intermediary

 

15.9(c)

Joint Use Agreement

 

13.2(j)

Lands

 

2.3(b)

Leased Lands

 

2.3(a)

Material First Closing Assets Contracts

 

2.3(h)

Material Second Closing Assets Contracts

 

2.4(f)

Negotiation Period

 

14.1(d)

Net Aggregate Defect Value

 

5.6(c)

Non-Exchanging Party

 

15.9(a)

NORM

 

6.2

Notice of Environmental Defects

 

6.4(b)

Notice of Title Defects

 

5.5(a)

Objection

 

10.13(c)

Objection Date

 

14.1(c)

Objection Report

 

14.1(c)

Oil and Gas Property Taxes

 

15.1(a)

Open Environmental Defect

 

6.6(a)

Open Title Defect

 

5.7(a)

Other Property Taxes

 

15.1(b)

Party

 

Preamble

Parties

 

Preamble

Permitted Lien

 

5.2

Phase II Request

 

6.1(b)(ii)

Production Values

 

3.2(b)(iv)

Purchase Price

 

3.1(a)(iv)

Purchaser

 

Preamble

Purchaser Defect Termination Notice

 

6.7(a)

Purchaser’s Title Defect Value

 

5.5(b)

S-X Financials

 

10.20

Second Closing

 

13.1(b)

Second Closing Amount

 

3.4(b)(ii)

Second Closing Assets

 

2.4

Second Closing Assets Contracts

 

2.4(f)

Second Closing Assets Data

 

2.4(h)

Second Closing Assets Records

 

2.4(k)

Second Closing Assignment

 

13.3(a)

Second Closing Base Purchase Price

 

3.1(a)(v)

Second Closing Date

 

13.1(b)

Second Closing Final Settlement Statement

 

14.1(b)

Second Closing Payment

 

3.4(b)(ii)(A)

Second Closing Properties

 

2.4(a)

Second Closing Purchase Price

 

3.1(a)(vi)

Second Closing Settlement Date

 

14.1(b)

Second Closing Vertical Well Amount

 

3.2(b)(iv)

Second Closing Wells

 

2.4(a)

Second Preliminary Settlement Statement

 

3.4(a)(ii)

 

13

--------------------------------------------------------------------------------


 

Defined Term

 

Agreement Section

Seller

 

Preamble

Seller’s Warranties

 

17.16(b)

Settled Asset Taxes

 

15.2

Settled Oil and Gas Property Taxes

 

15.1(a)

Settled Other Property Taxes

 

15.1(b)

Settled Property Taxes

 

15.1(b)

Settled Severance Taxes

 

15.2

Surviving Environmental Defect

 

6.5(b)

Surviving Title Defect

 

5.6(b)

Tax Controversy

 

15.8(d)

Termination Dispute Notice

 

6.8(b)

Termination Response Notice

 

6.8(b)

Third-Party Claim

 

16.3(b)

Title Defect

 

5.3

Title Defect Value

 

5.4

Title Disputed Matters

 

5.9

Title/Environmental Termination Threshold

 

6.7(a)

Title LLC

 

15.7(d)

Transition Services Agreement

 

13.3(c)

Unagreed Termination Environmental Matters

 

6.8(b)

Unagreed Termination Title Matters

 

6.8(b)

Wellbore Notice

 

10.22

 

End of Appendix

 

14

--------------------------------------------------------------------------------